Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.239 Filed 05/19/21 Page 1 of 259




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 JANE DOE 1, et al.,        :   Case No. 21-cv-10649
                            :
                            :   Hon. Linda V. Parker
       Plaintiffs,          :   Mag. Anthony P. Patti
                            :
       v.                   :   EASTERN MICHIGAN UNIVERSITY BOARD
                            :   OF REGENTS AND EASTERN MICHIGAN
 EASTERN                    :   UNIVERSITY POLICE DEPARTMENT’S
 DISTRICT OF                :   ANSWER TO PLAINTIFFS’ COMPLAINT
 MICHIGAN                   :
 UNIVERSITY                 :
 BOARD OF                   :
 REGENTS, et al.,

              Defendants.

 Todd F. Flood                          Joshua W. B. Richards
 FLOOD LAW, PLLC                        SAUL EWING ARNSTEIN & LEHR LLP
 155 West Congress, Ste. 603            1500 Market Street, 38th Floor
 Detroit, Michigan 48226                Philadelphia, Pennsylvania 19102
 (248) 547-1032                         (215) 972-7737
 tflood@floodlaw.com                    joshua.richards@saul.com

 Michael D. Weaver                      Bridgitte E. Mott
 PLUNKETT COONEY                        SAUL EWING ARNSTEIN & LEHR LLP
 38505 Woodward Avenue                  131 Dartmouth Street, Suite 501
 Suite 100                              Boston, Massachusetts 02116
 Bloomfield Hills, Michigan 48304       (617) 912-0905
 (248) 901-4025                         bridgitte.mott@saul.com
 mweaver@plunkettcooney.com
                                        Attorneys for Defendants Eastern Michigan
 Attorneys for Plaintiffs               University Board of Regents and Eastern
                                        Michigan University Police Department
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.240 Filed 05/19/21 Page 2 of 259




                                    Joshua I. Arnkoff
                                    COLLINS EINHORN FARRELL PC
                                    4000 Town Center, 9th Floor
                                    Southfield, Michigan 48075
                                    (248) 355-4141
                                    Joshua.Arnkoff@Ceflawyers.com

                                    Michael C. Osborne
                                    Jaskiran K. Samra
                                    COKINOS YOUNG
                                    611 Gateway Blvd., Ste. 233
                                    South San Francisco, California 94080
                                    (628) 229-9180
                                    MOsborne@cokinoslaw.com
                                    JSamra@cokinoslaw.com

                                    Attorneys for Alpha Sigma Phi Fraternity,
                                    Inc.




                                      2
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.241 Filed 05/19/21 Page 3 of 259




                                     ANSWER

      Defendants Eastern Michigan University Board of Regents and Eastern

Michigan University Police Department 1 (together, “the University”) answer

Plaintiffs’ Complaint as follows:

                         PRELIMINARY STATEMENT

      Plaintiffs’ Complaint describes horrific accounts of sexual assaults

perpetrated on them by four former Eastern Michigan University students. Plaintiff

Jane Doe 1 alleges that she was assaulted by two students, John Doe 1 and John Doe

2 (“JD1” and “JD2”) 2 in January 2018. Jane Does 2 through 10 all allege they were

assaulted by John Doe 3 (“JD3”) between 2015 and 2019. Jane Doe 11 alleges John

Doe 4 (“JD4”) assaulted her in October 2016.

      The descriptions of these assaults are heart-wrenching. The University shares

in Plaintiffs’ – and its community’s – frustration and anger that any student should

experience sexual violence. However, contrary to the Complaint’s allegations, the




1
      The Eastern Michigan University Police Department (“EMUPD”) is not a
separate legal entity capable of being sued, but is instead an arm of Eastern Michigan
University. EMUPD’s annual budget is set by the University and its staff are
University employees.
2
       Plaintiffs identify their alleged assailants by name in the Complaint. The
University, however, has federal privacy obligations as to all of its students and
former students. As a result, where necessary, the University will refer to the alleged
assailants using pseudonyms in this and other documents publicly filed with the
Court.

                                          3
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.242 Filed 05/19/21 Page 4 of 259




University is, and has been, steadfast in its commitment to respond to reports of

sexual misconduct. The University takes all reports of sexual assault seriously. It

supports survivors and investigates and adjudicates all complaints of sexual

misconduct that it is able to based on the participation and information contributed

by survivors.

      Title IX is not a strict liability statute. It does not impose an obligation on

Universities to insulate all students from all violence, as hard as the University may

try to do so. See Foster v. Bd. of Regents of Univ. of Michigan, 982 F.3d 960, 965

(6th Cir. 2020) (en banc). Instead, Title IX imposes an obligation to respond to

actual notice of sex-based misconduct in a manner that is not deliberately

indifferent. As horrific as Plaintiffs’ assaults were – as all sexual violence is – the

University can only act when someone tells it something is wrong. Most of the

Plaintiffs never did.

      Survivors of sexual violence commonly delay reporting for a variety of very

good reasons. Individual survivors make choices about when to report based on their

individual circumstances, needs, and trauma. A survivor’s choice as to whether and

when to report guides the University’s response to an assault. If they do report, it is

their choice whether to move forward with a formal process by participating in it.

      Plaintiffs’ choices in this case were meaningful. By choosing to not report

their assaults to the University and/or not to participate in any proceedings against


                                          4
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.243 Filed 05/19/21 Page 5 of 259




their assailants, Plaintiffs did not provide the University any opportunity to respond

or to help. Plaintiffs simply cannot place blame on the University for not responding

to information it did not have; the University cannot respond to instances of assault

it does not know about. Nor can – or would – the University try to dissuade a

survivor from moving forward or force a survivor to participate in investigations or

proceedings against their assailants. The University’s mission is to educate and

prepare its students for success. As a result, it genuinely supports the choices of

survivors, including the Plaintiffs in this case who earlier felt unable to participate

in a process against their assailants. But the fact that Plaintiffs are now ready to

move forward does not give them a legal entitlement to relief against the University

that respected their wishes years ago.

                                INTRODUCTION 3

      1.     Upon information and belief, law enforcement authorities are currently

investigating over thirty (30) brutal rapes that occurred at Eastern Michigan

University (“EMU”) and in the surrounding area from 2015 through 2020.

      ANSWER:
       The University lacks sufficient knowledge or information to form a belief
as to the truth of the allegations of this paragraph and they are therefore denied.


3
       For organizational purposes, the University Defendants utilize the same
section headings as those used by Plaintiffs in their Complaint. These headings
should not be construed as admissions by the University Defendants, and to the
extent Plaintiffs’ headings are deemed factual in nature, they are denied throughout.

                                          5
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.244 Filed 05/19/21 Page 6 of 259




      2.     Sexual assault, both reported and unreported, was so prevalent at EMU,

in large part, because EMU’s officials turned a blind eye or were deliberately

indifferent to reported sexual assaults.

      ANSWER:
      Denied. By way of further response, the University cares deeply about its
students. Contrary to Plaintiffs’ allegations, the University is, and has been,
steadfast in its commitment to respond to reports of sexual misconduct. The
University takes all reports of sexual assault seriously. It investigates and
adjudicates all complaints of sexual misconduct that it is able to based on the
participation and information contributed by survivors. Just as the University
takes every report of sexual assault seriously, it also takes seriously the wishes
and rights of survivors who may not want to participate in an investigation or
adjudication that they feel may retraumatize them, or for any other reason. In
the most meaningful sense, a survivor choosing whether to report guides the
University’s response to their assault. Individual survivors make choices about
when to report based on their individual circumstances, needs, and trauma. If
they do report, it is their choice whether to move forward with a formal process
by participating in it.

      3.     However, upon information and belief, EMU Board of Regents

mandated that all employees and volunteers must report incidents of sexual assaults

to proper authorities.   This mandate was enacted, in part, for the purpose of

preventing sexual assaults.

      ANSWER:
      Admitted in part and denied in part. It is admitted that University policy
requires all University employees to report sex-based misconduct to the
University’s Title IX Coordinator, which policy was adopted for, among other
reasons, the purposes of creating a culture that encourages the reporting of sex-
based misconduct at the University, raising awareness about sexual assault, and
reducing the number of sexual assaults. Except as so admitted, denied.




                                           6
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.245 Filed 05/19/21 Page 7 of 259




      4.     Between 2015 and 2020, nine (9) EMU students were viciously raped

by Dustyn Durbin (“Durbin”); one (1) EMU student was gang-raped by Thomas

Hernandez (“Hernandez”) and D'Angelo McWilliams (“McWilliams”), and one (1)

EMU student was raped by Drake Sutton (“Sutton”).               Durbin, Hernandez,

McWilliams, and Sutton were also students at EMU.

      ANSWER:
       The University admits that the four students alleged to have committed
the sexual assaults described in this paragraph were students at Eastern
Michigan University during the time period alleged. The University lacks
sufficient knowledge or information to form a belief as to the truth of the
remaining allegations of this paragraph and they are therefore denied.

      5.     Many of the aforementioned rapes took place at EMU fraternities,

Alpha Sigma Phi (“ASP”) and Delta Tau Delta (“DTD”). Both ASP and DTD are

and were registered with EMU.

      ANSWER:
       Admitted in part and denied in part. It is admitted that ASP and DTD
are recognized student organizations at the University. The University lacks
sufficient knowledge or information to form a belief as to the truth of the
remaining allegations of this paragraph and they are therefore denied.

      6.     Upon information and belief, ASP and DTD members were duty-bound

and obligated to report any and all instances of alleged sexual assault to EMU’s Title

IX department.

      ANSWER:
      Denied. By way of further response, the University’s policies have never
required students to report all instances of alleged sexual assault. To the



                                          7
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.246 Filed 05/19/21 Page 8 of 259




contrary, such a rule would in all likelihood violate existing federal regulations
regarding Title IX.

      7.     Upon information and belief, Durbin has been criminally charged with

assaulting and/or raping at least nine (9) different victims, including but not limited

to Plaintiffs JANE DOE 2-10.

      ANSWER:
       The University lacks sufficient knowledge or information to form a belief
as to the truth of the allegations of this paragraph and they are therefore denied.

      8.     Upon information and belief, Durbin was a member of ASP from 2015

to 2018. Several of the aforementioned rapes and/or sexual assaults were reported

to have taken place at the ASP chapter house during the same time period.

      ANSWER:
     Admitted in part and denied in part. The University admits that JD3
became affiliated with Greek life at the University in the Fall of 2015 until 2018.
Except as so admitted, denied.

      9.     Upon information and belief, Hernandez and McWilliams have been

investigated and/or criminally charged with counts of criminal sexual conduct

involving multiple victims, including but not limited to JANE DOE 1.

      ANSWER:
       The University lacks sufficient knowledge or information to form a belief
as to the truth of the allegations of this paragraph and they are therefore denied.

      10.    Upon information and belief, ASP members knew about many of the

rapes, and in at least one instance conducted what was referred to as a “Mystic

Circle,” where an alleged rape victim was placed in the middle of an unlit room,


                                          8
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.247 Filed 05/19/21 Page 9 of 259




surrounded by ASP members, seated in a circle, who “explained” the facts and

circumstances of the alleged rape to the victim.

      ANSWER:
       The University lacks sufficient knowledge or information to form a belief
as to the truth of the allegations of this paragraph and they are therefore denied.

      11.    After conducting the “Mystic Circle,” ASP chapter president, Lucas

Coffey (“Coffey”), contacted EMU Police Chief Robert Heighes (“Heighes”) and

described to Heighes the details about what transpired in the “Mystic Circle.”

      ANSWER:
       Denied. The allegation that Coffey informed Heighes about a “Mystic
Circle” is categorically false. If Heighes, who has been in law enforcement for
decades and has worked tirelessly to provide protection and relief to victims of
sexual assault, had ever been informed of the “Mystic Circle” alleged in this
Complaint, he would have promptly commenced an EMUPD investigation.
Upon information and belief, Coffey also denies that this conversation ever took
place.

      12.    Upon information and belief, Heighes is Coffey’s uncle.

      ANSWER:
      Denied. Heighes and Coffey are not related by blood or marriage. By
way of further response, Coffey is the son of Heighes’ ex-sister-in-law, born
after Heighes’s 1980 divorce from Coffey’s aunt. Nearly twenty years after the
divorce, Heighes’ ex-wife’s sister had a son, namely, Coffey. Coffey is not
Heighes’ nephew, and Heighes has never considered Coffey to be his nephew.
Heighes had never met Coffey before Coffey began attending the University.
For the avoidance of doubt, Heighes has never been Coffey’s uncle, and Coffey
has never been Heighes’ nephew.




                                         9
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.248 Filed 05/19/21 Page 10 of 259




       13.    Upon information and belief, beginning in at least December 2016,

 EMU Police Department (“EMUPD”) had knowledge of systemic rapes and/or

 sexual assaults that had taken place at EMU and in the surrounding area.

       ANSWER:
       Denied.

       14.    Upon information and belief, a glimpse into the culture of EMUPD was

 captured by EMUPD Deputy Chief Daniel Karrick’s (“Karrick”) attempt to explain

 Title IX to Ypsilanti Police Department Detective Annette Coppock (“Coppock”),

 the officer in charge (“OIC”) of the criminal investigation against several of the

 alleged EMU rapists: “...If you have a campus that has a lot of rapes or guys that are

 catcalling girls or that type of culture, ‘No’ means ‘yes’ and ‘yes’ means ‘anal,’ then

 Title IX comes into play to say this is not a safe school for girls to be attending

 because they cannot get an equal opportunity to get an education with this type of

 stuff going on.”

       ANSWER:
        Admitted in part and denied in part. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegation that
 Ypsilanti Police Department Detective Coppock is the “[OIC] of the criminal
 investigation against several of the alleged EMU rapists” and this allegation is
 therefore denied. The University admits that Karrick made a similar,
 hypothetical statement to Coppock in the context of explaining generally how
 Title IX applies to institutions of higher education because Detective Coppock
 asked Karrick to explain to her how Title IX worked. Karrick’s hypothetical
 statement did not refer to the University, but rather referred generally to
 publicly-reported scandals at other universities. Except as so admitted, denied.



                                           10
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.249 Filed 05/19/21 Page 11 of 259




       15.   Upon information and belief, EMUPD officers and/or investigators

 deliberately failed to enter reports from sexual assault victims into the police

 CRISnet system and/or other EMUPD reporting systems and/or software utilized by

 EMUPD to create police reports from complaining victims and/or witnesses.

       ANSWER:
       Denied.

       16.   Upon information and belief, EMUPD deliberately failed to notify the

 Ypsilanti Police Department (“YPD”) about the brutal rape against JANE DOE 1

 that reportedly occurred within EMUPD’s jurisdiction. As will be explained more

 thoroughly herein, the following indifference by EMUPD hindered a proper

 investigation into JANE DOE l’s sexual assault, which caused her catastrophic harm:

             a.     JANE DOE 1 was raped on January 19, 2018.

             b.     JANE DOE 1 was pinned down and raped by McWilliams and

                    Hernandez while they took turns violating her.

             c.     EMUPD had information about the JANE DOE l’s sexual assault

                    in early 2018.

             d.     YPD did not become aware of JANE DOE l’s sexual assault until

                    2020. However, upon learning of JANE DOE l’s sexual assault,

                    YPD conducted a thorough investigation, which resulted in

                    criminal charges against both Hernandez and McWilliams for not



                                         11
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.250 Filed 05/19/21 Page 12 of 259




                    only the brutal sexual assault of JANE DOE 1, but of two other

                    victims, as well.

       ANSWER:
       Denied.

       17.    Defendants are responsible for Plaintiffs’ damages stemming from the

 sexual assaults by Durbin, Hernandez, McWilliams, and Sutton against Plaintiffs, as

 Defendants placed vulnerable female students like Plaintiffs in harm’s way by: 1)

 covering up several reports of sexual assault despite knowing the same were

 continuing, thereby creating an ongoing and increased risk of danger for EMU’s

 female students; 2) acting in a manner that was deliberately indifferent to the

 knowledge of reported and suspected sexual assaults against EMU’s female

 students; 3) failing to follow EMU’s Title IX policies and/or protocols; 4) failing to

 sufficiently train EMU staff and/or related personnel to properly investigate sexual

 assaults; and 5) committing overt acts of misfeasance and malfeasance. In essence,

 Defendants effectively provided Durbin, Hernandez, McWilliams and Sutton with a

 “Get Out of Jail Free” card.

       ANSWER:
       Denied.

       18.    This is a civil action against Defendants for declaratory, injunctive,

 equitable, and monetary relief for injuries sustained by Plaintiffs as a result of the

 acts, conduct, and omissions of Defendants in their official capacities, as well as


                                          12
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.251 Filed 05/19/21 Page 13 of 259




 their respective employees, representatives, and agents relating to sexual assault,

 abuse, molestation, rape, and/or nonconsensual sexual touching and/or harassment

 by Durbin, Hernandez, McWilliams, and Sutton against Plaintiffs while enrolled at

 EMU.

        ANSWER:
        This paragraph is a characterization of Plaintiffs’ Complaint and the
 relief sought therein to which no response is required. To the extent a response
 is required, the University lacks sufficient knowledge or information to form a
 belief as to the truth of the allegations of this paragraph and they are therefore
 denied.

        19.   Plaintiffs file this case anonymously because of the extreme sensitive

 nature of the case as Plaintiffs were victims of sexual assault, and the suit will require

 disclosure of information “of the utmost intimacy;” Plaintiffs are therefore entitled

 to protect their identities in this public filing by not disclosing their names. Doe v.

 Porter, 370 F.3d 558, 560 (6th Cir., 2004), citing Doe v. Stegall, 653 F.2d 180, 185-

 86 (5th Cir., 1981).

        ANSWER:
        This paragraph is a characterization of Plaintiffs’ Complaint and the
 relief sought therein to which no response is required. To the extent a response
 is required, the University lacks sufficient knowledge or information to form a
 belief as to the truth of the allegations of this paragraph and they are therefore
 denied.

                                        PARTIES

        20.   Plaintiffs JANE DOE 1, JANE DOE 2, JANE DOE 3, and JANE DOE

 4, JANE DOE 5, JANE DOE 6, JANE DOE 7, JANE DOE 8, JANE DOE 9, JANE


                                            13
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.252 Filed 05/19/21 Page 14 of 259




 DOE 10, and JANE DOE 11 (hereinafter collectively referred to as “Plaintiffs”

 unless otherwise identified) reside and/or at all times relevant to the instant action

 resided in the State of Michigan within the Eastern District of Michigan.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       21.    At all times relevant to the instant action, Plaintiffs were students at

 EMU located within the Eastern District of Michigan.

       ANSWER:
      Denied. By way of further response, the phrase “at all relevant times” is
 vague, but it is specifically denied that all Plaintiffs were students at the
 University during all time periods relevant to the allegations in the Complaint.
 The remaining averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       22.    Defendant EMU BOARD OF REGENTS (“Regents”) is the governing

 body of EMU, a public university and Michigan Corporation that receives Federal

 financial assistance and is, therefore, among other reasons, subject to Title IX of the

 Education Amendments of 1972, 20 U.S.C. §1681, et seq., and is a body corporate,

 with the right to be sued, vested with the government of the University. MCE

 390.551, et seq.

       ANSWER:
       Admitted in part and denied in part. The University admits that the
 Eastern Michigan University Board of Regents is the governing body of Eastern
 Michigan University, a public university and Michigan Corporation that
 receives federal financial assistance. Except as so admitted, denied.



                                           14
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.253 Filed 05/19/21 Page 15 of 259




        23.   At all times relevant to the instant action, Defendant MELODY

 WERNER (“Werner”) resided in the Eastern District of Michigan and was EMU’s

 Title IX Director.

        ANSWER:
        Admitted in part and denied in part. It is admitted that Werner was the
 Title IX Coordinator for the University from 2015 until November 2019 and
 resided in the Eastern District of Michigan during that time. Except as so
 admitted, denied.

        24.   Defendant Werner is being sued in her official capacity.

        ANSWER:
        Admitted.

        25.   At all relevant times to the instant action, Defendant Werner was acting

 in her official capacity, within the course and scope of her employment as EMU’s

 Title IX Director, employed by EMU and Defendant Regents, and under color of

 law.

        ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

        26.   Defendant EMUPD a.k.a. EMU Department of Public Safety, with its

 principal location at 1200 Oakwood Street, City of Ypsilanti, County of Washtenaw,

 State of Michigan, is located within the Eastern District of Michigan.

        ANSWER:
      Admitted in part and denied in part. It is admitted that EMUPD is
 headquartered at 1200 Oakwood Street, City of Ypsilanti, County of
 Washtenaw, State of Michigan. It is denied that EMUPD is a separate legal

                                          15
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.254 Filed 05/19/21 Page 16 of 259




 entity capable of being sued. EMUPD is an arm of the University. Its annual
 budget is set by the University and its staff are University employees. Except
 as so admitted, denied.

       27.    At all times relevant to the instant action, Defendant EMUPD was

 deputized by the Washtenaw County Sheriff, expanding Defendant EMUPD’s

 jurisdiction beyond the borders of EMU’s campus as a part of the Eastern

 Washtenaw Safety Alliance and in collaboration with the Washtenaw County

 Sheriff’s Office, YPD, and the Ann Arbor Transportation Authority. The officers

 from each agency within the Eastern Washtenaw Safety Alliance, including

 Defendant EMUPD, share jurisdictional authority and have county-wide arrest

 powers.

       ANSWER:
       Admitted.

       28.    Defendant EMUPD’s primary mission is to “provide for the safety and

 security of all . . . students . . . at our great [Eastern Michigan] University.”

       ANSWER:
       Admitted.

       29.    At all times relevant to the instant action, Defendant Karrick resided in

 the Eastern District of Michigan and was employed by Defendants EMUPD and

 Regents as EMUPD’s Deputy Chief of Police.

       ANSWER:
      Admitted in part and denied in part. It is admitted that Defendant
 Karrick resided in the Eastern District of Michigan during the time period that


                                            16
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.255 Filed 05/19/21 Page 17 of 259




 is the subject of the allegations in the Complaint, and that he was employed by
 the University as EMUPD’s Deputy Chief of Police. Except as so admitted,
 denied.

       30.       Defendant Karrick is being sued in his official capacity.

       ANSWER:
       Admitted.

       31.       At all times relevant to the instant action, Defendant Karrick was acting

 in his official capacity, within the course and scope of his employment as EMUPD’s

 Deputy Chief of Police, employed by Defendants EMUPD and Regents, and under

 color of law.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       32.       At all times relevant to the instant action, Defendant Heighes resided in

 the Eastern District of Michigan and was employed by Defendants EMUPD and

 Regents as the EMUPD Chief of Police.

       ANSWER:
        Admitted in part and denied in part. It is admitted that Defendant
 Heighes resided in the Eastern District of Michigan during the time period that
 is the subject of the allegations in the Complaint, and that he was employed by
 the University as EMUPD’s Chief of Police. Except as so admitted, denied.

       33.       Defendant Heighes is being sued in his official capacity.

       ANSWER:
       Admitted.




                                             17
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.256 Filed 05/19/21 Page 18 of 259




        34.   At all times relevant to the instant action, Defendant Heighes was acting

 in his official capacity, within the course and scope of his employment as EMUPD

 Chief of Police, employed by Defendants EMUPD and Regents, and under color of

 law.

        ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

        35.   Defendant ASP - Gamma Upsilon Chapter (“ASP - Chapter”), is a

 Michigan corporation with its Chapter location at 411 Ballard Street, City of

 Ypsilanti, State of Michigan, and is located within the Eastern District of Michigan.

        ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

        36.   Defendant ASP - Chapter has specific bylaws governing its operation

 and management.

        ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

        37.   Defendant ASP - Chapter’s bylaws require it to do the following:

              a.    Appoint a Risk Management Director, whose duties and

                    obligations include but are not limited to:


                                          18
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.257 Filed 05/19/21 Page 19 of 259




                  i.     “Reduce exposure to risk and liability of the Chapter and

                         its members;”

                  ii.    “Ensures that risk management policies are followed at all

                         Chapter events;”

                  iii.   “Communicates at least monthly with the Risk

                         Management Advisor on the Chapter Council;”

                  iv.    “Assists the President and Prudential Board with crisis

                         management;”

                  v.     “Works with the House Manager to ensure proper health,

                         safety and welfare inspections are carried out...;”

                  vi.    “Coordinates at least one educational program related to

                         risk management each term;”

                  vii.   “Completes      an   incident   report   and   submits   to

                         Headquarters for all incidents,” and

                  viii. Documents everything and prepares a transition binder to

                         pass on to the next officer.”

            b.    Adopt a Risk Management Program that, among other things:

                  i.     “Aims to reduce risk;”

                  ii.    “To help undergraduate members of the fraternity better

                         understand that ‘risk’ is a part of life and that given the


                                         19
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.258 Filed 05/19/21 Page 20 of 259




                         tools and resources to recognize ‘risk’ and individuals’

                         liability and be greatly reduced;”

                  iii.   “To inform members of all applicable federal, state, and

                         local laws, as well as college or university and national

                         fraternity policies,” including but not limited to EMU’s

                         Title IX policies;”

                  iv.    “Make sure that all Chapter policies are consistent with

                         federal, state, and local laws, as well as college or

                         university and national fraternity policies;”

                  v.     “Ensure that every Chapter activity is evaluated for

                         potential risks and that all possible actions are taken to

                         manage such risks;”

                  vi.    “Develop and maintain a crisis management plan and

                         make sure each Chapter member is familiar with the

                         actions contained within the plan;” and

                  vii.   “Educate members on the ASP National Fraternity’s

                         alcohol policies.”

            c.    Ensure that every appointed officer “leads by example.”

       ANSWER:
     This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or


                                        20
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.259 Filed 05/19/21 Page 21 of 259




 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       38.    Defendant ASP - Chapter also enacted a “Code of Conduct” for which

 all members must abide, which includes but is not limited to the following

 affirmations:

              a.    “I will respect the dignity of all persons, and therefore, I will not

                    physically, psychologically, or sexually abuse any human

                    being;”

              b.    “I will not abuse, nor support the abuse of, alcohol or controlled

                    substances.”

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       39.    Defendant ASP - Chapter further follows a Health and Safety Policy

 which explicitly includes that “[t]he Fraternity will not tolerate or condone any form

 of sexist or sexually abusive behavior on the part of its members, whether physical,

 mental, or emotional. This is to include any actions, activities, or events, whether

 on chapter premises or an off-site location which are demeaning to women or men,

 including but not limited to verbal harassment, sexual assault by individuals or

 members acting together.”




                                          21
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.260 Filed 05/19/21 Page 22 of 259




       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       40.   Every member of Defendant ASP - Chapter must sign a “Membership

 Agreement and Affiliation Form” which includes, but is not limited to the following

 acknowledgements:

             a.     “To follow and comply with all policies and procedures as

                    outlined in the Fraternity Constitution and By-laws, ..., the

                    chapter/provisional chapter Constitution and By-laws; and the

                    Ritual of Alpha Sigma Phi Fraternity;”

             b.     “To familiarize myself with and comply with Alpha Sigma Phi

                    Health and Safety Policies... These Policies forbid any form of

                    hazing or assault;”

             c.     “To comply with the laws of the land and rules, regulations and

                    policies of the institution where I am enrolled as a student,”

                    including but not limited to EMU’s Title IX policies.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.




                                          22
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.261 Filed 05/19/21 Page 23 of 259




       41.    Defendant ASP FRATERNITY, INC. (“ASP - National”) is a foreign

 corporation which conducts business in the City of Ypsilanti, County of Washtenaw,

 State of Michigan.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       42.    At all times relevant to the instant action, Defendant ASP - National

 governed, controlled and/or maintained Defendant ASP - Chapter via its bylaws,

 constitution and/or code of conduct. Defendant ASP - Chapter is required to

 regularly report to Defendant ASP - National regarding all matters, including but not

 limited to incidents of harassment and sexual assault.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       43.    Upon information and belief, Defendant ASP - National was on notice

 of Defendant ASP - Chapter’s probationary status for previous violations, including

 but not limited to alcohol consumption on its premises in direct violation of its

 bylaws.

       ANSWER:
     This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or


                                          23
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.262 Filed 05/19/21 Page 24 of 259




 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       44.    Defendant DTD FRATERNITY - Theta Xi Chapter (“DTD - Chapter”)

 is a Michigan corporation with its Chapter location at 720 Lowell Street, City of

 Ypsilanti, State of Michigan, and is located within the Eastern District of Michigan.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       45.    Defendant DTD - Chapter has specific bylaws governing its operation

 and management.

       46.    Defendant DTD - Chapter’s bylaws require:

              a.    Appointment of an Executive Board;

              b.    Appointment of a Risk Management Officer;

              c.    Prohibition of alcohol and/or illegal substances, which is

                    punishable by fine and/or expulsion;

              d.    “Members or pledges found guilty of conduct detrimental to the

                    best interest of the Fraternity and/or Chapter shall have a hearing

                    with the Honor Board to determine proper action;” and

              e.    “Members and pledges shall maintain proper decorum at all

                    times with respect to the introduction of guests within the

                    Shelter.”

                                          24
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.263 Filed 05/19/21 Page 25 of 259




       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       47.    Defendant DTD, INC. (“DTD - National”) is a foreign corporation

 which conducts business in the City of Ypsilanti, County of Washtenaw, State of

 Michigan.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       48.    At all times relevant to the instant action, Defendant DTD - National

 governed, controlled and/or maintained Defendant DTD - Chapter via its bylaws,

 constitution and/or code of conduct. Defendant DTD - Chapter is required to

 regularly report to Defendant DTD - National regarding all matters, including but

 not limited to incidents of harassment and sexual assault.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

       49.    Upon information and belief, Defendant DTD - National was on notice

 of Defendant DTD - Chapter’s probationary status for previous violations, including




                                          25
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.264 Filed 05/19/21 Page 26 of 259




 but not limited to alcohol consumption on its premises in direct violation of its

 bylaws.

       ANSWER:
       This allegation is directed to a defendant other than the University. By
 way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 and they are therefore denied.

                          JURISDICTION AND VENUE

       50.    This action arises under the United States Constitution and jurisdiction

 belongs to this Honorable Court pursuant to 28 U.S.C. §§ 1331 and 1343, as these

 matters pertain to federal questions posed by 42 U.S.C. §§ 1988.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       51.    Jurisdiction further belongs to this Honorable Court as this, in part, is

 an action for deprivation of civil rights pursuant to 42 U.S.C. § 1983.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       52.    This Honorable Court maintains jurisdiction over Plaintiffs’ state law

 claims pursuant to Fed. R. Civ. P. 18 and 28 U.S.C. § 1367.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.




                                          26
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.265 Filed 05/19/21 Page 27 of 259




       53.    This is an action for the hostile environment and failure to protect in

 violation of Title IX of the Education Amendments of 1972, as amended, 20 U.S.C.

 § 1681, et seq., 34 C.F.R. § 106.31 et seq., and 42 U.S.C. § 1983, and the Jeanne

 Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act of

 1990, 20 U.S.C. § 1092(f) (2018) (“Clery Act”).

       ANSWER:
       The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied. By way of further response,
 no Count of this Complaint asserts any claim arising from the Clery Act, which
 provides for no private right of action.

       54.    Defendants are not immune from suit under the Governmental Tort

 Liability Act, MCL 691.1401 et seq., or any other statute.

       ANSWER:
       Denied.

       55.    Venue is proper in the United States District Court for the Eastern

 District of Michigan pursuant to 28 U.S.C. § 1391(b), as all of the events giving rise

 to this action occurred in the County of Washtenaw, State of Michigan, which is

 located within the Southern Division of the Eastern District of Michigan.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       56.    The amount in controversy exceeds Seventy-Five Thousand Dollars

 ($75,000.00), excluding interest, costs, and attorney fees.



                                          27
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.266 Filed 05/19/21 Page 28 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       57.      Plaintiffs’ Complaint is timely filed within the applicable statutes of

 limitations.

       ANSWER:
       Denied.

                             FACTUAL ALLEGATIONS

       58.      Plaintiffs realleges and incorporates by reference the allegations

 contained in the previous and subsequent paragraphs.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

                                     JANE DOE 1

       59.      JANE DOE 1 enrolled at EMU in the Fall of 2015.

       ANSWER:
       The University admits that Jane Doe 1’s first semester at EMU was the
 Fall of 2015.

       60.      JANE DOE 1 met Hernandez during her freshman year at EMU, as she

 and Hernandez lived in the same dorm and on the same floor.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                           28
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.267 Filed 05/19/21 Page 29 of 259




       61.   JANE DOE 1 met McWilliams in 2016 through Hernandez, as

 McWilliams and Hernandez belonged to the same fraternity, Defendant DTD -

 Chapter.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Night of the Rape

       62.   On or around January 18, 2018, JANE DOE 1 went to a fraternity party,

 which was being held at Defendant DTD - Chapter’s fraternity house, with her

 cousin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       63.   Prior to arriving at the Defendant DTD - Chapter house, JANE DOE 1

 and her cousin consumed alcohol so that they would not have to drink at the party.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       64.   Despite JANE DOE l’s alcohol consumption, she was fully aware of

 her surroundings and the events that took place on or around January 18, 2018.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


                                         29
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.268 Filed 05/19/21 Page 30 of 259




       65.   JANE DOE 1 and her cousin walked to Defendant DTD - Chapter’s

 fraternity house, which was approximately one mile from JANE DOE l’s residence.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       66.   During the party, as JANE DOE 1 danced with friends, Hernandez

 persistently stepped in while JANE DOE 1 was dancing with another male.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       67.   While dancing with JANE DOE 1, Hernandez repeatedly rubbed

 against her and tried to kiss her. JANE DOE 1 told Hernandez not to kiss her and

 that she was not interested, rejecting Hernandez’s advances.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       68.   JANE DOE 1 also danced with McWilliams during the party.

 McWilliams did not make sexual advances towards JANE DOE 1 as they danced.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       69.   However, on multiple occasions during the party, McWilliams

 attempted to serve JANE DOE 1 and her cousin “shots” of alcohol, which JANE

 DOE 1 and her cousin both declined.

                                         30
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.269 Filed 05/19/21 Page 31 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       70.    The party ended at approximately 2:00 a.m., at which time members of

 Defendant DTD - Chapter began asking people to leave.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       71.    Hernandez and McWilliams told JANE DOE 1 and her cousin that they

 could “stay and hang out” after the party.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       72.    After talking and making sure it was ok with JANE DOE 1. JANE

 DOE l’s cousin went with a member of Defendant DTD - Chapter to another room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       73.    JANE DOE 1 was then invited by Hernandez and McWilliams to go to

 another “living room” to watch Netflix until JANE DOE l’s cousin returned.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          31
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.270 Filed 05/19/21 Page 32 of 259




       74.    Instead of a living room, JANE DOE 1 was escorted into a private room

 with a bed, dresser, and television on top of the dresser. When JANE DOE 1 entered

 the room, she noticed one of the men locking the door behind her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       75.    After entering the private room, Hernandez grabbed JANE DOE 1 and

 pulled her into his grip, groping her breasts and buttocks as he tried to kiss her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       76.    JANE DOE 1 was scared and wanted to leave. She told Hernandez

 “no” and pleaded with him to stop several times.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       77.    Undisturbed by JANE DOE l’s pleadings, Hernandez forcefully

 removed all of JANE DOE l’s clothes.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       78.    As Hernandez forcefully removed JANE DOE l’s clothing against her

 will, McWilliams stood in the corner of the room and watched.




                                           32
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.271 Filed 05/19/21 Page 33 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       79.    Once JANE DOE 1 was fully nude, Hernandez pushed her onto a bed.

 Hernandez then removed all of his clothes and laid on top of JANE DOE 1, where

 he continued to grope her as she repeatedly begged him to stop. In response,

 Hernandez pushed JANE DOE l’s head into the bed, put his face into her groin, and

 bit down hard against her vaginal opening, causing agonizing pain.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       80.    JANE DOE 1 then heard Hernandez tell McWilliams, who had

 removed all of his clothes except for his shirt, to join him. McWilliams then started

 to grope JANE DOE 1 and attempted to kiss her, as well.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       81.    Hernandez grabbed JANE DOE 1 by her hair and pulled her up to a

 sitting position by the side of the bed. Both Hernandez and McWilliams stood side

 by side masturbating to make themselves erect thereinafter forcing JANE DOE 1 to

 give them oral sex while they both stood in front of her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                          33
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.272 Filed 05/19/21 Page 34 of 259




       82.    At this point, JANE DOE 1 realized that either Hernandez or

 McWilliams was recording the brutal sexual assault on a phone, because she could

 see a flash emanating from a camera phone.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       83.    Hernandez got onto the bed while forcefully grabbing JANE DOE l’s

 hair. Hernandez then forced JANE DOE l’s head back onto his penis.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       84.    At the same time, McWilliams stood at the side of the bed with his leg

 up behind JANE DOE 1. McWilliams then began penetrating JANE DOE l’s vagina

 with his penis.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       85.    As Hernandez continued to hold JANE DOE l’s hair and thrust his penis

 into her mouth, McWilliams penetrated her vaginally. Hernandez and McWilliams

 raped JANE DOE 1 simultaneously.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         34
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.273 Filed 05/19/21 Page 35 of 259




       86.   Throughout the assault, Hernandez and McWilliams smacked JANE

 DOE l’s breasts and buttocks as they continued to brutally rape her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       87.   JANE DOE 1 begged Hernandez and McWilliams to stop, indicating

 that she needed to use the bathroom, needed to find her cousin, and needed to go

 home to her apartment to let her roommate inside. Hernandez and McWilliams

 ignored JANE DOE l’s pleadings and continued to rape her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       88.   Hernandez then left the room as McWilliams continued to rape JANE

 DOE 1.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       89.   McWilliams sat on the bed and held JANE DOE 1 by her hair,

 restricting her movement, and then forced his penis down her throat.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       90.   Hernandez then returned to the room as McWilliams continued to

 brutally rape JANE DOE 1.

                                         35
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.274 Filed 05/19/21 Page 36 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       91.   In a concerted effort, Hernandez and McWilliams pulled JANE DOE 1

 to the edge of the bed, taking turns forcing their penises into JANE DOE 1 ’s mouth

 while holding her hair.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       92.   McWilliams then ejaculated onto JANE DOE 1 face, head, and neck.

 Once McWilliams finished, he grabbed his clothes and left the room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       93.   JANE DOE 1 again told Hernandez that she needed to use the restroom.

 Hernandez escorted her, preventing any attempts by JANE DOE 1 to escape.

 Hernandez then followed JANE DOE 1 into the restroom where he locked the door

 behind them, trapping JANE DOE 1 yet again.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       94.   Inside the restroom, Hernandez continued to grope JANE DOE 1 and

 told her she needed to “clean up” after McWilliams had ejaculated on her face.




                                         36
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.275 Filed 05/19/21 Page 37 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       95.    Hernandez pulled JANE DOE 1 by her hair back into the bedroom and

 continued the assault after she cleaned McWilliams’s semen off of her head, face,

 and neck.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       96.    Hernandez continued to rape JANE DOE 1, becoming more violent

 after McWilliams left the room. Hernandez referred to JANE DOE 1 as his “sex

 slave.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       97.    Hernandez began biting JANE DOE 1, leaving huge marks and bruises

 all over her body.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       98.    Hernandez then forced JANE DOE 1 to bend over the side of the bed

 in order to penetrate her vaginally.




                                         37
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.276 Filed 05/19/21 Page 38 of 259




         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         99.   Hernandez continued biting JANE DOE 1. Hernandez became so

 violent that he left a huge mark on her left buttock along with smaller marks on her

 side.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         100. Hernandez, unable to become erect due to intoxication, laid on his back

 and pulled JANE DOE 1’s hair and head towards his groin.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         101. Hernandez took JANE DOE 1’s head and began thrusting his penis into

 her mouth. Hernandez then pulled JANE DOE l’s head off of his penis, grabbed

 JANE DOE 1 by her hips, and physically placed her onto his penis, forcing her to sit

 while he penetrated her vaginally.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         102. JANE DOE 1 again told Hernandez she needed to find her cousin and

 let her roommate into her apartment. At this point, Hernandez finally permitted

 JANE DOE 1 to get up.

                                          38
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.277 Filed 05/19/21 Page 39 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       103. JANE DOE 1 quickly grabbed her phone and called her cousin, who

 was downstairs at the time.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       104. Running furiously with her cousin, JANE DOE 1 escaped Defendant

 DTD - Chapter’s fraternity house as Hernandez chased after her. Ultimately, JANE

 DOE 1 arrived at her apartment where she was in shock and was given aid by her

 cousin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       105. JANE DOE 1 suffered the following physical injuries, which include

 but are not limited to:

              a.     Severe vaginal pain and bleeding;

              b.     Bruising and handprint on her right buttock;

              c.     Large bruise on her calf;

              d.     Bruise on side of her body;

              e.     Large bite mark and bruise on her left buttock;

              f.     Severe migraine headaches;


                                          39
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.278 Filed 05/19/21 Page 40 of 259




             g.     Severe PTSD;

             h.     Depression;

             i.     Anxiety; and

             j.     Any other injuries as discovery may reveal.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



       Panic by Hernandez and McWilliams

       106. Both Hernandez and McWilliams started to panic and made several

 attempts to contact JANE DOE 1 and her cousin in the days following the assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       107. After learning of JANE DOE 1’s brutal sexual assault, JANE DOE l’s

 roommate made posts on EMU’s social media website, Twitter, and Facebook

 warning others that Hernandez and McWilliams had raped JANE DOE 1.

       ANSWER:
       Admitted in part and denied in part. The University admits that an
 individual believed to be Jane Doe 1’s roommate and/or boyfriend posted on
 social media alleging that JD2 and JD1 sexually assaulted a female. The
 University lacks sufficient knowledge or information to form a belief as to the
 truth of the remaining allegations of this paragraph and they are therefore
 denied.




                                         40
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.279 Filed 05/19/21 Page 41 of 259




       108. Upon information and belief, in a concerted effort, Hernandez and

 McWilliams, after learning of JANE DOE l’s roommate’s aforementioned posts,

 schemed to go to Defendant Werner to mollify and kill any potential claim by JANE

 DOE 1 if/when she reported the incident to Defendant Regents and EMU’s Title IX

 department.

       ANSWER:
       Denied. By way of further response, the University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations of
 this paragraph as they relate to the intent of JD2 and JD1; therefore, those
 allegations are denied.

       The University further denies the allegation that Werner would or did
 attempt to dissuade Jane Doe 1 from participating in a Title IX investigation or
 reporting the incident to the police. To the contrary, Werner chose to pursue a
 career focused on helping survivors. Her role at the University was, among
 other things, to respond to complaints of sexual assault and provide
 complainants with general support and information about their options of
 choosing to pursue a Title IX investigation and/or reporting to police. In the
 event that a complainant decided to move forward with a Title IX investigation,
 Werner would assign an investigator to interview parties and witnesses. Jane
 Doe 1 chose not to move forward with an investigation.

       Additionally, as Title IX Coordinator, it was Werner’s practice to explain
 to an alleged victim of sexual assault the benefit of reporting an assault to the
 police and creating a record of the victim’s account of the incident so that, if at
 some point in the future the victim wanted to pursue criminal charges against
 the assailant, the victim’s statement would already be on file with the police. It
 was also Werner’s practice to offer to accompany such a person to the police
 station to assist him/her with making such a report to the police.

       In this case, Werner acted consistently with that practice. Werner at no
 time said anything to dissuade Jane Doe 1 from reporting the incident. Instead,
 Werner emailed Jane Doe 1 on March 13, 2018 and March 26, 2018 to offer
 support, help, and assistance and to set up a meeting with Jane Doe 1. On


                                         41
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.280 Filed 05/19/21 Page 42 of 259




 March 29, 2018, Werner met in person with Jane Doe 1 to discuss the alleged
 sexual assault and to explain Jane Doe 1’s options, including proceeding with a
 Title IX investigation or reporting the assault to the police. During their
 meeting, Jane Doe 1 advised Werner that she was not sure whether she wanted
 to proceed with an investigation. Following their meeting, Werner emailed
 Jane Doe 1 to ask her if she would be willing to speak with an EMUPD officer
 in the Special Victim’s Unit and made other attempts to encourage Jane Doe 1
 to contact EMUPD. Werner emailed Jane Doe 1 again on April 10, 2018 to
 check in and see if she could provide further support. Werner also assisted
 Jane Doe 1 with securing academic accommodations.

       Ultimately, despite Werner’s outreach, support, and encouragement,
 Jane Doe 1 made a decision not to participate in any Title IX investigation and,
 likewise, did not report the incident to EMUPD, did not contact EMUPD, and
 was unresponsive to EMUPD’s further outreach. Jane Doe 1 had every right
 to make the decision that not proceeding with an investigation was the right
 choice for her under the circumstances. Because proceeding with a Title IX
 investigation over the objections of a survivor often has the effect of
 retraumatizing the survivor, the University rarely makes the decision to
 override the wishes of a survivor, which, in this instance, was to not move
 forward with an investigation.

       109. Upon information and belief and at all times relevant to the instant

 action, Hernandez was a well-known figure on EMU’s campus. He was at one time

 the President of Interfraternity Council, the local governing board for EMU

 fraternities, and had developed a working relationship with Defendant Werner based,

 in part, on the same.

       ANSWER:
       Admitted in part and denied in part. The University admits that JD2
 served as the President of the Interfraternity Council at the University for the
 calendar year 2018. As to the allegation that “[JD2] was a well-known figure
 on EMU’s campus,” the University lacks sufficient knowledge or information
 to form a belief as to the truth of that allegation and it is therefore denied. The
 remaining allegations of this paragraph are denied.


                                         42
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.281 Filed 05/19/21 Page 43 of 259




        By way of further response, the allegation that there was a “working
 relationship” between Werner and JD2 is categorically wrong. To the contrary,
 the first time that Werner met personally with JD2 was in or about March, 2018
 when JD2 met with Werner in the Title IX Office about this matter. Werner
 and JD2 did not know one another personally prior to their March 2018
 meeting. Except as so admitted, denied.

       Evidence of Fraudulent Concealment and Concert of Actions

       110. Upon information and belief, McWilliams had a relationship, both

 professional and personal, with Defendant Karrick.

       ANSWER:
       Denied. The allegation that Karrick and JD1 had a personal or
 professional relationship is categorically false. By way of further response,
 prior to working at the University, Karrick served as Deputy Chief of the
 Westland Police Department. Karrick retired from the Westland Police
 Department on or about September 10, 2012. Upon information and belief, JD1
 began working at the Westland Police Department on or about May 23, 2016,
 which was over three years after Karrick had retired from the Westland Police
 Department. Thus, Karrick and JD1 did not ever work together at the
 Westland Police Department. Karrick had not ever met JD1 until March, 2018
 when EMUPD began investigating certain social media posts accusing JD1 of
 sexual assault. Likewise, Karrick did not learn that JD1 worked at Westland
 Police Department until approximately March or April, 2018.

       111. McWilliams and Defendant Karrick had, at one point, worked together

 at the Westland Police Department.

       ANSWER:
       Denied. By way of further response, the University incorporates by
 reference its response to paragraph 110.

       112. Defendant Karrick became Deputy Chief of Police for Defendant

 EMUPD after retiring from the Westland Police Department.



                                        43
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.282 Filed 05/19/21 Page 44 of 259




       ANSWER:
       Admitted.

       113. McWilliams ultimately left the Westland Police Department and, while

 attending EMU, became a Deputy with the Washtenaw County Sheriff’s

 Department.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegation in this paragraph, and it is therefore denied.

       114. Upon information and belief, after McWilliams learned about social

 media posts accusing him of rape, he met with his former co-worker and friend,

 Defendant Karrick, to discuss the accusations.

       ANSWER:
       Denied. The University specifically denies that Karrick and JD1 were
 ever co-workers or friends; to the contrary, Karrick and JD1 never worked
 together at Westland Police Department. By way of further response, the
 University incorporates by reference its response to paragraph 110.
        By way of further response, following the allegations of the assault of Jane
 Doe 1 on social media in March, 2018, Werner met with JD1 and JD2 at their
 request. During that meeting, Werner contacted EMUPD and requested that
 an officer attend the meeting. Defendant Karrick arrived at the meeting, where
 he gathered information from JD1 and JD2 about the alleged assault and social
 media posts so that EMUPD could begin an investigation. This March, 2018
 meeting was the first time that Karrick had ever met JD1.

       115. Upon information and belief, Defendant EMUPD started a criminal

 investigation into JANE DOE 1’s boyfriend for allegedly publishing posts on social

 media about McWilliams and Hernandez.




                                         44
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.283 Filed 05/19/21 Page 45 of 259




       ANSWER:
       Admitted in part and denied in part. The University admits that in or
 about March or April 2018, EMUPD began investigating whether a certain
 individual, who upon information and belief was Jane Doe 1’s roommate,
 published posts on social media following a complaint with respect to the posts
 made by JD1 and JD2. During that time, EMUPD also opened an investigation
 as to whether a female (who was later identified as Jane Doe 1) was sexually
 assaulted by JD1 and JD2. That investigation failed to progress because,
 despite repeated attempts to contact Jane Doe 1, Jane Doe 1 did not respond or
 otherwise choose to participate in any investigation of JD1 or JD2 by EMUPD.
 Except as so admitted, denied.

       116. Upon information and belief, EMUPD Detective Susan McLennan

 (“McLennan”) was assigned to the case against JANE DOE 1’s boyfriend.

       ANSWER:
       Admitted in part and denied in part. The University admits that in or
 about March or April 2018, EMUPD Detective McLennan was assigned to
 investigate certain social media posts concerning JD1 and JD2; however, she
 was not the only EMUPD officer involved with this investigation. By way of
 further response, EMUPD also began investigating the allegation that a female
 (who was later identified as Jane Doe 1) was sexually assaulted by JD1 and JD2.
 That investigation began but failed to progress because, despite repeated
 attempts to contact Jane Doe 1, Jane Doe 1 did not respond or otherwise choose
 to participate in any investigation by EMUPD. Except as so admitted, denied.

       117. Upon information and belief, during an interview with McLennan,

 McLennan states the following to law enforcement: “Oh, does it involve D’Angelo

 McWilliams, the deputy? Because I took that report where he is accused of being a

 rapist and I had to get him out of it.”

       ANSWER:
       Denied. It is specifically denied that McLennan made the quoted
 statement alleged in this paragraph or any statement to that effect. By way of
 further response, the allegation that McLennan, or any other EMUPD


                                           45
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.284 Filed 05/19/21 Page 46 of 259




 employee or agent, made efforts to “get [JD1] out of it” is categorically false.
 EMUPD also opened an investigation as to whether Jane Doe 1 was sexually
 assaulted by JD1 and JD2. That investigation began but failed to progress
 because, despite repeated attempts to contact Jane Doe 1, Jane Doe 1 did not
 respond or otherwise choose to participate in any investigation of JD1 or JD2
 by EMUPD.

       118. After being assigned to investigate JANE DOE 1’s boyfriend for

 allegedly publishing material claiming McWilliams and Hernandez were rapists,

 McLennan never pursued a good-faith investigation to determine whether the

 accusations against McWilliams and Hernandez were true.

       ANSWER:
       Denied. By way of further response, EMUPD engaged in a good-faith
 investigation of the allegation that JD1 and JD2 had sexually assaulted Jane
 Doe 1 within the limits of their ability in light of the fact that Jane Doe 1 chose
 to not participate in any investigation or respond to outreach from EMUPD.
        On or about March 27, 2018, EMUPD became aware of an alleged assault
 by JD1 and JD2 through a report about social media posts concerning the
 alleged assault. The victim of the alleged assault was not identified in the social
 media posts, and Jane Doe 1 never reported her assault to EMUPD. EMUPD
 later learned that the victim of the alleged assault was Jane Doe 1 and that
 Werner had been in contact with Jane Doe 1 regarding the alleged assault.
 Knowing Werner was in contact with Jane Doe 1, EMUPD requested that
 Werner ask Jane Doe 1 if she would be willing to speak with EMUPD, and
 Werner did so. On April 11, 2018, Detective McLennan spoke with Werner,
 who indicated that she had urged Jane Doe 1 to speak EMUPD but that Jane
 Doe 1 was unwilling to do so. In addition to asking Werner to encourage Jane
 Doe 1 to speak with EMUPD, EMUPD attempted to contact Jane Doe 1 through
 other means, including, inter alia, by calling her last-known phone number on
 April 10, 2018 and leaving her a voicemail, calling her additional times on her
 last-known phone number on April 18, April 19, April 22, and April 23, 2018,
 and by traveling to the residence at which Jane Doe was believed to live on April
 5, April 6, and April 10, 2018 (and on one occasion leaving a business card
 there). Despite EMUPD’s diligent and good-faith efforts, Jane Doe 1 was
 unresponsive and chose not participate in EMUPD’s investigation.


                                         46
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.285 Filed 05/19/21 Page 47 of 259




       By way of further response, McLennan individually pursued a good-faith
 investigation of the allegation that JD1 and JD2 had sexually assaulted Jane
 Doe 1 by, among other things, interviewing JD1 and JD2 (who claimed the
 sexual contact between them and Jane Doe 1 was consensual) and by attempting
 to contact Jane Doe 1 on numerous occasions, including by calling Jane Doe 1
 at her last-known phone number on April 10, 2018 and leaving her a voicemail,
 traveling to the residence at which Jane Doe was believed to live on April 10,
 2018 and leaving a business card in the door, and calling Jane Doe 1 again on
 April 19, 2018.
       EMUPD knew, through Werner, that Jane Doe 1 was hesitant about
 speaking with police. Moreover, each time that EMUPD called Jane Doe 1’s
 last-known phone number after leaving her a voicemail on April 10, 2018, Jane
 Doe 1’s phone number went straight to a busy signal, suggesting she was
 declining their calls, that she had blocked their numbers, or that she had
 disconnected her phone. Mindful of the fact that repeated contact for a victim
 of sexual assault can have the effect of retraumatizing the victim, EMUPD
 wanted to be respectful of Jane Doe 1’s choice not to pursue an investigation of
 her alleged sexual assault and stopped attempting to contact her.

       119. Upon information and belief, McLennan interviewed both McWilliams

 and Hernandez only as it related to the social media posts allegedly published by

 JANE DOE 1’s boyfriend.

       ANSWER:
       Denied. By way of further response, when McLennan interviewed JD1
 and JD2, she asked them not only about the social media posts concerning JD1
 and JD2 but also about the alleged sexual encounter. JD1 and JD2 claimed that
 the sexual contact with Jane Doe 1 was consensual. In order to further
 investigate the allegations of sexual assault, EMUPD and McLennan attempted
 to contact Jane Doe 1 through Werner of the Title IX Office and also by calling
 Jane Doe 1’s last-known phone number on April 10, 2018 and leaving her a
 voicemail, calling her additional times on her last-known phone number on
 April 18, April 19, April 22, and April 23, 2018, and by going to the residence
 at which she was believed to live on April 5, April 6, and April 10, 2018 (and on
 one occasion leaving a business card there). Despite EMUPD’s diligent and
 good-faith efforts, Jane Doe 1 was unresponsive and chose not participate in
 EMUPD’s investigation.


                                        47
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.286 Filed 05/19/21 Page 48 of 259




       120. Upon information and belief, McLennan discovered that sexual acts

 among McWilliams, Hernandez, and JANE DOE 1 did, in fact, occur. However,

 McWilliams and Hernandez claimed that the sexual acts were consensual.

       ANSWER:
       Admitted in part and denied in part. The University admits that JD1 and
 JD2 told McLennan that the alleged sexual acts between and among Jane Doe
 1, JD2, and JD1 were consensual. The University denies the remainder of the
 allegations of this paragraph as stated.

       121. Upon information and belief, McLennan gave the following account of

 McWilliams and Hernandez: “They seem truthful, but they’re frat boys. They seem

 to be generally concerned, but . . . I know shit happens.”

       ANSWER:
       Denied. It is specifically denied that McLennan made the quoted
 statement alleged in this paragraph.

       122. Upon information and belief, McLennan knew JANE DOE 1’s

 residence, but failed to make contact with JANE DOE 1 to investigate her alleged

 sexual assaults, which were crimes that carry penalties of up to life in prison.

       ANSWER:
      Denied. By way of further response, the University incorporates its
 response to paragraph 118.

       123. Upon information and belief, after interviewing McWilliams and

 Hernandez, McLennan sought criminal charges against JANE DOE 1’s boyfriend

 for allegedly publishing posts on social media accusing McWilliams and Hernandez

 of rape.


                                           48
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.287 Filed 05/19/21 Page 49 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegation that the individual referenced in this paragraph
 was JANE DOE 1’s boyfriend and this allegation is therefore denied. The
 University admits that EMUPD and McLennan investigated the social media
 posts at issue concerning JD1 and JD2 and thereafter, per standard
 investigatory practice, referred the matter to the prosecutor’s office, which
 ultimately had the authority to decide whether to seek criminal charges against
 the author of the social media posts. Except as so admitted, denied.

       124. Upon information and belief, McLennan never notified local law

 enforcement, YPD, about the alleged gang rape of JANE DOE 1, which took place

 within YPD’s jurisdiction.

       ANSWER:
       Denied as stated. It is admitted that McLennan did not notify YPD of the
 alleged assault of Jane Doe 1 by JD1 and JD2. Mindful of the fact that repeated
 contact for a victim of sexual assault can have the effect of retraumatizing the
 victim, EMUPD wanted to be respectful of Jane Doe 1’s choice not to pursue an
 investigation of her alleged sexual assault. It is furthermore specifically denied
 that McLennan had any duty to make a report to YPD, particularly in the
 absence of any communication from Jane Doe 1. Except as so admitted, denied.

       125. Upon information and belief, McLennan had a duty to provide notice

 of JANE DOE 1’s sexual assault to YPD.

       ANSWER:
       Denied. By way of further response, the University incorporates by
 reference its response to paragraph 124.

       126. Upon information and belief, in an effort to cover up JANE DOE 1’s

 sexual assault, McLennan stated that even if information about sexual assault was

 conveyed to Defendant EMUPD by a third party, they would not get involved unless



                                        49
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.288 Filed 05/19/21 Page 50 of 259




 the victim contacted law enforcement. McLennan further stated that Defendant

 EMUPD “may or may not do a generic report” in such cases, despite being mandated

 to do so under the Clery Act.

       ANSWER:
        Denied. By way of further response, the University denies the allegation
 that McLennan and/or EMUPD were engaged any in any effort to “cover up”
 Jane Doe 1’s sexual assault. The University further denies that McLennan
 made the quoted statement alleged in this paragraph or any statement to that
 effect.

       127. Upon information and belief, more information about the cover up of

 sexual assaults at EMU will be found once law enforcement reviews their police

 reports regarding JANE DOE 1. Upon reviewing the police report generated by

 Defendant EMUPD about JANE DOE 1’s sexual assault, it is clear that the same is

 lacking critical information. For instance, as it relates to JANE DOE 1, Defendant

 EMUPD neither entered standard information and nor followed protocol for entering

 sexual assault cases into a law enforcement database such as CLEMIS. This, in turn,

 hindered and continues to hinder efforts from another law enforcement agency to

 investigate sexual assaults in relation to JANE DOE 1.

       ANSWER:
       Denied.

       128. Upon information and belief, Defendant EMUPD focused on evidence

 necessary to charge JANE DOE l’s boyfriend and to clear McWilliams and

 Hernandez rather than evidence of JANE DOE l’s alleged sexual assault.


                                         50
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.289 Filed 05/19/21 Page 51 of 259




       ANSWER:
       Denied. By way of further response, the University incorporates by
 reference its response to Paragraph 118.


       Mismanagement of Title IX by Defendant Melody Werner

       129. Upon information and belief, Defendant Werner met with Hernandez

 and McWilliams on multiple occasions wherein Hernandez and McWilliams gave

 statements regarding the assault on JANE DOE 1. However, contrary to policy of

 Title IX investigation, none of these statements were properly recorded or

 memorialized.

       ANSWER:
        Admitted in part and denied in part. The University admits that Werner
 met with JD2 and JD1 on at least one occasion and discussed the allegation that
 JD2 and JD1 sexually assaulted Jane Doe 1. By way of further response,
 Werner did not take “statements” from JD2 and JD1 because her role was not
 to investigate allegations. Instead, her role was, among other things, to explain
 the process of investigations to students who complained about or were accused
 of Title IX-related misconduct. In the event a complaining student decided to
 move forward with an investigation, Werner would assign an investigator to
 interview parties and witnesses for purpose of gathering facts relevant to the
 allegations. Werner’s role as Title IX Coordinator was not to investigate, but
 was instead to provide support and information to all students involved in the
 process. Except as so admitted, denied.

       130. JANE DOE l’s roommate called the Defendant Werner on multiple

 occasions to inform her of the assault of JANE DOE 1. However, JANE DOE l’s

 roommate was rebuked by Defendant Werner, who told JANE DOE l’s roommate

 “you can’t report the assault. It must be the victim.” This is in direct contrast to both



                                            51
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.290 Filed 05/19/21 Page 52 of 259




 Title IX policy and Defendant Werner’s admissions. These admissions are advanced

 during Defendant Werner’s orientation presentation explaining the Title IX policy,

 as seen on Youtube.

       ANSWER:

        Admitted in part and denied in part. The University admits that in 2018
 Werner communicated with a student (who, upon information and belief, was
 Jane Doe 1’s roommate at the time) (hereinafter the “roommate”) on a number
 of occasions regarding the allegation that Jane Doe 1 had been sexually
 assaulted by JD1 and JD2. The University admits that Werner told Jane Doe
 1’s roommate that, in order to proceed with a Title IX investigation, the Title
 IX Office needed the victim of the sexual assault to participate. The University
 denies that such a statement was contrary to governing law, the University’s
 Title IX policy, and/or any of Werner’s other statements. To the contrary, such
 a statement was consistent with binding Sixth Circuit case law, which requires
 that a university provide an accused student with an opportunity to cross-
 examine his/her accuser in the presence of a neutral fact finder as part of a Title
 IX investigation and adjudication. See Doe v. Baum, 903 F.3d 575 (6th Cir.
 2018); Doe v. Univ. of Cincinnati, 872 F.3d 393 (6th Cir. 2017).
       Thus, with respect to the alleged assault of Jane Doe 1, the Title IX Office
 could not proceed with an investigation and adjudication without the
 participation of Jane Doe 1 because, among other reasons, doing so would
 ultimately result in a proceeding in which JD1 and JD2 could not be subject to
 a finding of a policy violation or subject to discipline. In light of this, Werner’s
 statement to Jane Doe 1’s roommate was entirely appropriate, as it was
 intended to inform Jane Doe 1’s roommate of the Title IX Office’s inability to
 proceed with an investigation without Jane Doe 1’s participation, and, in
 addition, intended to result in Jane Doe 1’s roommate educating Jane Doe 1 on
 her options in light of her hesitance to report her experience.
       By way of further response, the University lacks sufficient knowledge or
 information to form a belief as to the truth of the allegations of this paragraph
 to the extent that they refer to an inaccessible Youtube video, referenced via a
 broken hyperlink in the Complaint, and they are therefore denied. Except as
 so admitted, denied.




                                         52
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.291 Filed 05/19/21 Page 53 of 259




        131. Once JANE DOE 1 met with Defendant Werner, Defendant Werner

 told JANE DOE 1 that she had already spoken with the JANE DOE l’s alleged

 attackers regarding her sexual assault. Defendant Werner further stated to JANE

 DOE 1: “There is no point in reporting it. You’re going to have to go through all of

 this to report it. They’re in a fraternity. Greek community is going to back them

 up.”

        ANSWER:
        Admitted in part and denied in part. The University admits only that
 Werner met with Jane Doe 1 in or about March 2018. The remaining
 allegations of this paragraph are denied. It is specifically denied that Werner
 made the quoted statement alleged in this paragraph or any statement to that
 effect. By way of further response, the allegation that Werner dissuaded or
 discouraged Jane Doe 1 from pursuing a Title IX investigation and/or reporting
 to the police is categorically wrong. The University further incorporates by
 reference its response to paragraph 108.

        132. Defendant Werner further explained to JANE DOE 1 that she would

 have to contact the YPD herself, and that “no one is going to believe [her]” and “it’s

 not even worth reporting.”

        ANSWER:
        Denied. It is specifically denied that Werner made the quoted statement
 alleged in this paragraph or any statement to that effect. By way of further
 response, the allegation that Werner dissuaded or discouraged Jane Doe 1 from
 pursuing a Title IX investigation and/or reporting to the police is categorically
 wrong. By way of further response, the University incorporates by reference
 its response to paragraph 131.

        133. Defendant Werner further explained that JANE DOE 1 would have to

 explain-in detail-the events as they occurred the night JANE DOE 1 was sexually


                                          53
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.292 Filed 05/19/21 Page 54 of 259




 assaulted. When JANE DOE 1 started to explain what happened, Defendant Werner

 continuously interrupted JANE DOE 1 and made comments such as “that’s not what

 they said happened.”

       ANSWER:
       Admitted in part and denied in part. The University admits that when
 Werner met with Jane Doe 1, Werner explained to Jane Doe 1 that, if she chose
 to participate in a Title IX investigation, she would have to explain the details
 surrounding the alleged sexual assault. The remaining allegations of the
 paragraph are denied. It is specifically denied that Werner made the quoted
 statement alleged in this paragraph or any statement to that effect. By way of
 further response, the allegation that Werner dissuaded or discouraged Jane
 Doe 1 from pursuing a Title IX investigation and/or reporting to the police is
 categorically wrong. By way of further response, the University incorporates
 by reference its response to paragraph 131.

       134. After JANE DOE 1 finished telling her account of the sexual assault,

 Defendant Werner explained that the Title IX department would not investigate

 because the sexual assault happened off campus and that JANE DOE 1 would have

 to contact YPD on her own. This assertion was in direct violation of Defendant

 EMUPD’s mandates and investigatory powers.

       ANSWER:
        Denied. By way of further response, the Title IX Office’s practice was to
 investigate allegations of off-campus sexual assault if the alleged victim was
 willing to participate in the investigation irrespective of whether such
 investigation was required by Title IX or not. In this particular case, the Title
 IX Office took reasonable steps to contact, support, and accommodate Jane Doe
 1 following her roommate’s report of Jane Doe 1’s sexual assault, including by:
 (1) reaching out to Jane Doe 1 on multiple occasions to provide her with
 information, resources, and support; (2) meeting with Jane Doe 1;
 (3) explaining to Jane Doe 1 her options of choosing to pursuing a Title IX
 investigation and/or reporting the incident to the police; (4) assisting Jane Doe


                                        54
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.293 Filed 05/19/21 Page 55 of 259




 1 with securing academic accommodations at the University; and (5) offering
 to connect Jane Doe 1 with the Special Victim’s Unit of EMUPD. See generally
 Exhibit 1. After a number of instances of outreach by the Title IX Office, Jane
 Doe 1 met with the Title IX Office. However, following her meeting with the
 Title IX Office, Jane Doe 1 declined to participate in any Title IX investigation
 and, likewise, did not report the incident to EMUPD, did not contact EMUPD,
 and was not responsive to EMUPD’s outreach. See id.

       135. Defendant Werner continued to say: “[t]hey’re [YPD] not gonna want

 to deal with this. They’re [YPD] not gonna believe you. They’re [YPD] gonna

 question everybody at the fraternity and the fraternity is gonna back these guys up.”

       ANSWER:
        Denied. It is specifically denied that Werner made the quoted statement
 alleged in this paragraph or any statement to that effect. By way of further
 response, the allegation that Werner dissuaded or discouraged Jane Doe 1 from
 pursuing a Title IX investigation and/or reporting to the police is categorically
 wrong. By way of further response, the University incorporates by reference
 its response to paragraph 131.



         JANE DOE 1 Faces Retaliation for Pursuing Title IX Investigation

       136. JANE DOE 1 dropped out of EMU due to her sexual assault and the

 fact that she was unable to receive help from Defendants.

       ANSWER:
       The University denies that Jane Doe 1 was unable to receive help from
 the University. The University lacks sufficient knowledge or information to
 form a belief as to the truth of the remaining allegations of this paragraph and
 they are therefore denied.




                                          55
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.294 Filed 05/19/21 Page 56 of 259




       137. After being rebuked by Defendants Regents and EMU’s Title IX

 department, JANE DOE 1 was forced to witness her boyfriend’s arrest by Defendant

 EMUPD for speaking up against alleged rapists, McWilliams and Hernandez.

       ANSWER:
       The University denies the allegation that Jane Doe 1 was “rebuked by”
 the University’s Title IX department. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the remaining
 allegations of this paragraph and they are therefore denied.

       138. JANE DOE 1’s boyfriend was, in fact, arrested for publishing notice of

 McWilliams and Hernandez as rapists on social media.

       ANSWER:
        Admitted in part and denied in part. The University admits it is their
 belief that Jane Doe 1’s boyfriend ultimately pled guilty to two misdemeanors
 regarding posting of messages. The University lacks sufficient knowledge or
 information to form a belief as to the truth of the remaining allegations of this
 paragraph and they are therefore denied.

       139. As a result of being shut out by Defendant Regents, EMUPD, and

 EMU’s Title IX department after attempting to disclosing her sexual assault, JANE

 DOE 1 engaged in self harm and developed severe depression and anxiety.

       ANSWER:
        The University denies the allegation that Jane Doe 1 was “shut out” by
 the University’s Title IX department after “attempting to disclosing her sexual
 assault.” The University lacks sufficient knowledge or information to form a
 belief as to the truth of the remaining allegations of this paragraph and they are
 therefore denied.

       140. JANE DOE 1 attempted to cope with her anxiety and depression

 through substance abuse in hopes that the same would “numb” her existence.


                                        56
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.295 Filed 05/19/21 Page 57 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       141. In September 2018, JANE DOE 1 attempted to take her own life and

 was placed in a psychiatric hospital. Upon release in October 2018, JANE DOE 1

 attempted suicide for a second time and was placed back into a psychiatric hospital.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       142. JANE DOE 1’s trauma stemmed from being physically raped, her failed

 attempts at receiving help from Defendants, and being “mentally raped” by

 Defendants’ mismanagement, acts, and words.

       ANSWER:
       The University denies the allegation that Jane Doe 1 made “failed
 attempts at receiving help” from the University or that she was “mentally
 raped” by the University’s “mismanagement, acts, and words.” The University
 lacks sufficient knowledge or information to form a belief as to the truth of the
 remaining allegations of this paragraph and they are therefore denied.

       143. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 1, JANE DOE 1

 suffered severe and permanent damages which include but are not limited to:

             a.     Extreme emotional trauma;

             b.     Severe mental anguish;



                                         57
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.296 Filed 05/19/21 Page 58 of 259




             c.     Permanent physical injury;

             d.     Loss of enjoyment of life;

             e.     Loss of intimacy;

             f.     Vivid nightmares;

             g.     Anxiety;

             h.     Denial;

             i.     Post-Traumatic Stress Disorder;

             j.     Betrayal of Trust;

             k.     Attempted suicide on two occasions;

             l.     Dropped out of school; and

             m.     Needed access while in school to use resources including but not

                    limited to education.

       ANSWER:
       Denied.

                                     JANE DOE 2

       144. JANE DOE 2 enrolled at EMU in the Fall of 2013.

       ANSWER:
       The University admits that Jane Doe 2 first enrolled at EMU in the Fall
 of 2013.

       145. JANE DOE 2 met Durbin during the Fall Semester of 2014 when they

 were enrolled in a mutual course.



                                            58
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.297 Filed 05/19/21 Page 59 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Night of Assault

       146. Although JANE DOE 2 cannot recall the exact date of her sexual

 assault, she knows that it occurred between March and early April 2016 when she

 was invited to watch television and “hang out” with Durbin in his dormitory suite

 located on EMU’s campus. JANE DOE 2 was let into the building by Durbin’s

 roommate. Durbin’s dormitory suite consisted of a common living room, two

 bedrooms, and a bathroom.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       147. JANE DOE 2 did not wish to have sex with Durbin when she went to

 his dormitory suite.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       148. JANE DOE 2 and Durbin began kissing while they were alone in

 Durbin’s common living room on a couch. Durbin thereafter removed both his and

 JANE DOE 2’s clothes and proceeded to get on top of JANE DOE 2.




                                         59
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.298 Filed 05/19/21 Page 60 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       149. Durbin then attempted to insert his penis into JANE DOE 2’s vagina,

 at which point she told Durbin she was in pain and wanted him to stop.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       150. Durbin began forcefully penetrating JANE DOE 2’s vagina while

 JANE DOE 2 demanded that he to stop due to the pain he was causing her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       151. JANE DOE 2 continued to plead for Durbin to stop, during which time

 Durbin fully inserted his erect penis into JANE DOE 2’s vagina.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       152. Durbin continued to penetrate JANE DOE 2 against her will,

 “thrusting” more forcefully and and more rapidly, causing JANE DOE 2 tremendous

 pain and agony.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                         60
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.299 Filed 05/19/21 Page 61 of 259




       153. JANE DOE 2 continued to tell Durbin to stop as he continued to

 forcefully penetrate her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       154. JANE DOE 2 felt “frozen” and could not move with Durbin on top of

 her due largely to the significant size disparity between JANE DOE 2 and Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       155. When Durbin finally stopped penetrating JANE DOE 2, Durbin

 allowed her to leave.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       156. JANE DOE 2 returned to her dormitory room and discovered her

 vaginal area was very swollen and bleeding.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       157. Her vaginal area remained swollen and sore for several days after

 Durbin’s brutal sexual assault.




                                         61
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.300 Filed 05/19/21 Page 62 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       158. JANE DOE 2 later told two friends about her sexual assault, but without

 much detail, as JANE DOE 2 was still trying to process the trauma of being raped.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       159. In July 2020, JANE DOE 2 saw a news report of Durbin being arrested

 and contacted YPD to provide the details of her assault by Durbin. JANE DOE 2

 began to recall previously suppressed emotions and pain after seeing the news report

 and after speaking to the police.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       160. JANE DOE 2 later testified against Durbin at his preliminary

 examination held on October 13, 2020, in the 14A District Court before the

 Honorable Cedric Simpson, case number 20F2-0926-FY.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         62
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.301 Filed 05/19/21 Page 63 of 259




       Subsequent Contact and Actionable Harassment

       161. Upon information and belief, Durbin continued to harass JANE DOE 2

 through text messages, phone calls, and other forms of electronic communication.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       162. For instance, Durbin texted JANE DOE 2 asking her to spend the night.

 She refused.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       163. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 2, JANE DOE 2

 suffered severe and permanent damages which include but are not limited to:

                a.   Extreme emotional trauma;

                b.   Compartmentalizing the assault resulting in her losing trust in

                     men;

                c.   Severe mental anguish;

                d.   Permanent physical injury;

                e.   Loss of enjoyment of life;

                f.   Loss of intimacy;


                                          63
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.302 Filed 05/19/21 Page 64 of 259




              g.    Vivid nightmares;

              h.    Anxiety;

              i.    Denial;

              j.    PTSD; and

              k.    Betrayal of trust.

       ANSWER:
       Denied.

                                       JANE DOE 3

       164. JANE DOE 3 enrolled at Defendant EMU in August 2016.

       ANSWER:
       The University admits that Jane Doe 3’s first semester at EMU was in
 Fall 2016.

       165. JANE DOE 3 pledged at the sorority Sigma Kappa during her first

 semester at EMU. As a result, JANE DOE 3 became friends with members of other

 fraternities and sororities at EMU.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       166. On or about December 17, 2016, JANE DOE 3 met Durbin at a party

 held at the Tau Kappa Epsilon (“TKE”) fraternity house. JANE DOE 3 did not know

 Durbin before this event.




                                           64
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.303 Filed 05/19/21 Page 65 of 259




        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        Night of the Assault

        167. While at the TKE party, JANE DOE 3 consumed alcoholic beverages

 to celebrate the end of final exams. Eventually, a friend drove JANE DOE 3 back

 to her dormitory where JANE DOE 3 removed her bra and underwear and changed

 into a tee-shirt and athletic shorts.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        168. Sometime between midnight and 1:00 a.m., JANE DOE 3 received a

 text message from Durbin asking if she wanted to attend an “after-party” at

 Defendant ASP - Chapter’s fraternity house.           JANE DOE 3 agreed.   Durbin

 subsequently picked up JANE DOE 3 from her dormitory while JANE DOE 3 was

 still in her eveningwear. JANE DOE 3 expected the “after party” to be a relaxed

 social gathering.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        169. JANE DOE 3 did not presume that Durbin wished to have sex with her

 when he contacted her earlier that night, because it was common for JANE DOE 3

 to be invited to “after parties” with other fraternities and sororities.


                                            65
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.304 Filed 05/19/21 Page 66 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       170. JANE DOE 3 and Durbin arrived at Defendant ASP - Chapter’s

 fraternity house and proceeded to walk through the parking lot located in the rear.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       171. While walking through the parking lot, JANE DOE 3 slipped on a patch

 of ice and fell, severely smacking the back of her head on the pavement.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       172. JANE DOE 3 immediately felt a throbbing pain and asked Durbin to

 take her back to her dormitory.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       173. Instead, Durbin brought JANE DOE 3 inside of Defendant ASP -

 Chapter’s fraternity house. Durbin escorted JANE DOE 3 to a common living area

 where other fraternity members and guests were conversing.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                          66
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.305 Filed 05/19/21 Page 67 of 259




       174. JANE DOE 3 immediately asked some of the people who were present

 to take her back to her dormitory, but no one could drive due to their intoxication.

 JANE DOE 3 decided she could not walk home due to winter conditions and her

 lack of proper attire to brave the weather.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       175. Durbin brought JANE DOE 3 into his bedroom.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       176. Upon information and belief, Durbin’s bedroom was located on the

 main floor of Defendant ASP - Chapter’s fraternity house, down the hall from the

 common living area where the fraternity members and guests gathered.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       177. JANE DOE 3 initially sat on Durbin’s bed. Durbin then suggested she

 lay down. JANE DOE 3’s head continued to throb in pain as she proceeded to lay

 on Durbin’s bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                           67
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.306 Filed 05/19/21 Page 68 of 259




       178. Durbin then offered to put on a movie, to which JANE DOE 3 declined

 and asked to instead be taken back to her dormitory.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       179. JANE DOE 3 repeated her request to leave at least four more times.

 Durbin either disregarded or denied each of JANE DOE 3’s requests.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       180. JANE DOE 3 started crying.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       181. Durbin then put his arm around JANE DOE 3 and attempted to kiss her,

 which JANE DOE 3 resisted.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       182. Upon information and belief, Durbin then placed one of his hands down

 JANE DOE 3’s athletic shorts and groped her, putting his fingers between the folds

 of her vagina.




                                         68
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.307 Filed 05/19/21 Page 69 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       183. JANE DOE 3, while uncontrollably sobbing, continued to verbally

 resist Durbin’s advances.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       184. The entire sexual encounter between Durbin and JANE DOE 3 was

 non-consensual.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       185. After JANE DOE 3 repeatedly told him to stop, Durbin forcefully

 removed JANE DOE 3’s athletic shorts, exposing JANE DOE 3’s bare vagina and

 buttocks. JANE DOE 3 continued to resist Durbin and demanded that he stop his

 assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       186. Due largely to the injuries sustained from her fall in Defendant ASP -

 Chapter’s parking lot, JANE DOE 3 ultimately felt powerless and unable to fight

 back against Durbin, who was over twice her size.




                                         69
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.308 Filed 05/19/21 Page 70 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       187. After quickly removing his clothes, Durbin forcefully removed JANE

 DOE 3’s shirt, exposing her bare breasts.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       188. Durbin held JANE DOE 3 down by her throat, physically choking her

 as she laid fully nude and helpless.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       189. Durbin continued to assault JANE DOE 3 by penetrating her vagina

 with his erect penis as JANE DOE 3 continued to resist and was uncontrollably

 sobbing.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       190. The penetration was excruciatingly painful for JANE DOE 3. As

 Durbin was vaginally penetrating her, he inserted two to three of his fingers into

 JANE DOE 3’s anus, causing severe tears both vaginally and rectally. Durbin then

 asked JANE DOE 3, “why are you so dry?”




                                         70
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.309 Filed 05/19/21 Page 71 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       191. By this time, JANE DOE 3 had told Durbin to stop approximately thirty

 (30) to forty (40) times.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       192. Rather than stop, Durbin became angry, tightening his grip on JANE

 DOE 3’s throat, choking JANE DOE 3 to the point where she could barely breathe.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       193. Durbin eventually stopped his sexual assault of JANE DOE 3 because

 JANE DOE 3 was, in Durbin’s words, “too dry.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       194. Afterwards, JANE DOE 3 pleaded with Durbin to be taken back to her

 dormitory, to which Durbin responded that he would take JANE DOE 3 back to her

 dormitory only if she performed oral sex on him.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       195. JANE DOE 3 refused and told Durbin that she wanted to leave.

                                         71
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.310 Filed 05/19/21 Page 72 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       196. Durbin then grabbed JANE DOE 3 by her head and forced his erect

 penis in her mouth and down her throat to the point where JANE DOE 3 could barely

 breathe. Durbin continued to assault JANE DOE 3 orally.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       197. After Durbin finished sexually assaulting JANE DOE 3 for a second

 time, JANE DOE 3 lost consciousness while laying naked on Durbin’s bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       198. JANE DOE 3 awoke the next morning to Durbin trying to kiss her and

 cuddle with her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       199. JANE DOE 3 immediately pushed Durbin away and demanded to be

 taken back to her dormitory, at which time Durbin finally complied.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                         72
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.311 Filed 05/19/21 Page 73 of 259




       200. As a result of her sexual assault by Durbin, JANE DOE 3 suffered

 heavy bleeding from both her vagina and anus over the next several days as well as

 minor bleeding and spotting during the remainder of that week.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       201. As with many rape victims:

             a.     JANE DOE 3 blamed herself for Durbin’s vicious sexual

                    assaults.

             b.     JANE DOE 3 did not believe that EMU and Defendants Regents

                    and EMUPD had created a protected environment for sexual

                    assault victims, as JANE DOE 3 had heard accounts of other

                    women that were raped and of EMU and Defendants Regents and

                    EMUPDs’ failure to provide aid, guidance, and protection to the

                    same.

             c.     When JANE DOE 3 told her sorority sisters about her sexual

                    assault, they exclaimed “welcome to the club - it happens to

                    everyone.”

             d.     Following the sexual assaults, Plaintiffs told members of

                    Defendant ASP - Chapter and DTD - Chapter in hopes that the

                    fraternity members would follow their fraternity’s’ bylaws and


                                         73
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.312 Filed 05/19/21 Page 74 of 259




                    regulations involving the mandatory reporting of sexual assaults

                    within their own fraternity and/or to EMU’s Title IX department

                    and Defendant Werner.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       202. JANE DOE 3 was told by other female victims of sexual assault at

 EMU that EMU, Defendant EMUPD, and/or Defendant Werner did not protect

 victims of sexual assault.

       ANSWER:
        The University lacks knowledge or information to form a belief as to the
 truth of what Jane Doe 3 was told by other students; therefore, the allegations
 of this paragraph are denied. By way of further response and to the contrary,
 Werner chose to pursue a career focused on helping survivors. Her role was,
 among other things, to respond to complaints of sexual assault and provide
 complainants with general support and information about their options of
 choosing to pursue a Title IX investigation and/or reporting the subject incident
 to police or, if they chose, deciding not to pursue an investigation. In the event
 that a complainant decided to move forward with a Title IX investigation,
 Werner would assign an investigator to interview parties and witnesses.
 Additionally, as Title IX Coordinator, it was Werner’s practice to explain to an
 alleged victim of sexual assault the benefit of reporting an assault to the police
 and creating a record of the victim’s account of the incident so that, if at some
 point in the future the victim wanted to pursue criminal charges against the
 assailant, the victim’s statement would already be on file with the police. It was
 also Werner’s practice to offer to accompany such a person to the police station
 to assist him/her with making such a report to the police. During her tenure as
 Title IX Coordinator at the University, Werner acted diligently and tirelessly
 to provide support, information, resources, and accommodations to victims of
 sexual assault.




                                         74
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.313 Filed 05/19/21 Page 75 of 259




       203. JANE DOE 3 ultimately reported her sexual assault to the YPD in or

 around 2020 after JANE DOE 3 discovered that the YPD were investigating Durbin

 and other members of Defendant ASP - Chapter for sexual assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Subsequent Contact and Actionable Harassment

       204. Durbin began repeatedly contacting JANE DOE 3 after the sexual

 assaults. At one point, Durbin told JANE DOE 3 that he would have sex with her to

 prove that “[JANE DOE 3] did want it the first time.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       205. Further harassment at the hands of Durbin continued as Durbin

 electronically stalked JANE DOE 3 in an attempt to convince her that he did not

 rape her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       206. As a result of her sexual assaults, JANE DOE 3 ultimately transferred

 schools in the spring semester. She could no longer tolerate crossing paths with




                                         75
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.314 Filed 05/19/21 Page 76 of 259




 Durbin, which reminded JANE DOE 3 of the agonizing pain he caused her both

 during the assaults and afterwards while he was stalking her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       207. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 3, JANE DOE 3

 suffered severe and permanent damages which include but are not limited to:

             a.     Extreme emotional trauma;

             b.     Severe mental anguish;

             c.     Permanent physical injury;

             d.     Loss of enjoyment of life;

             e.     Loss of intimacy;

             f.     Vivid nightmares;

             g.     Anxiety;

             h.     Anger and fear of being worthless;

             i.     PTSD;

             j.     Flashbacks of the assault and becoming overly upset when

                    someone touches her neck;

             k.     Betrayal of trust;


                                         76
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.315 Filed 05/19/21 Page 77 of 259




             l.     Depression; and

             m.     Counseling to cope with the assaults.

       ANSWER:
       Denied.

                                   JANE DOE 4

       208. JANE DOE 4 enrolled at EMU in September 2016.

       ANSWER:
       The University admits that Jane Doe 4 first enrolled at EMU in the Fall
 of 2016.

       209. JANE DOE 4 met Durbin on the first day she moved onto EMU’s

 campus in 2016. She and Durbin became social acquaintances and had various

 degrees of social interactions during JANE DOE 4’s freshman and sophomore years.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Night of the Rape

       210. On October 12, 2017, JANE DOE 4 was invited to a “Neon Party” at

 EMU’s Delta Sigma Phi fraternity house.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         77
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.316 Filed 05/19/21 Page 78 of 259




       211. JANE DOE 4 attended Delta Sigma Phi party with two of her friends,

 but was unfamiliar with nearly all of the other guests in attendance.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       212. JANE DOE 4 consumed alcohol during the event but did not feel overly

 inebriated. At some point late in the evening, JANE DOE 4 became separated from

 her two friends. It was at this point that JANE DOE 4 crossed paths with Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       213. JANE DOE 4 informed Durbin that she did not wish to remain at the

 party. She and Durbin agreed to leave together.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       214. Durbin took JANE DOE 4 back to Defendant ASP - Chapter’s fraternity

 house on Ballard Street and walked her up to his room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       215. JANE DOE 4 was comfortable walking up to Durbin’s room because

 the two had known each other for approximately 18 months.




                                          78
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.317 Filed 05/19/21 Page 79 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       216. Once in Durbin’s room, JANE DOE 4 sat on Durbin’s bed and began

 to play on her phone. Within moments, Durbin began removing JANE DOE 4’s

 clothes without her consent. The only two people in the room at the time were JANE

 DOE 4 and Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       217. JANE DOE 4 distinctly recalls crying and verbally telling Durbin to

 stop. She further informed Durbin that she was menstruating and was using a

 tampon at the time.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       218. JANE DOE 4 recalls Durbin responding, “it doesn’t matter,” at which

 point Durbin forcefully ripped the tampon out of JANE DOE 4’s vagina and threw

 it on the floor across his room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       219. JANE DOE 4 began sobbing uncontrollably and repeatedly demanded

 that Durbin stop. Aligned with his modus operandi, Durbin ignored her demands.

                                         79
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.318 Filed 05/19/21 Page 80 of 259




        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        220. JANE DOE 4 continued to tell Durbin to stop, during which time

 Durbin forcefully inserted his erect penis into JANE DOE 4’s bloody vagina.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        221. Durbin penetrated JANE DOE 4 against her will for approximately one

 to two minutes and then stopped.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        222. JANE DOE 4, uncontrollably sobbing, repeatedly told Durbin to stop

 his assault.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        223. JANE DOE 4 was unable to physically stop the assault, as she was

 laying on her back while Durbin was on top of her with his arms held over her.

 Moreover, JANE DOE 4 was further hindered from moving due to the significant

 size disparity between her and Durbin.




                                          80
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.319 Filed 05/19/21 Page 81 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       224. Despite her pleas to stop, Durbin continued raping JANE DOE 4 for at

 least two more minutes.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       225. Once Durbin finally stopped, JANE DOE 4 demanded that Durbin take

 her home.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       226. Durbin rolled over, facing away from JANE DOE 4, and told JANE

 DOE 4 to “find her clothes . . . and find your own way home.” JANE DOE 4 quickly

 gathered her belongings and left Durbin’s room. JANE DOE 4 then texted a friend

 and arranged for a ride to pick her up.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       227. Durbin’s sexual assault of JANE DOE 4 was painful both during and

 after the forced penetration. In particular, JANE DOE 4 felt vaginal soreness for a

 long period after the assault.




                                           81
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.320 Filed 05/19/21 Page 82 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       228. After her assault, JANE DOE 4 was horrified and embarrassed and

 confided in close friends.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       229. In or around the summer of 2020, YPD contacted JANE DOE 4 and

 asked JANE DOE 4 to recount her sexual assault by Durbin. JANE DOE 4 agreed

 and ultimately testified against Durbin on October 13, 2020, at the aforementioned

 hearing at 14A District Court.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



       Subsequent Contact and Actionable Harassment

       230. Approximately three weeks after her assault, Durbin sent a series of text

 messages to JANE DOE 4 asking JANE DOE 4 why she was upset with him and

 acknowledging that he ripped her tampon out of her vagina.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         82
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.321 Filed 05/19/21 Page 83 of 259




         231. Durbin likewise demanded that JANE DOE 4 stop telling people that

 he sexually assaulted her.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         232. Durbin further explained to JANE DOE 4 that his fraternity brothers

 were questioning him about JANE DOE 4’s sexual assault.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         233. Later, in 2018, JANE DOE 4 saw Durbin at a party at Defendant DTD

 - Chapter’s fraternity house, at which point Durbin apologized and asked to take

 JANE DOE 4 out to lunch. JANE DOE 4 rejected Durbin’s overture and walked

 away.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         234. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 4, JANE DOE 4

 suffered severe and permanent damages which include but are not limited to:

               a.    Worsened anxiety and mental health;

               b.    Severe mental anguish;


                                         83
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.322 Filed 05/19/21 Page 84 of 259




              c.     Permanent physical injury;

              d.     Loss of enjoyment of life;

              e.     Loss of intimacy;

              f.     Vivid nightmares;

              g.     Difficulty when attending school and gatherings around campus;

              h.     PTSD and flashbacks of the assault;

              i.     Betrayal of trust;

              j.     Depression and self-blaming for the assault; and

              k.     Ongoing counseling.

       ANSWER:
       Denied.

                                     JANE DOE 5

       235. JANE DOE 5 enrolled at EMU in the Fall of 2015.

       ANSWER:
       The University admits that Jane Doe 5’s first semester at EMU was Fall
 of 2015.

       236. During her first semester, JANE DOE 5 pledged at one of EMU’s

 sororities, Delta Zeta.

       ANSWER:
       The University admits that Jane Doe 5 pledged at Delta Zeta in the Fall
 of 2015.




                                           84
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.323 Filed 05/19/21 Page 85 of 259




       237. JANE DOE 5 and Durbin became social acquaintances and had various

 degrees of social interactions during JANE DOE 5’s freshman year through EMU’s

 Greek community.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       Night of the Assault

       238. In November 2015, JANE DOE 5 was invited to a party at Defendant

 ASP - Chapter’s fraternity house where Durbin was present. JANE DOE 5 attended

 ASP party with her friends and roommates.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       239. During the party, JANE DOE 5 went outside of Defendant ASP -

 Chapter’s fraternity house to smoke a cigarette. Durbin followed her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       240. Durbin approached JANE DOE 5 while she was leaning against a small

 sedan. Durbin stood over JANE DOE 5 and placed his hands on the sedan in a

 manner such that JANE DOE 5 could not move away.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                         85
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.324 Filed 05/19/21 Page 86 of 259




       241. Durbin began to beg JANE DOE 5 to allow him to come to JANE DOE

 5’s dormitory along with her two roommates and two ASP fraternity members after

 the party. JANE DOE 5 agreed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       242. Later, JANE DOE 5 left the party and walked back to her dormitory

 with her two roommates, two ASP fraternity members, and Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       243. JANE DOE 5’s dormitory room was set up with a common living area,

 two bedrooms, and a bathroom located in the suite.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       244. After returning to her dormitory room with Durbin, JANE DOE 5 and

 Durbin moved to the common living area and began to kiss, which was consensual.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       245. Durbin then indicated that he wanted to have sex with JANE DOE 5.

 JANE DOE 5 told Durbin that sex was not possible because she was on her period.




                                         86
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.325 Filed 05/19/21 Page 87 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       246. Upon information and belief, Durbin immediately became annoyed

 with JANE DOE 5 and was upset that JANE DOE 5 allowed him to come back to

 her dormitory while she was menstruating.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       247. Durbin asked JANE DOE 5, “Why did you waste my time? Why did

 you bother to invite me? And why did you not tell me about your period earlier?”

 Durbin began audibly huffing, puffing, and grunting.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       248. As JANE DOE 5 and Durbin continued kissing in the living room,

 Durbin kept pressuring JANE DOE 5 to have sex. JANE DOE 5 reiterated that she

 did not want to have sex.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       249. Durbin suddenly picked up JANE DOE 5 “like a child,” lifting JANE

 DOE 5 in the air and pressing her chest against his own. Durbin then brought JANE

 DOE 5 to the bathroom and placed her down onto the counter.

                                         87
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.326 Filed 05/19/21 Page 88 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       250. Durbin turned on the shower and proceeded to kiss JANE DOE 5.

 Durbin then began removing all of JANE DOE 5’s clothes.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       251. JANE DOE 5 tried to put her clothes back on while Durbin continued

 taking them off. As JANE DOE 5 was physically pulling her sweater and shirt back

 up in an attempt to re-dress herself, she told Durbin that she did not want to get into

 the shower, remove her tampon, or have sex.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       252. Durbin continued to pressure JANE DOE 5 to get into the shower and

 have sex. Durbin told JANE DOE 5 that “they needed to have sex” and that “it was

 not a bad idea to have sex.” JANE DOE 5 again told Durbin that she neither wished

 to get in the shower nor have sex.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       253. JANE DOE 5 was sitting on the counter of the bathroom-still unable to

 leave-as Durbin stood in front of her.

                                           88
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.327 Filed 05/19/21 Page 89 of 259




         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         254. After JANE DOE 5’s repeatedly and consistently denied Durbin’s

 sexual advances, Durbin became upset, left the bathroom, and went into the living

 room. JANE DOE 5 then left the bathroom and followed Durbin into the living

 room.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         255. As JANE DOE 5 and Durbin laid next to each other on Durbin’s living

 room couch, JANE DOE 5 and Durbin proceeded to kiss.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         256. Durbin again tried removing JANE DOE 5’s clothes while they kissed

 on the couch.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         257. Durbin then placed one of his hands down JANE DOE 5’s pants and

 tried to digitally penetrate her. JANE DOE 5 could feel Durbin’s fingers on her

 vagina. Durbin then pulled on JANE DOE 5’s tampon string. JANE DOE 5 slapped

 Durbin’s hand away saying, “please no, no, no ... I don’t want that.”

                                          89
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.328 Filed 05/19/21 Page 90 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       258. Again, Durbin became visibly upset and told JANE DOE 5 that it was

 unfair to deny him sex. Durbin then accused JANE DOE 5 of lying to him and told

 her that she “at least owed him oral sex.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       259. Out of fear, JANE DOE 5 reluctantly began performing oral sex on

 Durbin. At the time, JANE DOE 5 believed that she was powerless against Durbin’s

 sexual advances and feared that Durbin would not stop until he got what he wanted.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       260. While JANE DOE 5 performed oral sex, Durbin became forceful. He

 put his hand on JANE DOE 5’s head “like palming a basketball.” He continued to

 forcefully push JANE DOE 5’s head down onto his penis, causing her extreme pain

 and discomfort. Throughout the assault, JANE DOE 5 was unable to move her head

 away, despite several unsuccessful attempts.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          90
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.329 Filed 05/19/21 Page 91 of 259




       261. JANE DOE 5 wanted him to stop. She had told Durbin “no” at least 20

 times that night. Durbin at some point stopped holding her head onto his penis.

 JANE DOE 5 then curled up into a ball and fell asleep on the couch.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       262. Following the assault, JANE DOE 5 told her sorority sisters in Delta

 Zeta that Durbin had raped her. Regardless, many members of JANE DOE 5’s

 sorority and others in EMU’s Greek community chose not to believe her.

 Ultimately, JANE DOE 5’s sexual assault was disregarded by many as being a “one-

 time thing.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       263. JANE DOE 5 was subsequently judged and ostracized by the Greek

 community.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       264. JANE DOE 5 did not attend any fraternity events that included

 Defendant ASP - Chapter or go anywhere she thought Durbin might be present.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                         91
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.330 Filed 05/19/21 Page 92 of 259




       265. Like other Plaintiffs, JANE DOE 5’s sexual assault was neglected by

 Defendants, as sexual assaults were commonplace within EMU’s Greek community.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       266. In 2020, JANE DOE 5 contacted law enforcement about her sexual

 assault after learning from a friend about another assault perpetrated by Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       267. JANE DOE 5 ultimately testified for the prosecution against Durbin at

 the aforementioned preliminary hearing held in 14A District Court.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Subsequent Contact and Actionable Harassment

       268. Durbin contacted JANE DOE 5 after learning that JANE DOE 5 had

 talked about her sexual assault to other members of the EMU Greek community.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       269. Two months after her sexual assault, Durbin and JANE DOE 5

 unknowingly enrolled in a class together. On the first day of the class, Durbin


                                          92
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.331 Filed 05/19/21 Page 93 of 259




 intentionally sat directly behind JANE DOE 5. Throughout the semester, Durbin

 would breathe on JANE DOE 5’s neck, gaze at her, and touch her hair while she was

 seated.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       270. JANE DOE 5 attended a sorority party where she felt safe and

 comfortable with her sorority sisters.    While walking up a stairwell, Durbin

 approached her and put his arm out, blocking both the stairway and JANE DOE 5’s

 path of escape.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       271. Durbin then told JANE DOE 5 that he heard JANE DOE 5 had been

 talking to others about the sexual assault. Durbin apologized to JANE DOE 5 for

 what she “thought” had happened and told JANE DOE 5 that he would never want

 her to think that he had sexually assaulted her. Durbin refused to move away until

 JANE DOE 5 verbally forgave him.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          93
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.332 Filed 05/19/21 Page 94 of 259




          272. Overcome with fear, JANE DOE 5 reluctantly accepted Durbin’s

 apology. Durbin then forced JANE DOE 5 to give him a hug, after which he let her

 leave.

          ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

          273. To this day, JANE DOE 5 continues to undergo counseling and is still

 experiencing symptoms of post-traumatic stress disorder.

          ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

          274. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 5, JANE DOE 5

 suffered severe and permanent damages which include but are not limited to:

                a.    Depression;

                b.    Feeling worthless and having suicidal thoughts;

                c.    Dealing with self-harm;

                d.    Debilitating "coldness" which has affected her personal and

                      professional relationships;

                e.    Betrayal of trust in men or anyone who makes sexual

                      advancements;


                                           94
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.333 Filed 05/19/21 Page 95 of 259




              f.     Counseling to help address the anger and pain she holds towards

                     EMU and her peers;

              g.     Substance dependency;

              h.     Fear and distrust of others;

              i.     Gastrointestinal issues and a boarder-line eating disorder – JANE

                     DOE 5 lost fifteen pounds after the assault and has been unable

                     to regain the weight;

              j.     Loss of interest in dating; and

              k.     Fear of being intimate or not being intimate with anyone as well

                     as a constant fear of being hurt.

       ANSWER:
       Denied.

                                     JANE DOE 6

       275. JANE DOE 6 enrolled at EMU in the Fall of 2016.

       ANSWER:
       The University admits that Jane Doe 6 first enrolled at EMU in the Fall
 of 2016.

       276. During her first semester, JANE DOE 6 pledged at one of EMU’s

 sororities, Delta Zeta.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                             95
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.334 Filed 05/19/21 Page 96 of 259




       277. JANE DOE 6 and Durbin became acquaintances and had various

 degrees of social interactions during JANE DOE 6’s freshman year through EMU’s

 Greek community.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



       Night of the Assault

       278. On or about April 8, 2017, JANE DOE 6 was invited to a registered

 party at one of EMU’s fraternities, TKE.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       279. That same night, but before the TKE party, JANE DOE 6 had attended

 a formal gathering with a member of EMU’s Delta Sigma Phi fraternity. JANE DOE

 6 drank at the Delta Sigma Phi formal.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       280. In subsequent contact by Durbin to JANE DOE 6, Durbin admitted that

 he drank alcohol and ingested narcotics the night of JANE DOE 6’s assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                          96
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.335 Filed 05/19/21 Page 97 of 259




       281. After meeting Durbin at the TKE party, JANE DOE 6 went back to

 Defendant ASP - Chapter’s fraternity house with Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       282. Upon arriving to Defendant ASP - Chapter’s fraternity house, Durbin

 led JANE DOE 6 to his bedroom located on the main level of the house.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       283. Once JANE DOE 6 walked inside his bedroom, Durbin locked the door.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       284. JANE DOE 6 had no intention of having sex with Durbin when she

 went to Defendant ASP - Chapter’s fraternity house.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       285. JANE DOE 6 and Durbin began kissing on the edge of Durbin’s bed

 while JANE DOE 6 sat at the lower end of the bed with Durbin standing above her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                         97
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.336 Filed 05/19/21 Page 98 of 259




       286. Durbin abruptly stood up and pulled his pants and underwear down as

 he stood over JANE DOE 6.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       287. JANE DOE 6 told Durbin she did not want to have sex with him and to

 pull his pants back up.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       288. Durbin then leaned over JANE DOE 6, putting his hands on her

 forearms, and held her down. Durbin began attempting to convince JANE DOE 6

 to have sex, saying, “Why come over if we’re not going to have sex? I could have

 invited someone else over instead . . . Can we please have sex?” JANE DOE 6

 expressly rejected Durbin’s advances.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       289. Durbin, standing over JANE DOE 6, used his weight to hold her down.

 JANE DOE 6 was unable to move her arms or legs.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         98
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.337 Filed 05/19/21 Page 99 of 259




       290. Durbin, while holding JANE DOE 6, used one hand to pull her pants

 and underwear down. JANE DOE 6 immediately tried pulling her pants and

 underwear back up. She was in shock and started telling Durbin to stop.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       291. JANE DOE 6 was unable to pull her pants and underwear back up as

 Durbin put both hands back onto her arms, continuing to restrain JANE DOE 6 on

 his bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       292. Durbin continued kissing JANE DOE 6 despite her resistance. Durbin

 then used his weight to hold JANE DOE 6 down on his bed. JANE DOE 6’s arms

 began hurting as Durbin used his significant size advantage to restrain her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       293. Throughout the assault, JANE DOE 6 repeatedly told Durbin “no” and

 “stop.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          99
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.338 Filed 05/19/21 Page 100 of 259




       294. Durbin then wedged one leg between JANE DOE 6’s legs and

 attempted to forcibly insert his penis into JANE DOE 6’s vagina.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       295. JANE DOE 6 began to thrash her legs so that Durbin’s penis would not

 enter her vagina.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       296. Durbin then continued to forcefully hold JANE DOE 6 down, but

 harder than before.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       297. While prying JANE DOE 6 legs open, Durbin tried thrusting his penis

 into her vagina.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       298. Durbin attempted to rape JANE DOE 6; she could feel his penis

 touching her vagina as he tried to push and/or thrust it inside of her. She continued

 to tell Durbin to “stop.”




                                         100
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.339 Filed 05/19/21 Page 101 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       299. Durbin got visibly frustrated with JANE DOE 6 because she would not

 stop moving. He became visibly angry and raised his voice, upset that JANE DOE

 6 was not complying. Durbin continued to touch his penis to her vagina in a thrusting

 motion.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       300. JANE DOE 6 began to sob in disbelief while she laid in shock as Durbin

 assaulted her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       301. After five to ten minutes of forced sexual assault, Durbin finally

 stopped and stood up over JANE DOE 6.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       302. Durbin, clearly frustrated with JANE DOE 6, pushed her off the bed

 with her pants and underwear still around her calf and ankle area.




                                         101
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.340 Filed 05/19/21 Page 102 of 259




          ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

          303. Angry with JANE DOE 6, Durbin told her “he would have invited

 another girl home so he could have sex,” and that he “missed an opportunity for a

 good night.” Durbin then called JANE DOE 6 a “prude.”

          ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

          304. As JANE DOE 6 tried to stand up and pull her pants and underwear

 back up, Durbin grabbed her by the arms and forced her to get back onto the bed

 with him.

          ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

          305. JANE DOE 6 tried to leave and asked Durbin multiple times, “can I go

 home?” Despite her pleas, Durbin forcefully held her down.

          ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

          306. Durbin then forced JANE DOE 6 to lay next to him in bed. Durbin

 tried to cuddle with and kiss JANE DOE 6, but she refused. JANE DOE 6 tried to

 leave multiple times, but Durbin’s grip would tighten every time she moved or asked

 to go.

                                         102
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.341 Filed 05/19/21 Page 103 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       307. After another five to ten minutes, JANE DOE 6 believed that Durbin

 had fallen asleep and was able to leave Defendant ASP - Chapter’s fraternity house.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       308. As she walked back to her dormitory, JANE DOE 6 called two sorority

 sisters to pick her up.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       309. The following day April 9, 2017, JANE DOE 6 told three of her sorority

 sisters about the sexual assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       310. JANE DOE 6 discussed the sexual assault by Durbin with her sorority

 sisters and upperclassmen. JANE DOE 6 was convinced that nothing would happen

 through Title IX or Defendant EMUPD. After the discussion, JANE DOE 6 was

 convinced that nothing would happen with Title IX or Defendant EMUPD.




                                        103
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.342 Filed 05/19/21 Page 104 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       311. On April 11, 2017, JANE DOE 6 photographed bruising on her arm

 from being held down by Durbin and reported the sexual assault by Durbin to an

 executive board member of Delta Zeta.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       312. One of JANE DOE 6’s sorority sisters told other members of Delta Zeta

 about JANE DOE 6’s assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       313. Greek life members at EMU also influenced JANE DOE 6 into

 believing nothing would happen if she reported her assault to EMU’s Title IX

 department by telling JANE DOE 6 accounts of other students’ failed attempts at

 pursuing Title IX investigations.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       314. JANE DOE 6’s name was now associated on campus with Durbin’s

 name and the sexual assault. Many within EMU’s Greek community consoled

 JANE DOE 6 but discouraged her from reporting the assault. However, others

                                         104
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.343 Filed 05/19/21 Page 105 of 259




 within EMU’s Greek community bullied, harassed, ostracized, and judged JANE

 DOE 6.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       315. During the summer of 2017, after enduring the physical and mental

 assault by Durbin and finding no place of refuge at EMU, JANE DOE 6

 contemplated and prepared to commit suicide.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       316. Members of EMU’s Greek community and Durbin continued to spread

 rumors about JANE DOE 6. Upon information and belief, this was a common tactic

 used by Durbin and other sexual predators. This tactic was known by Greek officials

 at EMU as well as volunteers and student employees at EMU.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       317. JANE DOE 6 dropped out of Delta Zeta due to depression in April

 2018, despite having to live at the Delta Zeta sorority house from September 2017

 to May 2018.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                        105
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.344 Filed 05/19/21 Page 106 of 259




       318. Although JANE DOE 6 reported her assault to several high-ranking

 members of EMU’s Greek community, she was never given the Title IX protection

 that should have been afforded to a victim of assault.

       ANSWER:
       Denied. The University denies the allegation that University’s Title IX
 Office failed in any way to provide protection to Jane Doe 6. The University
 further denies that it had notice of Jane Doe 6’s assault prior to late 2020. By
 way of further response, once the University received notice, it contacted Jane
 Doe 6 to offer support. See Exhibit 2. The University lacks sufficient knowledge
 or information to form a belief as to the truth of the remaining allegations of
 this paragraph and they are therefore denied.

       319. As with many rape victims, JANE DOE 6 blamed herself for Durbin’s

 vicious sexual assault and believed she deserved what happened to her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       320. JANE DOE 6 did not believe that EMU and Defendants Regents and

 EMUPD had created a protected environment for sexual assault victims, as JANE

 DOE 6 had heard accounts of other women that were raped and of EMU and

 Defendants Regents and EMUPDs’ failure to provide aid, guidance, and protection

 to the same.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         106
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.345 Filed 05/19/21 Page 107 of 259




       321. Rather than Greek life keeping JANE DOE 6’s assault confidential

 there was a concerted effort by male fraternities to spread vicious rumors about

 JANE DOE 6.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       322. In June 2020, JANE DOE 6 was contacted by law enforcement after

 hearing of her assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       323. Based on a YPD investigation, Durbin has been charged and bound

 over in circuit court to face charges of criminal sexual conduct in the first degree.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Continuous Contact and Threats by Durbin

       324. Durbin later contacted JANE DOE 6 via Snapchat. When JANE DOE

 6 accused Durbin of sexual assault, Durbin told her that he had no recollection of the

 prior night.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


                                          107
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.346 Filed 05/19/21 Page 108 of 259




       325. Durbin then told JANE DOE 6 that he did not want to discuss the

 assault over Snapchat and asked JANE DOE 6 to stop saving their messages.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       326. Durbin continued to contact JANE DOE 6 for weeks.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       327. Durbin began repeatedly apologizing to JANE DOE 6 and attempted to

 manipulate JANE DOE 6 into thinking that “she took it the wrong way” and that

 Durbin just liked being “rough.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       328. Durbin made continuous contact and pressed for JANE DOE 6 to “un-

 save” any messages regarding the assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       329. Durbin later contacted JANE DOE 6 via Snapchat to ask if she was

 afraid of him, to which JANE DOE 6 replied “yes.”




                                        108
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.347 Filed 05/19/21 Page 109 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       330. In one of the contacts made by Durbin to JANE DOE 6, he became very

 stern and demanded that JANE DOE 6 delete any messages or proof of the sexual

 assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       331. In or around the summer of 2017, at a party where both JANE DOE 6

 and Durbin were present, JANE DOE 6 was taken, by her sorority sisters and other

 members of EMU’s Greek community, to a room where she was questioned about

 her sexual assault. As JANE DOE 6 left the party sobbing and attempted to get into

 her car, Durbin loudly proclaimed that JANE DOE 6 had lied about the assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       332. Durbin made contact with JANE DOE 6 on multiple occasions,

 including at academic and social events. During these events, it became common

 for Durbin to intimidate JANE DOE 6 so that she would not talk about the sexual

 assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                        109
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.348 Filed 05/19/21 Page 110 of 259




       333. One example of Durbin’s intimidation occurred while JANE DOE 6

 was using the bathroom at Defendant ASP - Chapter’s fraternity house.

 Unbeknownst to JANE DOE 6, Durbin had been in a separate room where the toilet

 was located. When JANE DOE 6 opened the door, she found Durbin waiting outside

 for her. Durbin immediately stood over JANE DOE 6 and asked if they “were good.”

 JANE DOE 6, in complete terror, said “yes” and attempted to leave. Durbin, not

 allowing JANE DOE 6 to leave, repeated again and again “are we good?” After

 JANE DOE 6 answered “yes” again, Durbin finally allowed JANE DOE 6 to unlock

 the outside door and leave.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       334. Such behavior by Durbin was continuous. Each time JANE DOE 6

 came into contact with Durbin, he forced her to say that they “were good.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       335. JANE DOE 6 has suffered from and continues to suffer post-traumatic

 stress disorder, depression, and anxiety and is undergoing counseling for the same.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                        110
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.349 Filed 05/19/21 Page 111 of 259




       Retaliation by Defendant Regents and EMU

       336. On November 4, 2020, a member of Defendant Regents and EMU’s

 Title IX department contacted JANE DOE 6 via email regarding sexual assault and

 discrimination.

       ANSWER:
       Admitted that a member of EMU’s Title IX office contacted Jane Doe 6
 via email on November 4, 2020 after the office received information that Jane
 Doe 6 may have experienced conduct of concern. The email states that the
 member of the Title IX office reached out to Jane Doe 6 to see if she was in need
 of any help and support from the Title IX office. See Exhibit 2.

       337. JANE DOE 6 graduated from EMU in December of 2020 with dreams

 of becoming a prosecutor. Upon completing her bachelor’s degree, JANE DOE 6

 prepared to take the Law School Admissions Test (“LSAT”) and apply to law school.

       ANSWER:
       The University admits that Jane Doe 6 received her degree in December
 2020. The University lacks sufficient knowledge or information to form a belief
 as to the truth of the remaining allegations of this paragraph and they are
 therefore denied.

       338. When attempting to apply to law schools, JANE DOE 6 was stunned to

 learn that Defendant Regents and EMU had restricted her transcripts under the guise

 of “pending litigation.” JANE DOE 6’s transcripts are being held until December

 31, 2099.

       ANSWER:
        Admitted in part and denied in part. It is denied Jane Doe 6’s transcript
 is being held currently or “until December 31, 2099.” The University admits
 Jane Doe 6’s transcript was unintentionally held after a clerical error in the


                                        111
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.350 Filed 05/19/21 Page 112 of 259




 Registrar’s Office for a brief period. This unintentional hold was the result of
 a clerical error, and was remedied within days of it being brought to the
 University’s attention.     The University lacks sufficient knowledge or
 information to form a belief as to the truth of the remaining allegations of this
 paragraph and they are therefore denied.

       339. The only pending litigation taking place at that time was the prosecution

 by the state of Michigan against Durbin for sexually assaulting JANE DOE 6.

       ANSWER:
       The University admits that to its knowledge the only pending litigation
 involving Jane Doe 6 at that time her transcript was inadvertently held was the
 referenced prosecution.

       340. As a result of Defendants Regents and EMU’s actions and betrayal,

 JANE DOE 6 had to endure a set back of her dreams and is not able to advance her

 career goals. This is to no fault of JANE DOE 6, a survivor of sexual assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       341. As a result of Defendant’s actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 6, JANE DOE 6

 suffered severe and permanent damages which include but are not limited to:

             a.     PTSD;

             b.     Fear of being alone with a man;

             c.     Fear of physical touch;



                                         112
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.351 Filed 05/19/21 Page 113 of 259




             d.    Suicidal thoughts and ideations;

             e.    Constant feelings of being unclean resulting in multiple showers

                   throughout the day;

             f.    Loss of enjoyment of life;

             g.    Loss of intimacy;

             h.    Vivid nightmares;

             i.    Anxiety;

             j.    Depression;

             k.    Decline in grades following the assault and lack of motivation to

                   continue her education;

             l.    Withdrawal from classes and attempts to transfer schools; and

             m.    Lost trust in EMU and EMU’s Greek community after being

                   ostracized for reporting her sexual assault to trusted friends.

       ANSWER:
       Denied. By way of further response, the University further denies that it
 had notice of Jane Doe 6’s assault prior to late 2020. Once the University
 received notice, it contacted Jane Doe 6 to offer support. See Exhibit 2.

                                   JANE DOE 7

       342. Plaintiff JANE DOE 7 enrolled at EMU in the Fall of 2016.

       ANSWER:
              The University admits that Jane Doe 7 first enrolled at EMU in
 the Fall of 2016.



                                         113
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.352 Filed 05/19/21 Page 114 of 259




       Night of the Rape

       343. In February 2018, JANE DOE 7 went to Defendant ASP - Chapter’s

 fraternity house with a friend for a small party.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       344. At the party, JANE DOE 7 consumed alcohol with friends and other

 attendees as the night went on.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       345. JANE DOE 7 also played fast-paced drinking games throughout the

 night with members of ASP - Chapter. As a result, JANE DOE 7 was unable to

 gauge the amount of alcohol she had consumed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       346. JANE DOE 7 became intoxicated to the point where she could no

 longer walk or speak. She had trouble walking up the stairs to use the restroom and

 struggled to maintain control of her body.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          114
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.353 Filed 05/19/21 Page 115 of 259




       347. After using the restroom, JANE DOE 7 ended up in Durbin’s room

 located on the second level of Defendant ASP - Chapter’s fraternity house.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.
       348. Due largely to her intoxication, JANE DOE 7 does not remember how

 she got into Durbin’s bedroom that night.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       349. Feeling nauseous, JANE DOE 7 eventually left Durbin’s room to throw

 up in the bathroom across the hall. JANE DOE 7 tripped on her way to the restroom

 as a result of her severe intoxication.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       350. JANE DOE 7 fell asleep on Durbin’s bed after returning to his room.

 The next thing JANE DOE 7 remembered was Durbin spreading her legs apart while

 she was laying helpless and intoxicated on his bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       351. Durbin then inserted his penis in JANE DOE 7’s vagina. JANE DOE

 7 was too intoxicated to resist or move away.


                                           115
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.354 Filed 05/19/21 Page 116 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       352. The next thing JANE DOE 7 remembered was being on her stomach

 and wanting to get up but being pushed back down onto her stomach by Durbin. She

 tried to move but was helpless due to Durbin’s size and her level of intoxication.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       353. JANE DOE 7 tried to get up multiple times but was pushed back down

 as Durbin continued to rape her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       354. The next morning, JANE DOE 7 woke up in Durbin’s room but did not

 remember anything past Durbin pushing her back down while he raped her. JANE

 DOE 7 had no clothes on except for Durbin’s shirt. She then started to dress back

 into her clothing.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       355. Prior to leaving Defendant ASP - Chapter’s premises, JANE DOE 7

 noticed that she had bruises on her legs, inner thighs, and arms.




                                         116
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.355 Filed 05/19/21 Page 117 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       356. Per protocol, JANE DOE 7’s assault by Durbin was reported to EMU’s

 Title IX department in November 2018. Her Title IX complaint against Durbin was

 not investigated and subsequent rapes by Durbin took place.

       ANSWER:
        Denied as stated. It is admitted that in November 2018, an anonymous
 report was submitted via the University’s online Title IX reporting system. To
 submit an anonymous report, a reporting party first navigates to the
 University’s     Title    IX      website     and      reporting      page      at
 https://www.emich.edu/title-nine/reporting/index.php. See Exhibit 3. If the
 person wishes to submit anonymously, the person must affirmatively choose to
 click a checkbox that then removes identifying fields from the reporting form.
 See Exhibit 4. The report identified in this paragraph was submitted
 anonymously, with no information about who the reporting party was. See
 Exhibit 5. Jane Doe 7 did not identify herself to the Title IX office at any later
 date in order to obtain support or other services or indicate a willingness to
 participate in an investigation. As a result, the University had no reporting
 party from whom it could gather information related to the anonymous
 complaint from and no means to determine who the reporting party was, so no
 investigation could occur. The University further incorporates by reference
 paragraph 130 with respect to its ability to investigate and adjudicate a Title
 IX matter without the cooperation of the affected party. Except as so admitted,
 denied.

       357. JANE DOE 7’s Title IX complaint explicitly stated “I don’t want him

 [Durbin] to do this to other women.”

       ANSWER:
      It is admitted that Jane Doe 7’s anonymous Title IX report contained the
 quoted language.




                                        117
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.356 Filed 05/19/21 Page 118 of 259




       358. In Summer 2020, JANE DOE 7 was contacted by law enforcement after

 hearing of her assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       359. JANE DOE 7 ultimately testified for the prosecution against Durbin at

 the aforementioned preliminary hearing held in 14A District Court.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       360. JANE DOE 7 continues to undergo counseling and is still experiencing

 symptoms of post-traumatic stress disorder, depression, and anxiety.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       361. As a result of Defendant’s actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 7, JANE DOE 7

 suffered severe and permanent damages which include but are not limited to:

              a.     Extreme emotional trauma;

              b.     Severe mental anguish;

              c.     Permanent physical injury;

              d.     Loss of enjoyment of life;


                                         118
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.357 Filed 05/19/21 Page 119 of 259




              e.     Loss of intimacy;

              f.     Vivid nightmares;

              g.     Anxiety;

              h.     Panic attacks;

              i.     Decline in academic performance; and

              j.     Withdrawal from education.

         ANSWER:
         Denied.

                                      JANE DOE 8

         362. JANE DOE 8 enrolled at EMU in the fall of 2016.

         ANSWER:
         The University admits that Jane Doe 8’s first semester at EMU was Fall
 2016.

         363. During her second semester, JANE DOE 8 pledged at one of EMU’s

 sororities, Delta Zeta.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         364. JANE DOE 8 and Durbin became social acquaintances and had various

 degrees of social interactions during JANE DOE 8’s freshman and sophomore year

 through the EMU’s Greek community.




                                         119
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.358 Filed 05/19/21 Page 120 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



       Night of the Assault

       365. On May 16, 2018, JANE DOE 8 received a Snapchat call from Durbin

 asking her to come over that night to talk and "hang out.” JANE DOE 8 agreed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       366. JANE DOE 8 went to Durbin’s room and sat on his couch while Durbin

 sat on the bed across from her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       367. Durbin then asked JANE DOE 8 to come over to the bed to sit with him

 instead of sitting on the couch. JANE DOE 8 declined and told Durbin that she

 preferred to stay on the couch.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       368. JANE DOE 8 and Durbin began conversing about a traffic ticket JANE

 DOE 8 had received that night. Durbin eventually asked JANE DOE 8 again to

 come to sit on the bed, which she ignored.


                                        120
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.359 Filed 05/19/21 Page 121 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       369. JANE DOE 8 continued the conversation before Durbin asked her to sit

 on the bed for a third time, to which JANE DOE 8 again declined. At this point,

 JANE DOE 8 noticed that Durbin had become visibly frustrated.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       370. Durbin then began speaking quietly in a manner that made it difficult

 for JANE DOE 8 to hear him. JANE DOE 8 asked Durbin to speak up, but he

 continued to whisper. JANE DOE 8 noticed Durbin’s growing frustration.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       371. Durbin once again asked JANE DOE 8 to move from the couch to the

 bed so that she could hear him better. JANE DOE 8 complied.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       372. While sitting on the bed, Durbin made excuses to touch, nudge, and

 grab JANE DOE 8's leg. JANE DOE 8 told Durbin that she was “not okay with that

 [type of behavior]” and that she “did not come here for that [type of behavior].”




                                         121
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.360 Filed 05/19/21 Page 122 of 259




        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        373. JANE DOE 8 sat roughly twelve (12) inches away from Durbin as they

 began playing video games. Despite JANE DOE 8’s rejection of Durbin’s previous

 advances, Durbin continued to inch his way closer to JANE DOE 8, telling her, "oh,

 I don't bite.”

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        374. Durbin and JANE DOE 8 moved to the head of the bed to watch a

 Netflix show. JANE DOE 8 sat with her back against the wall and Durbin laid

 perpendicular to JANE DOE 8.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        375. Durbin repeatedly asked JANE DOE 8 to move next to him so that the

 two could have a “deep talk.” JANE DOE 8 agreed to sit closer but did not lay down

 next to Durbin.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        376. JANE DOE 8 and Durbin began conversing about the hardships Durbin

 was facing in his family life.

                                        122
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.361 Filed 05/19/21 Page 123 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       377. Durbin leaned in and attempted to kiss JANE DOE 8 on at least four

 occasions during their conversation. JANE DOE 8 pulled away each time and told

 Durbin, “I don’t want to do that.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       378. Durbin then forcefully grabbed JANE DOE 8’s hand and examined it

 near his face. Durbin then pushed JANE DOE 8’s hand onto his groin area with his

 pants still on and began to use his hand with JANE DOE 8’s hand underneath to

 squeeze his penis. Durbin kept eye contact with JANE DOE 8 throughout. JANE

 DOE 8 quickly retracted her hand and repeated to Durbin, “I don’t want to do that. .

 . don’t do that.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       379. After JANE DOE 8 rejected his advance, Durbin sat in silence. JANE

 DOE 8 then noticed Durbin becoming visibly angry.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         123
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.362 Filed 05/19/21 Page 124 of 259




       380. Durbin quickly grabbed JANE DOE 8 and flipped her over, pulling her

 legs out. Durbin then laid on top of JANE DOE 8, shifting his weight so that JANE

 DOE 8 could not move from his hold.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       381. Durbin stuck his fingers down JANE DOE 8 throat, making it hard for

 her to breathe as she tried to move her arms and legs.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       382. JANE DOE 8 was unable to speak with Durbin’s fingers down her

 throat and felt like she was choking.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       383. JANE DOE 8 was pinned underneath Durbin’s legs as he straddled her.

 JANE DOE 8 could not move her arms.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       384. Durbin then sat up and moved his groin in front of JANE DOE 8’s face.

 Durbin ripped down his pants and shoved his penis into JANE DOE 8’s mouth while

 forcefully thrusting.

                                         124
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.363 Filed 05/19/21 Page 125 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       385. JANE DOE 8 tried to fight back against Durbin, but he was too strong

 and kept thrusting. Durbin continued to thrust his penis into JANE DOE 8’s mouth

 making it even more difficult for her to breathe.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       386. Durbin then took his penis out of JANE DOE 8’s mouth to readjust.

 JANE DOE 8 flipped over, trying to escape. Durbin grabbed JANE DOE 8, took

 down her pants, and began touching her vagina over her underwear.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       387. Durbin tried to digitally penetrate JANE DOE 8’s vagina while

 aggressively groping her over her underwear.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       388. JANE DOE 8, still pinned down by Durbin, laid in shock as Durbin

 stuck his fingers back into her mouth. JANE DOE 8 told Durbin, “I am on my period

 - I don’t want to do anything” in an attempt to dissuade Durbin’s sexual desires.




                                         125
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.364 Filed 05/19/21 Page 126 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       389. Durbin grabbed JANE DOE 8’s wrists, restraining them above her

 head. Durbin stood up to crouch his groin in front of JANE DOE 8’s face, shoving

 his penis back into her mouth. Durbin continued to thrust his penis forcefully into

 JANE DOE 8’s mouth as she tried to escape.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       390. Durbin went to readjust his penis again. At this time, JANE DOE 8

 rolled off the bed onto the floor and pulled her pants up. JANE DOE 8 asked, “why

 did you do that? You knew I didn’t want to do that. I want to go home.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       391. Durbin then responded, “you didn’t let me finish.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       392. JANE DOE 8 tried to collect her belongings while Durbin sat angrily.

 As JANE DOE 8 was walking out of the room, Durbin told her “you better not tell

 anyone about this. I’ll tell your ex-boyfriend it was consensual.”




                                         126
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.365 Filed 05/19/21 Page 127 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       393. Months later, JANE DOE 8 told two of her friends about what had

 occurred. One of JANE DOE 8’s friends laughed it off, saying “oh, he's just being

 aggressive.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       394. In June 2020, JANE DOE 8 contacted law enforcement and EMUPD

 about her assault.

       ANSWER:
       Admitted in part and denied in part. It is admitted that on June 24, 2020,
 Jane Doe 8 contacted EMUPD regarding her assault. Except as so admitted,
 denied.

       395. After reporting her assault to EMUPD in the summer of 2020 she was

 told: “they had received numerous calls about Durbin assaulting women on campus.”

 Yet EMU did not look further into any report of Durbin until 2020.

       ANSWER:
       Denied.

       396. JANE DOE 8 spoke to YPD and EMUPD about her assault.

       ANSWER:
       Admitted in part and denied in part. It is admitted that on June 24, 2020,
 Jane Doe 8 contacted EMUPD regarding her assault. Except as so admitted,
 denied.


                                        127
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.366 Filed 05/19/21 Page 128 of 259




       397. JANE DOE 8 ultimately testified for the prosecution against Durbin at

 the aforementioned preliminary hearing held in 14A District Court.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



       Subsequent Contact and Actionable Harassment

       398. Durbin told JANE DOE 8 not to tell anyone of the assault and that if

 she told anyone about the assault, he would say it was consensual and it was “his

 words against hers.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       399. Durbin approached JANE DOE 8 at a party after the assault had

 occurred. Durbin asked, “how she was doing.” At this point, JANE DOE 8 accused

 Durbin of the assault by saying “you know what you did to me.” Durbin then looked

 at JANE DOE-8 and told her that he had no idea what she was talking about.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       400. JANE DOE 8 continues to undergo counseling and is still experiencing

 symptoms of post-traumatic stress disorder, depression, and anxiety.



                                        128
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.367 Filed 05/19/21 Page 129 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       401. As a result of Defendant’s actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 8, JANE DOE 8

 suffered severe and permanent damages which include but are not limited to:

             a.     Vivid and horrific memories;

             b.     Frequent and uncontrollable panic attacks causing blackouts;

             c.     Inability to focus in class, at social gatherings, and during

                    intimate moments;

             d.     Loss of motivation, particularly with academics;

             e.     Withdrawal from classes at EMU;

             f.     Decline in grades;

             g.     Does not enjoy talking about sex because it makes her

                    uncomfortable;

             h.     PTSD;

             i.     Loss of trust in men;

             j.     Loss of trust in Defendants Regents, EMUPD and Werner;

             k.     Feeling unsafe and unprotected by EMU after Durbin’s name

                    was associated with being a “known rapist” for years on campus


                                         129
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.368 Filed 05/19/21 Page 130 of 259




              l.     Depression;

              m.     Loss of self-care;

              n.     Loss of appetite;

              o.     Thoughts of suicide;

              p.     Attempted suicide; and

              q.     Loss of interest in dating.

       ANSWER:
       Denied. By way of further response, Jane Doe 8 did not notify Defendant
 EMUPD of her alleged sexual assault until June of 2020, over two years after
 the alleged assault occurred. After learning of the alleged assault, EMUPD
 promptly notified the Title IX Office. Upon notification of the alleged sexual
 assault, the Title IX Office contacted Jane Doe 8 on July 7, 2020, July 31, 2020,
 August 31, 2020, September 15, 2020, September 17, 2020, and September 18,
 2020 in order to provide her with information, resources, and support. The
 Title IX Office worked with Jane Doe to schedule a meeting with her for
 September 23, 2020; however, Jane Doe 8 did not ultimately attend her
 scheduled meeting with the Title IX Office.



                                     JANE DOE 9

       402. JANE DOE 9 enrolled at EMU in the fall of 2016.

       ANSWER:
       The University admits that Jane Doe 9 first enrolled at EMU in the Fall
 of 2016.

       403. JANE DOE 9 did not personally know Durbin prior to her sexual

 assault at his hands.




                                            130
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.369 Filed 05/19/21 Page 131 of 259




         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         Night of First Assault

         404. On September 2, 2018, JANE DOE 9 and two friends went to a party

 at Defendant ASP - Chapter’s fraternity house.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         405. When JANE DOE 9 and her friends arrived to the party, there were

 approximately 20 other people present, including Defendant ASP - Chapter

 fraternity members.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         406. JANE DOE 9 consumed alcoholic beverages with her friends and

 decided to stay the night at Defendant ASP - Chapter’s fraternity house in Durbin’s

 room.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         407. JANE DOE 9 was intoxicated but coherent and still aware of her

 surroundings.




                                        131
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.370 Filed 05/19/21 Page 132 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.
       408. JANE DOE 9, her two friends, and Durbin slept together on Durbin’s

 bed. Durbin slept next to JANE DOE 9 on the end of the bed, opposite the wall.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       409. JANE DOE 9 did not intend to have any sexual encounters during her

 time in Durbin’s room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       410. JANE DOE 9 woke the next morning and found Durbin fondling and/or

 squeezing her breasts with both hands. JANE DOE 9 was in shock and unable to

 move as Durbin continued to squeeze her breasts.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       411. As she laid afraid and unsure of what to do, JANE DOE 9 could feel

 Durbin intentionally breathing into her ear.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         132
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.371 Filed 05/19/21 Page 133 of 259




       412. Durbin then realized she was awake and moved his hands while rolling

 over to the other side of the bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       413. JANE DOE 9 then got up after a few moments of Durbin squeezing her

 breasts and went to the bathroom to calm down and process what had just occurred.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       414. JANE DOE 9 then went downstairs to the living room and slept on the

 couch. JANE DOE 9 was still in shock.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       415. Between September 2, 2018, and May 12, 2019, JANE DOE 9 and

 Durbin remained acquaintances.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                        133
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.372 Filed 05/19/21 Page 134 of 259




       Night of Second Assault

       416. On May 12, 2019, JANE DOE 9 went to Defendant ASP - Chapter’s

 fraternity house to drink alcohol with members of the fraternity. While at the

 fraternity house, JANE DOE 9 drank more than half of a bottle of wine.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       417. JANE DOE 9 then received a Snapchat from Durbin asking for her to

 come to his room located on the second level of Defendant ASP - Chapter’s

 fraternity house.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       418. JANE DOE 9 entered Durbin’s room and sat on the couch. The two

 watched YouTube videos while Durbin sat on his bed across from JANE DOE 9.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       419. Durbin told JANE DOE 9 to finish her bottle of wine and come over to

 his bed. JANE DOE 9 complied.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                        134
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.373 Filed 05/19/21 Page 135 of 259




       420. Durbin then put his arm around JANE DOE 9 and started to rub one of

 his hands up and down the side of JANE DOE 9’s body.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       421. Durbin began to touch the band of JANE DOE 9’s underwear and bra

 as they sat together on Durbin’s bed. JANE DOE 9 then told Durbin that she was

 tired and wanted to sleep.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       422. JANE DOE 9 moved to Durbin’s couch and asked if it was okay if she

 slept on the couch instead of sharing his bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       423. Durbin began arguing with JANE DOE 9 and told her it was “wrong

 for him to allow her to sleep on the couch . . . he wouldn’t tell anyone . . . no one

 would know.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       424. Durbin ultimately convinced JANE DOE 9 to sleep in his bed with him

 despite JANE DOE 9’s expressed concerns of being uncomfortable.

                                         135
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.374 Filed 05/19/21 Page 136 of 259




         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         425. JANE DOE 9 did not want any sexual contact with Durbin when she

 went to bed. She just wanted to sleep.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         426. JANE DOE 9 moved to the inside of Durbin’s bed towards the wall and

 started to fall asleep. She was awoken by Durbin asking if they could “cuddle” since

 he was “having issues with his girlfriend at the time,” to which JANE DOE 9 replied

 “no.”

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         427. JANE DOE 9 fell asleep again and was awoken to Durbin violently

 pinching her nipples. JANE DOE 9 quickly moved away and created more space

 between herself and Durbin.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         428. After the incident, JANE DOE 9 began to fall asleep again because she

 was tired and intoxicated.




                                          136
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.375 Filed 05/19/21 Page 137 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       429. JANE DOE 9 later awoke to Durbin biting her neck above the

 collarbone. She did not move and continued to lay there shocked and uncomfortable.

 Durbin bit JANE DOE 9’s collarbone area two times, which hurt JANE DOE 9.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       430. JANE DOE 9 shifted away again, creating a larger gap between her and

 Durbin, and then flipped onto her stomach.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       431. Durbin woke JANE DOE 9 again, asking if she wanted a back massage.

 JANE DOE 9 did not respond. Durbin then lifted JANE DOE 9’s shirt and began

 rubbing her back with lotion.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       432. Durbin straddled JANE DOE 9’s hips as he rubbed her back. After

 Durbin had finished massaging JANE DOE 9, she fell asleep and never said a word,

 due largely to her shock.




                                        137
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.376 Filed 05/19/21 Page 138 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Mystic Circle

       433. Upon information and belief, Defendant ASP - Chapter’s fraternity

 members subsequently held a meeting referred to as the “Mystic Circle” in which

 JANE DOE 9 reported what had occurred between her and Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       434. Upon information and belief, the “Mystic Circle” is considered a

 judgment-free zone where members of the fraternity are able to confide with any

 concerns without fear of revelation, retribution and/or judgment.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       435. JANE DOE 9 asked the president of Defendant ASP - Chapter to hold

 the “Mystic Circle” so that she could tell the other fraternity members what their

 friend and brother, Durbin, had done. JANE DOE 9 believed that the “Mystic

 Circle” would function as an avenue to report her sexual assaults.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


                                         138
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.377 Filed 05/19/21 Page 139 of 259




       436. JANE DOE 9 explained to members of Defendant ASP - Chapter that

 Durbin had sexually assaulted her on multiple occasions.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       437. JANE DOE 9 then went and sat in the middle of the room, in the dark,

 at Defendant ASP - Chapter’s fraternity house and told her story. Afterwards, a

 fraternity member of Defendant ASP - Chapter told Durbin about the “Mystic

 Circle” involving JANE DOE 9.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.
       438. Over the following weeks, many students learned of the

 aforementioned “Mystic Circle” involving Durbin, including JANE DOE 9’s

 boyfriend, who subsequently posted about Durbin’s actions on social media.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       439. JANE DOE 9’s boyfriend posted, on multiple social media platforms,

 information about Durbin’s notorious sexual assaults at EMU.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                        139
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.378 Filed 05/19/21 Page 140 of 259




       440. In or around June 2020, JANE DOE 9 was contacted by law

 enforcement about her assault by Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       441. JANE DOE 9 ultimately testified for the prosecution against Durbin at

 the aforementioned preliminary hearing held in 14A District Court.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



       Subsequent Contact and Actionable Harassment

       442. After both assaults took place, Durbin would contact JANE DOE 9

 asking her to remind him of what he had done. Durbin would repeatedly apologize

 for the assault and ask JANE DOE 9 not to tell anyone else.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       443. Durbin continuously contacted JANE DOE 9 via phone calls and/or

 electronic messages to see if she had told anyone else of the assaults.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          140
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.379 Filed 05/19/21 Page 141 of 259




       444. Durbin told JANE DOE 9 that he blamed her for his depression,

 anxiety, and current relationship struggles.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       445. Durbin continued to “check-up” on JANE DOE 9 via Snapchat

 messages, asking JANE DOE 9 “are we good? . . . are we okay?”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       446. JANE DOE 9 began to ignore Durbin’s messages when he spoke of the

 assault asking if she had told anyone.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       447. JANE DOE 9 continues to undergo counseling and is still experiencing

 symptoms of post-traumatic stress disorder, depression, and anxiety.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       448. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 9, JANE DOE 9

 suffered severe and permanent damages which include but are not limited to:

                                          141
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.380 Filed 05/19/21 Page 142 of 259




              a.    Self-deprivation;

              b.    PTSD;

              c.    Suffers from flashbacks causing an increased heart rate, crying,

                    hyperventilating, and going numb in her lips and fingers;

              d.    Betrayal of trust in the opposite sex;

              e.    Depression;

              f.    Vivid nightmares;

              g.    Sleep loss;

              h.    Suicidal thoughts;

              i.    Eating disorders; and

              j.    Aggression and anger.

        ANSWER:
        Denied.


                                   JANE DOE 10

        449. JANE DOE 10 enrolled at Defendant University in the fall of 2016.

        ANSWER:
       The University admits that Jane Doe 10 first enrolled at EMU in the Fall
 of 2016.

        450. JANE DOE 10 and Durbin became social acquaintances through

 various degrees of social interactions during JANE DOE 10’s college career at

 EMU.


                                         142
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.381 Filed 05/19/21 Page 143 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Defendants Knowledge Prior to JANE DOE 10’s Assault

       451. Upon information and belief, Defendants had notice that Durbin had

 sexually assaulted other victim EMU students.

       ANSWER:
       Denied.

       452. Further, upon information and belief, Defendants had notice of the high

 amounts of rapes and/or sexual assaults occurring on EMU’s campus, both reported

 and unreported, which is evidenced by Defendants’ report titled “Action Planning

 for IFC at EMU,” dated December 19, 2018.

       ANSWER:
       Denied. By way of further response, to the extent that the allegations of
 this paragraph reference the contents of a written document, the content of that
 document speaks for itself, and therefore any characterizations thereof are
 denied.

       453. Upon information and belief, the president of IFC at the time of the

 aforementioned report was Hernandez, who was the subject of an investigation for

 sexual assault known to Defendants.

       ANSWER:
       Admitted in part and denied in part. The University admits that JD2 was
 President of Interfraternity Council on December 19, 2018. JD2 served as the
 President of the Interfraternity Council at EMU from January – December


                                        143
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.382 Filed 05/19/21 Page 144 of 259




 2018. Except as so admitted, denied. By way of further response, JD2 had been
 formerly reported by a friend of Jane Doe 1 as having engaged in a sexual
 assault, but the University had been unable to investigate that matter because
 Jane Doe 1 chose not to participate in any investigation process despite repeated
 invitations to do so by the Title IX Office. By way of further response, the
 University incorporates its responses to paragraphs 118 and 130. Except as so
 admitted, denied.

       454. Upon information and belief, a special meeting was called on October

 31, 2018, to address the rise in sexual assaults on Defendant Regents and EMU’s

 campus and the root causes of the assaults.

       ANSWER:
       Denied.

       455. Although Defendants knew and were put on notice about Durbin, they

 failed to use ordinary care to protect future victims, including but not limited to

 JANE DOE 10, from a serial rapist.

       ANSWER:
       Denied.


       Night of First Assault

       456. JANE DOE 10 went to Defendant ASP - Chapter’s fraternity house

 while waiting for a friend with whom she was supposed to head home. JANE DOE

 10’s friend failed to arrive. JANE DOE 10 decided to stay at Defendant ASP -

 Chapter’s fraternity house to hang out with Durbin.




                                         144
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.383 Filed 05/19/21 Page 145 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       457. JANE DOE 10 went to Durbin’s room. Upon entering and sitting on

 Durbin’s couch, Durbin insisted that JANE DOE 10 move from the couch to his bed.

 JANE DOE 10 agreed and moved to Durbin’s bed, placing her back against the wall.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       458. Durbin then confessed to JANE DOE 10 that he wanted to cheat on his

 girlfriend with JANE DOE 10 and other women. In response, JANE DOE 10 told

 Durbin “don’t cheat on your girlfriend . . . she’s pretty . . . she’s a nice girl.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       459. Durbin then told JANE DOE 10 that she had to keep his secret and that

 in order to do so, she had to kiss him. JANE DOE 10 told Durbin “no.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       460. Durbin persisted, reiterating to JANE DOE 10 that she had to kiss him,

 to which JANE DOE 10 responded “no” several more times.




                                            145
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.384 Filed 05/19/21 Page 146 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       461. Durbin then grabbed JANE DOE 10 by her shoulders, pushing her

 down onto the bed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       462. Durbin mounted himself on top of JANE DOE 10 to the point where

 she could not move as Durbin held her down. JANE DOE 10 told Durbin “no . . .

 we don’t have to do this . . . I won’t tell anyone.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       463. Durbin then began forcefully kissing JANE DOE 10 as she tried to push

 him off of her. At this point, JANE DOE 10 was terrified of Durbin.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       464. JANE DOE 10 continued to tell Durbin to stop and repeated that she

 wouldn’t tell anyone, but Durbin continued the sexual assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                          146
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.385 Filed 05/19/21 Page 147 of 259




       465. Durbin grabbed JANE DOE 10's breasts as he fondled and/or groped

 them with one of his hand. As Durbin continued to hold her down, JANE DOE 10

 fought back in an effort to get him off her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       466. Durbin then grabbed JANE DOE 10’ s shirt and lifted it to take a picture

 of her bare breasts. JANE DOE 10 laid in shock, scared that Durbin would do

 something if she told him “no.” JANE DOE 10 has a tattoo below her breast making

 the image identifiable to her and her closest friends.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       467. Durbin took a picture of JANE DOE 10’s bare breasts and told JANE

 DOE 10 that he would use the image as blackmail if she spoke of the sexual assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       468. JANE DOE 10 agreed to not speak out of what happened and left

 Durbin’s room. She was terrified at the thought that her nude image would be

 disseminated by Durbin throughout EMU’s campus.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

                                          147
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.386 Filed 05/19/21 Page 148 of 259




       469. JANE DOE 10 maintained contact with Durbin following the first

 assault in fear that he would distribute the image.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


       Night of Second Assault

       470. Due to a fight with her roommates, JANE DOE 10 stayed at Defendant

 ASP - Chapter’s fraternity house on March 30, 2019.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       471. JANE DOE 10 stayed in her boyfriend’s room located on the first level

 of Defendant ASP - Chapter’s fraternity house. JANE DOE 10’s boyfriend was out

 of town and let her use his room while he was away.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.
       472. Durbin contacted JANE DOE 10 via Snapchat, telling JANE DOE 10

 that he was coming to her boyfriend’s room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                          148
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.387 Filed 05/19/21 Page 149 of 259




       473. Durbin came into JANE DOE 10’s boyfriend’s room and asked if she

 told anyone about her sexual assault on December 8, 2018. JANE DOE 10 told

 Durbin that she hadn’t told anyone.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       474. Durbin then sat down on the bed next to JANE DOE 10. As they talked,

 Durbin continued to inch closer to JANE DOE 10 while consistently asking if she

 had told any one of her sexual assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.
       475. Durbin suddenly grabbed JANE DOE 10 by her shoulders and pushed

 her down onto the bed. Durbin began kissing JANE DOE 10 as she tried to push

 him off while pleading for him to stop.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       476. Durbin put his hands inside of JANE DOE 10’s pants and inserted his

 fingers in her vagina. JANE DOE 10 immediately told Durbin “stop . . . I don’t

 want to do this.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.


                                           149
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.388 Filed 05/19/21 Page 150 of 259




       477. JANE DOE 10 told Durbin to stop multiple times while he was sexually

 assaulting her. She tried pushing Durbin’s shoulders to move him off of her, but

 JANE DOE 10 did not want to upset Durbin out of fear that he would become even

 more aggressive.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       478. Durbin stopped after JANE DOE 10 was finally able to push him off of

 her. Durbin left the room to go upstairs, telling JANE DOE 10 that he would come

 back down.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       479. JANE DOE 10 locked and dead-bolted the door after Durbin left.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       480. JANE DOE 10 went into the bathroom located within the locked

 bedroom and noticed she was bleeding vaginally from Durbin’s violent sexual

 assault.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                        150
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.389 Filed 05/19/21 Page 151 of 259




         481. JANE DOE 10 then heard Durbin coming back downstairs for a second

 time.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         482. After he arrived at the locked room, Durbin persistently knocked on the

 door. Durbin then proceeded to send Snapchat messages to JANE DOE 10, of which

 JANE DOE 10 did not respond. After several minutes, Durbin finally left and went

 back upstairs.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         483. In July 2020, JANE DOE 10 was contacted by law enforcement about

 her sexual assault by Durbin.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

         484. JANE DOE 10 ultimately testified for the prosecution against Durbin

 at the aforementioned preliminary hearing held in 14A District Court.

         ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                         151
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.390 Filed 05/19/21 Page 152 of 259




       Retaliation by Defendant Regents and EMU

       485. JANE DOE 10 had aspirations of continuing her education after

 graduation. Although her grades had dropped following her sexual assault, she still

 carried over a “B” average from EMU.

       ANSWER:
        The University admits that Jane Doe 10 graduated with a “B” average
 from EMU. The University lacks sufficient knowledge or information to form
 a belief as to the truth of the remaining allegations of this paragraph and they
 are therefore denied.

       486. After applying to graduate school, JANE DOE 10 learned that her EMU

 transcripts were being withheld by Defendant Regents and EMU due to “pending

 litigation.” Defendants’ act of withholding JANE DOE 10’s transcripts denies her

 the opportunity to excel based on her sexual assault. The only pending litigation

 was the criminal prosecution of Durbin by the State of Michigan. This act by

 Defendants has, in essence, victimized JANE DOE 11 once again.

       ANSWER:
        Admitted in part and denied in part. It is denied Jane Doe 10’s transcript
 is being held currently or “until December 31, 2099.” The University admits
 Jane Doe 10’s transcript was unintentionally held after a clerical error in the
 Registrar’s Office for a brief period. This unintentional hold was the result of
 a clerical error, and was remedied within days of it being brought to the
 University’s attention.     The University lacks sufficient knowledge or
 information to form a belief as to the truth of the remaining allegations of this
 paragraph and they are therefore denied.




                                        152
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.391 Filed 05/19/21 Page 153 of 259




       Subsequent Contact and Actionable Harassment

       487. Durbin messaged JANE DOE 10 days after the second assault insisting

 “you’re not going to tell anyone right . . . no one is going to believe you.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       488. JANE DOE 10 was threatened, intimidated, and blackmailed by Durbin

 to keep quiet of her assault. Durbin consistently told her that “it was his word against

 hers” and reminded JANE DOE 10 that he had a nude photograph of her.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       489. Furthermore, JANE DOE 10 was told by others that nothing would

 happen unless she had other evidence besides her word, which is consistent with the

 actions of Defendant Werner with the other plaintiffs.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       490. JANE DOE 10 continues to undergo counseling and is still

 experiencing symptoms of post-traumatic stress disorder, depression, and anxiety.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                           153
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.392 Filed 05/19/21 Page 154 of 259




       491. As a result of Defendants’ actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 10, JANE DOE 10

 suffered severe and permanent damages which include but are not limited to:

             a.    Betrayal of trust;

             b.    Depression;

             c.    Permanent physical injury;

             d.    Sleep loss;

             e.    Vivid nightmares;

             f.    Drop in grades;

             g.    Loss of motivation;

             h.    Anxiety that developed quickly after the assault; and

             i.    Counselling.

       ANSWER:
       Denied.

                                  JANE DOE 11

       492. JANE DOE 11 enrolled at EMU in the fall of 2016.

       ANSWER:
       The University admits that Jane Doe 11’s first semester at EMU was
 Fall 2016.




                                         154
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.393 Filed 05/19/21 Page 155 of 259




        493. JANE DOE 11 met Sutton for the first time the night of October 9,

 2016. JANE DOE 11 had never previously come into contact with Sutton prior to

 her sexual assault.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



        Night of the Assault

        494. On October 10, 2016, JANE DOE 11 was at her dormitory, which was

 located in Putnam Hall on EMU’s campus.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        495. JANE DOE 11’s suitemate invited her boyfriend and Sutton over to her

 and JANE DOE Il’s dormitory room, where the four watched the movie “The Sound

 of Music.”

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

        496. JANE DOE 11 was on a bed with Sutton during the movie. Her

 suitemate and her suitemate’s boyfriend were watching across the room on a separate

 bed.




                                        155
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.394 Filed 05/19/21 Page 156 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       497. JANE DOE 11 only wanted to cuddle during the movie and did not

 want any sexual relations with Sutton.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       498. After the movie ended, JANE DOE 11’s suitemate and suitemate’s

 boyfriend fell asleep, leaving JANE DOE 11 and Sutton awake together on the

 opposite bed. At the time, both JANE DOE 11 and Sutton were fully clothed.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       499. JANE DOE 11 and Sutton began “making out” on the bed and

 “cuddling” consensually. After a short amount of time Sutton rolled over on top of

 JANE DOE 11 and asked, “are we going to do this?”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       500. JANE DOE 11 told Sutton “no . . .no” to having sexual intercourse

 while pushing Sutton away.




                                          156
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.395 Filed 05/19/21 Page 157 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       501. Sutton then forced JANE DOE 11’s hand down onto his penis. JANE

 DOE 11 could tell Sutton had an erection that she could feel over his clothing.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       502. Sutton dropped his shorts while in the bed with JANE DOE 11. He

 then grabbed JANE DOE 11’s head and pushed her down onto his groin area and

 penis. Sutton forced JANE DOE 11 to perform oral sex; it lasted several minutes.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       503. Sutton then attempted to vaginally rape JANE DOE 11, who

 immediately started sobbing and stating “no.”

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       504. JANE DOE 11 was then physically forced by Sutton to perform oral

 sex again.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.



                                         157
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.396 Filed 05/19/21 Page 158 of 259




       505. After the assault JANE DOE 11 left her suite-mate’s dorm and walked

 into her room through the shared bathroom.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       506. JANE DOE 11 woke up her roommate to tell her what had occurred.

 Shortly after they heard Sutton getting out of the bed and making his way into the

 bathroom.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       507. Both JANE DOE 11 and her roommate were able to lock the door

 leading into their dorm room.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       508. JANE DOE 11 did not return to her suite-mate’s dorm until the

 following day. Sutton was gone the next morning but neither her suite mate nor her

 boyfriend was present.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.




                                        158
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.397 Filed 05/19/21 Page 159 of 259




          509. JANE DOE 11 reported the assault to Defendant EMUPD, Officer John

 E. Phillips, on December 11, 2016. Officer John E. Phillips told JANE DOE 11 that

 “nothing would happen” regarding a prosecution because it was too late.

          ANSWER:
        Admitted in part and denied in part. The University admits that Jane
 Doe 11 met with Officer John E. Phillips on December 11, 2016. The University
 denies the remaining allegations of this paragraph. It is specifically denied that
 Officer Phillips made the quoted statement above or one to that effect, which
 runs completely counter to EMUPD training and practice. By way of further
 response, and to the contrary, Jane Doe 11 specifically instructed EMUPD that
 she did not wish to pursue a criminal investigation, and instead wished only to
 file a police report and speak with support services at the University. Except
 as so admitted, denied.

          510. Upon information and belief, the officer in charge of JANE DOE 11’s

 case did not make any attempt to contact witnesses to her assault.

          ANSWER:
       Denied as stated. By way of further response, after Jane Doe 11 provided
 her statement to Officer Phillips, an EMUPD investigator was assigned to Jane
 Doe 11’s case. That investigator did contact with and speak with witnesses
 about Jane Doe 11’s allegations. Except as so admitted, denied.

          511. JANE DOE 11 also reported the assault to Defendant Werner and gave

 notice that Sutton was coming into contact with her, as his classes were next to each

 other.

          ANSWER:
        Admitted in part and denied in part. The University admits that the
 alleged assault of Jane Doe 11 was reported to the Title IX Office, but denies
 that it was initially reported to the Title IX Office by Jane Doe 11. By way of
 further response, EMUPD informed the Title IX Office of the alleged assault of
 Jane Doe 11, in response to which the Title IX Office contacted Jane Doe 11 on


                                         159
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.398 Filed 05/19/21 Page 160 of 259




 December 13, 2016, December 22, 2016, and January 12, 2017 to provide her
 with information, resources, and support. See generally Exhibit 6. Jane Doe 11
 eventually responded to Werner on or about January 25, 2017 after multiple
 instances of Werner’s outreach. Werner and Jane Doe 11 scheduled a meeting
 for January 31, 2017, but Jane Doe 11 did not appear for the meeting. On
 March 2, 2017, Werner emailed Jane Doe 11 again to check in on her. See
 generally id. At some point thereafter when Jane Doe 11 chose to communicate
 with Werner, she expressed to Werner a concern about the possibility of seeing
 JD4 on campus. Werner explained to Jane Doe 11 that the Title IX Office could
 issue a no contact order to JD4, which would be a letter from the University
 informing JD4 that he was to refrain from contacting Jane Doe 11 under
 University policy. Jane Doe 11 requested that Werner issue such a no contact
 order to JD4, and Werner did so. See Exhibit 7. Werner provided Jane Doe 11
 with a copy of the no contact order issued to JD4 by email on March 15, 2017.
 See Exhibit 8.
       In addition to issuing a no contact order to JD4, Werner provided
 information to Jane Doe 11 about the possibility of pursuing a Title IX
 investigation. Jane Doe 11 initially agreed to participate in a Title IX
 investigation. Accordingly, the Title IX Office engaged an independent
 investigator to investigate the allegations of the sexual assault. The independent
 investigator contacted Jane Doe 11 multiple times to attempt to schedule a
 meeting with her, but Jane Doe 11 was unresponsive. Werner reached out to
 Jane Doe 11 on March 22, 2017 to let her know that the investigator had been
 trying to reach her by email and to also let her know that the investigator would
 be reaching out to her on her cell phone (which Werner had provided to the
 investigator). See generally Exhibit 6. On March 28, 2017, Werner emailed
 Jane Doe 11 to ask if she still wanted to move forward with the investigation.
 See generally id. On April 4, 2017, Werner once again emailed Jane Doe 11 to
 let her know that the investigator continued to have trouble scheduling a
 meeting with her. See Exhibit 9. In that same email, Werner: (a) advised Jane
 Doe 11 that there was not enough information to continue the Title IX
 investigation without Jane Doe 11’s participation, (b) asked Jane Doe 11 to
 Werner her know by the next day whether she wanted to continue with the
 investigation, (c) advised Jane Doe 11 that if Werner did not hear from Jane
 Doe 11 by the next day, Werner would close the investigation, and (d) reminded
 Jane Doe 11 that, if the investigation were closed, Jane Doe 11 could revisit her
 decision about whether to pursuing a Title IX investigation at any time. See id.
 Thereafter, Werner sent follow up emails to Jane Doe 11 on April 18, 2017 and
 April 20, 2017. See generally Exhibit 6.


                                        160
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.399 Filed 05/19/21 Page 161 of 259




        As for the remaining allegations of this paragraph, the University lacks
 sufficient knowledge or information to form a belief as to the truth of said
 allegations and they are therefore denied.


       Subsequent Contact and Actionable Harassment

       512. Sutton came into contact with multiple times in her class, despite

 Defendant Werner telling her there was a no “contact order” in place.

       ANSWER:
       Denied as stated. The University denies the allegation that there was not
 a no-contact order in place. To the contrary, Werner issued a no contact order
 to JD4 and provided a copy of said order to Jane Doe 11 by email on March 15,
 2017. The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegation that “[JD4] came into contact with multiple
 times in [Jane Doe 11] class” and it is therefore denied. By way of further
 response, the University is unaware of any instance in which Jane Doe 11
 alerted the Title IX Office that JD4 was violating the no-contact order.

       513. Under information and belief, a “no contact” order was ever issued to

 Sutton.

       ANSWER:
       Denied. By way of further response, Werner issued a no-contact order to
 JD4 and provided a copy of said order to Jane Doe 11 by email on March 15,
 2017. See Exhibits 7, 8.

       514. JANE DOE 11 suffered severe and extreme physical anxiety when

 Sutton intentionally came into contact with JANE DOE 11, ultimately causing her

 drop out of school.

       ANSWER:
      Admitted in part and denied in part. The University admits that Jane
 Doe 11 registered for courses for Winter 2017, but withdrew from all registered

                                        161
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.400 Filed 05/19/21 Page 162 of 259




 courses and did not register for any future semesters. The University lacks
 sufficient knowledge or information to form a belief as to the truth of the
 remaining allegations of this paragraph and they are therefore denied.

       515. JANE DOE 11 continues to undergo counseling and is still

 experiencing symptoms of post-traumatic stress disorder, depression, and anxiety.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       516. As a result of Defendant’s actions, inactions, omissions, and/or

 detrimental conduct surrounding the knowledge of continuous and systematic sexual

 assaults and rapes of countless victims, including JANE DOE 11, JANE DOE 11,

 suffered severe and permanent damages which include but are not limited to:

             a.     Suicide attempt resulting in hospitalization for a week in April;

             b.     Inability to return to school through EMU;

             c.     Loss of trust in males, including her significant other;

             d.     Loss of trust in authority figures such as police and school

                    administrators, particularly Defendants Regents, EMUPD, and

                    Werner;

             e.     Struggles with intimacy;

             f.     Post-Traumatic Stress Disorder (“PTSD”);

             g.     Anxiety;

             h.     Panic attacks;


                                         162
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.401 Filed 05/19/21 Page 163 of 259




             i.     Loss of sexual drive/desire;

             j.     Resurfaced PTSD from childhood sexual abuse;

             k.     Depression; and

             l.     Counselling.

       ANSWER:
      Denied. Further responding, the University incorporates by reference its
 response to paragraph 511.


 Fraudulent Concealment

       517. The Statute of Limitations (“SOL”) is tolled when “a person who is or

 may be liable for any claim fraudulently conceals the existence of the claim or the

 identity of any person who is liable for the claim.” MCL 600.5855

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       518. Defendants, through their employees, agents and/or representatives,

 fraudulently concealed the existence of Plaintiffs’ claims by committing affirmative

 acts and/or making misrepresentations, among other things, to victims.

       ANSWER:
       Denied.

       519. The reporting of student-on-student sexual assault claims was

 systematically denied at EMU.




                                         163
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.402 Filed 05/19/21 Page 164 of 259




       ANSWER:
       Denied.

       520. Upon information and belief, when victims came to Defendants with

 reports of sexual assault, they were told not to report to the YPD.

       ANSWER:
       Denied.

       521. Upon information and belief, in an effort to discourage sexual assault

 victims from reporting to police, sexual assault victims, including Plaintiffs, that

 came to Defendants Werner and EMUPD were told by Defendants that they did not

 have enough evidence. Plaintiffs relied on this erroneous advice.

       ANSWER:
       Denied. The allegation that Werner and EMUPD discouraged victims of
 sexual assault form reporting to the police is categorically wrong. At all
 relevant times, Werner and EMUPD acted diligently and tirelessly to provide
 support, information, resources, and accommodations to victims of sexual
 assault. As Title IX Coordinator, it was Werner’s consistent practice to explain
 to an alleged victim of sexual assault the benefit of reporting an assault to the
 police and creating a record of the victim’s account of the incident so that, if at
 some point in the future the victim wanted to pursue criminal charges against
 the assailant, the victim’s statement would already be on file with the police. It
 was also Werner’s practice to offer to accompany such a person to the police
 station to assist him/her with making such a report to the police.

       522. Upon information and belief, Defendant Werner was neither an

 investigator nor trained in conducting forensic interviews of sexual assault victims.

 Regardless, Defendant Werner was the gatekeeper of sexual assault claims at EMU.




                                          164
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.403 Filed 05/19/21 Page 165 of 259




       ANSWER:
       Denied. By way of further response, at all relevant times, Werner was
 the University’s Title IX Coordinator and, in that role, she, among other things,
 provided complainants with information about their options of pursuing a Title
 IX investigation and/or reporting the subject incident to EMUPD and/or other
 police authorities. As the Title IX Coordinator, Werner’s role was not to
 investigate allegations. The decision as to whether an investigation followed a
 report of sexual assault was in most material respects in the control of the
 complaining student, which Werner explained to all reporting students who
 expressed hesitancy about choosing to proceed with an investigation. In the
 event that a complainant decided to move forward with a Title IX investigation,
 Werner would assign an investigator to interview parties and witnesses.
 Although Werner was trained as an investigator and trained in trauma-
 informed investigation techniques, her role at the University did not encompass
 conducting such investigations. During her tenure as Title IX Coordinator at
 the University, Werner acted diligently and tirelessly to provide support,
 information, resources, and accommodations to victims of sexual assault.

       523. Upon information and belief, Defendant Werner told Plaintiff that she

 had the authority to issue and would issue a “no contact order” against her assailant.

 However, this advice was contrary to Defendant Regents and EMU’s policy.

 Furthermore, Defendant Werner did not have the authority to issue a Personal

 Protection Order signed by a circuit court judge and failed to inform Plaintiff about

 the options available to her.

       ANSWER:
       Admitted in part and denied in part. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations of
 this paragraph inasmuch as there are eleven named plaintiffs and it is unclear
 to which plaintiff this paragraph refers. The University further denies this
 paragraph as vague inasmuch as it does not identify how issuing University no-
 contact orders was contrary to University policy. To the contrary, issuing no-
 contact orders in sexual misconduct cases is and was a common form of support
 offered to parties by the University. By way of further response, it is admitted


                                          165
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.404 Filed 05/19/21 Page 166 of 259




 that a no-contact order does not have the force of law in the manner of
 judicially-issued protection order, but denied that a no-contact order was
 described or presented to any complainant as having been issued by a court or
 having the force of law.

       524. Upon information and belief, Defendants created such a hostile

 environment among the student body, and EMU’s Greek life in particular, that

 victims of sexual assault, including Plaintiffs, were told that nothing would happen

 if they sought assistance from Defendants.

       ANSWER:
       Denied.

       525. Upon information and belief, Defendant Werner told authorities that

 she “is not an investigator” and that she neither possessed special training nor special

 knowledge with regard to interviewing victims of sexual assault. Further, Defendant

 Werner told authorities that she was “just a coordinator” and that she would refer

 reported cases of sexual assault to the Title IX investigators. However, before

 trained investigators could be assigned to a case, Defendants had already

 discouraged going forward.

       ANSWER:
        Denied. The allegation that Werner discouraged victims of sexual assault
 from pursuing investigations is categorically wrong. To the contrary, Werner
 chose to pursue a career focused on helping survivors. Her role was, among
 other things, to respond to complaints of sexual assault and provide
 complainants with general support and information about their options of
 choosing to pursue a Title IX investigation and/or reporting the subject incident
 to police or, if they chose, deciding not to pursue an investigation. In the event
 that a complainant decided to move forward with a Title IX investigation,


                                           166
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.405 Filed 05/19/21 Page 167 of 259




 Werner would assign an investigator to interview parties and witnesses.
 Additionally, as Title IX Coordinator, it was Werner’s practice to explain to an
 alleged victim of sexual assault the benefit of reporting an assault to the police
 and creating a record of the victim’s account of the incident so that, if at some
 point in the future the victim wanted to pursue criminal charges against the
 assailant, the victim’s statement would already be on file with the police. It was
 also Werner’s practice to offer to accompany such a person to the police station
 to assist him/her with making such a report to the police.

       526. Upon information and belief, Defendant Werner was given notice, via

 Defendant Regents and EMU’s reporting system, that Durbin had sexually assaulted

 an EMU student in 2018. Defendant Werner did not report the same to law

 enforcement, which allowed Durbin to continue his serial sexual assaults, including

 the rape of JANE DOE 10.

       ANSWER:
       Denied as stated. The University admits that in or about November 2018,
 the Title IX Office received an anonymous report regarding an alleged sexual
 assault by JD3 having occurred at an off-campus location in February 2018.
 The report contained no information about the identity of the reporting party
 or victim. See Exhibit 5. The remaining allegations of this paragraph are
 denied.

       527. Upon information and belief, Defendant Werner told EMU students

 misinformation about violations of Title IX during a breakout session after EMU’s

 2016 freshman orientation. Defendant Werner told freshmen students that “there is

 a grey area with violations of Title IX and alcohol - it’s very complicated.” Such

 information completely flies in the face of the Title IX protocol as laid out in EMU’s

 handbook and in the common teaching at universities across the United States.




                                          167
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.406 Filed 05/19/21 Page 168 of 259




       ANSWER:
       Denied.

       528. McWilliams and Hernandez held positions of authority both with

 Defendants Werner and EMUPD, wherein the McWilliams and Hernandez were

 given special treatment by Defendants, including assistance in covering up sexual

 assaults.

       ANSWER:
       Denied.

       529. Upon information and belief, Defendant EMUPD would manipulate

 sexual assault reports and, at times, deliberately fail to enter sexual assault reports

 into police systems.

       ANSWER:
       Denied.

       530. Upon information and belief, Defendant EMUPD would enter sexual

 assault cases as “Suspicious Circumstances” as opposed to “Sexual Assaults.”

 Furthermore, upon information and belief, Defendant EMUPD would not enter

 reports into the system.

       ANSWER:
       Denied.

       531. Defendant Werner knew that EMU students, including Plaintiffs, were

 particularly susceptible to believing Defendant Werner’s misrepresentations

 because:

                                          168
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.407 Filed 05/19/21 Page 169 of 259




              a.    Plaintiffs were young and naïve adults;

              b.    Defendants created a culture such that nothing would happen to

                    young college women who were raped; and

              c.    Defendants knew that Plaintiffs had little to no experience with

                    the criminal justice system and were, in fact, looking for the

                    guidance of Title IX to ensure that they were properly informed.

       ANSWER:
       Denied. By way of further response, at no time did Werner make any
 misrepresentations to students. The allegation that the University “created a
 culture such that nothing would happen to young college women who were
 raped” is categorically false. Protecting students is critical to the University’s
 educational mission. The University’s staff in law enforcement, Title IX,
 student affairs, and elsewhere work tirelessly every day to try to create a safe
 and supportive community for students, faculty and staff.
       Further responding, the University incorporates by reference its response
 to paragraph 108.

       532. Plaintiffs were, in fact, particularly susceptible to believing Defendant

 Werner’s misrepresentations.

       ANSWER:
       Denied. By way of further response, at no time did Defendant Werner
 make any such misrepresentations to the adult students who have asserted
 claims against the University.

       533. Accordingly, Plaintiffs did not know, could not have reasonably

 known, had no reason to make inquiry, and were reasonably unaware of possible

 causes of action against Defendants until Plaintiffs started reading articles in late

 summer of 2020 and then went to Court for a preliminary examination in October of


                                         169
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.408 Filed 05/19/21 Page 170 of 259




 2020. Only after learning how Defendants betrayed their trust did Plaintiffs begin

 to comprehend the actions of the Defendants.

       ANSWER:
       Denied.


                         COUNT I
    SEXUAL HARASSMENT/ASSAULT IN VIOLATION 20 U.S.C. § 1681
                        (TITLE IX)

       534. Plaintiffs hereby incorporate by reference Paragraphs 1- 533 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       535. Title IX states, in relevant part:

              “No person in the United States shall, on the basis
              of sex, be excluded from participation in, be
              denied the benefits of, or be subjected to
              discrimination under any education program or
              activity receiving Federal financial assistance.” 20
              USC §1681

       ANSWER:
       The averments in this paragraph quote a statute, and the text of that
 statute speaks for itself. Accordingly, no response is required.

       536. Plaintiffs are “persons” under the Title IX statutory language.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.


                                         170
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.409 Filed 05/19/21 Page 171 of 259




        537. EMU is a recipient of federal funds and, as such, is subject to Title IX

 of the Education Amendments of 1972, as amended, 20 USC §1681, et seq., 34 CFR

 §106.31.

        ANSWER:
        Admitted.

        538. Defendants Regents, EMUPD, Werner, Heighes, and Karrick are

 required under Title IX to investigate allegations of sexual assault, sexual abuse, and

 sexual harassment.

        ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

        539. The U.S. Department of Education’s Office of Civil Rights has

 explained that Title IX covers all programs of a school, including fraternities and

 sororities, and extends to sexual harassment and assault by employees, students and

 third parties.

        ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

        540. Pursuant to Title IX, EMU is prohibited from engaging in sex

 discrimination, including sexual harassment of a student.

        ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.


                                          171
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.410 Filed 05/19/21 Page 172 of 259




       541. Upon reporting, an appropriate person who receives Title IX

 complaints has an obligation to investigate the claims and report the findings.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       542. Defendants Regents, EMUPD, Werner, Heighes, and Karrick are

 considered appropriate persons for Title IX purposes.

       ANSWER:
       Denied.

       543. Plaintiffs, female EMU students, were subjected to a known hostile

 environment and known systemic sexual harassment and/or sexual assaults based

 upon their sex, in particular by Defendants ASP - Chapter and DTD - Chapter.

       ANSWER:
       Denied to the extent that these allegations apply to the University. The
 University lacks sufficient knowledge or information to form a belief as to the
 truth of the allegations as they relate to the other defendants in this lawsuit they
 are therefore denied.

       544. Defendants Regents, EMUPD, Werner, Heighes and Karrick had actual

 knowledge of Defendants ASP - Chapter and DTD - Chapters’ sex discrimination,

 sexual harassment, sexual assaults, and other misconduct against Plaintiffs.

       ANSWER:
       Denied.

       545. The sex discrimination, sexual harassment, sexual assaults, and other

 misconduct suffered by Plaintiffs was severe, pervasive, and objectively offensive.

                                         172
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.411 Filed 05/19/21 Page 173 of 259




       ANSWER:
       Denied.

       546. One or more administrators or officials of Defendants Regents, and/or

 EMUPD, including but not limited to Defendants Werner, Heighes, and Karrick,

 possessed authority to take corrective and preventative action on Plaintiffs’ behalf,

 had actual notice of said discrimination and failed to adequately respond, and failed

 to provide security in violation of Title IX and their own policies designed, drafted,

 and enacted by Defendants Regents, EMUPD, Werner, Heighes and Karrick. Those

 failures amounted to deliberate indifference toward the repeated sex discrimination,

 sexual harassment, sexual assaults, rapes and other misconduct by Durbin,

 Hernandez, McWilliams, Sutton and Defendants ASP - Chapter and DTD - Chapter.

       ANSWER:
       Denied.

       547. Defendants Regents, EMUPD, Werner, Heighes, and Karrick had the

 proper Title IX policies to investigate known repeated sex discrimination, sexual

 harassment, sexual assaults, and other misconduct by Durbin, Hernandez,

 McWilliams, Sutton, and Defendants ASP - Chapter and DTD - Chapter.

       ANSWER:
        Denied as stated. It is admitted that the University had proper Title IX
 policies at all times relevant to Plaintiffs’ claims. It is denied that they had
 sufficient information or a legal obligation to investigate any of Plaintiffs’
 allegations in the absence of a report or participation by any of the Plaintiffs.
 Except as so admitted, denied.



                                          173
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.412 Filed 05/19/21 Page 174 of 259




       548. Defendant Werner gave a PowerPoint presentation to incoming

 students during orientation explaining EMU’s Title IX policies and procedures. By

 Defendant Werner’s own admissions via her presentation:

             a.    “[Title IX] requires schools to have a Title IX coordinator

                   (Defendant Werner) whose job is to respond effectively to any

                   complaints of sexual discrimination.” (Emphasis added.)

             b.    “If something were to happen to you, or if you hear about

                   something happening to one of your friends, simply contact

                   [Defendant Werner].” (Emphasis added.)

             c.    “When should you talk to [Defendant Werner]? If something has

                   happened to you, if something has happened to a friend, or if you

                   have a concern or a question.” (Emphasis added.)

             d.    “Also please be aware there is no time limit.” (Emphasis added.)

             e.    “It is very common for individuals who have experienced some

                   type of sexual violence to hold it in and not tell anybody for quite

                   a while. It could be a week, it could be a month, it might be three

                   years later before they’re ready to come and talk and get the help

                   that they might need. And that is OK. There is no time limit.”

                   (Emphasis added.)




                                        174
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.413 Filed 05/19/21 Page 175 of 259




       ANSWER:
        The University admits that Werner gave a PowerPoint presentation to
 incoming students during orientation at the University, during which time she
 made various statements, including those listed in subparagraphs (a) through
 (e) of this paragraph. Except as so admitted, denied.

       549. Defendants Regents, EMUPD, Werner, Heighes, and Karrick failed to

 adhere to said policies. This failure included, but was not limited to, improper

 customs, policies and/or procedures for the identification, reporting, investigation

 and prevention of unlawful discrimination, turning away victims of sexual assault,

 turning away advocates reporting on behalf of victims of sexual assault, and failing

 to properly investigate any and all claims of sexual assault. Said failures amounted

 to deliberate indifference toward repeated sex discrimination, sexual harassment,

 and other misconduct.

       ANSWER:
       Denied.

       550. When presented with a complaint of sexual assault, Defendant Werner

 would act as the final decision-maker as to which complaints were worthy of a Title

 IX investigation. Upon information and belief, Defendant Werner has stated the

 following to one or more Plaintiffs:

              a.    “You can’t report the assault, it must be the victim.”

              b.    “There is no point in reporting it.”

              c.    “You’re going to have to go through all of this to report it.”



                                         175
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.414 Filed 05/19/21 Page 176 of 259




              d.     “They’re in a fraternity. Greek community is going to back them

                     up.”

              e.     “No one is going to believe you.”

              f.     “You don’t have enough evidence for a police investigation.”

              g.     “It’s not worth reporting.”

              h.     “That’s not what they said happened.”

                     i.     That victims of sexual assault would have to seek help

                     from YPD, and that “[t]hey’re [YPD] not gonna want to deal with

                     this. They’re [YPD] not gonna believe you. They’re [YPD]

                     gonna question everybody at the fraternity and the fraternity is

                     gonna back these guys up.

       ANSWER:
       Denied.

       551. Upon information and belief, Defendant Karrick provided a boorish

 rendition of EMU’s Title IX policy to those who ask about it, stating: “...If you have

 a campus that has a lot of rapes or guys that are catcalling girls or that type of culture,

 ‘No’ means ‘yes’ and ‘yes’ means ‘anal,’ then Title IX comes into play to say this is

 not a safe school for girls to be attending because they cannot get an equal

 opportunity to get an education with this type of stuff going on.”




                                            176
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.415 Filed 05/19/21 Page 177 of 259




       ANSWER:
       Denied as stated. By way of further response, the University incorporates
 by reference its response to paragraph 14.

       552. Defendants Regents, EMUPD, Werner, Heighes, and Karrick, with

 deliberate indifference, failed to provide Plaintiffs relief from known and repeated

 sex discrimination, sexual harassment, sexual assaults, and other misconduct by

 Durbin, Hernandez, McWilliams, Sutton and Defendants ASP - Chapter and DTD -

 Chapter.

       ANSWER:
       Denied.

       553. Durbin, Hernandez, McWilliams, Sutton and Defendants ASP -

 Chapter and DTD -Chapters’ conduct, coupled with the failures of Defendants

 Regents, EMUPD, Werner, Heighes, and Karrick to investigate, prevent, and

 protect,   demonstrated   deliberate   indifference   resulting   in   systemic   sex

 discrimination, sexual harassment, sexual assaults, and other misconduct to

 countless female students, including Plaintiffs.

       ANSWER:
       Denied.

       554. Durbin, Hernandez, McWilliams, Sutton, and Defendants ASP -

 Chapter and DTD - Chapters’ conduct, coupled with the failures of Defendants

 Regents, EMUPD, Werner, Heighes, and Karrick to investigate, prevent, and

 protect, demonstrated deliberate indifference resulting in further and ongoing sex


                                          177
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.416 Filed 05/19/21 Page 178 of 259




 discrimination, sexual harassment, sexual assaults, and other misconduct to

 countless female students, including Plaintiffs.

       ANSWER:
       Denied.

       555. Defendants Regents, EMUPD, Werner, Heighes, and Karrick, with

 actual knowledge of repeated Title IX complaints stemming from the same bad

 actors, acted with deliberate indifference resulting in Plaintiffs to be “excluded from

 participation in” and/or “denied the benefits of’ Defendant EMU, and its Title IX

 protections.

       ANSWER:
       Denied.

       556. Defendants Regents, EMUPD, Werner, Heighes, and Karrick had

 actual knowledge that sexual misconduct was pervasive among its Greek

 community. Defendants ASP - Chapter and DTD - Chapter demonstrated a policy

 and practice of covering up sexual misconduct by its members (e.g. the “Mystic

 Circle”); failed to report sexual misconduct committed by its members to law

 enforcement or relevant EMU administrators, including but not limited to Defendant

 Werner, Heighes, and/or Karrick (in violation of Defendants ASP - Chapter, ASP -

 National, DTD - Chapter, and DTD - Nationals’ bylaws); engaged in ad-hoc, internal

 disciplinary procedures that improperly disciplined members that engaged in sexual

 misconduct; engaged in unequal investigatory procedures that improperly favored


                                          178
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.417 Filed 05/19/21 Page 179 of 259




 male Greek community members accused of engaging in sexual misconduct over

 their female student victims; discredited student victims of sexual misconduct

 committed by its members; tolerated and tacitly approved of systemic sexual

 violence committed by fraternity members; created an atmosphere whereby the rules

 applicable to all students did not apply to fraternity members, especially those

 members of Defendants ASP - Chapter and DTD - Chapter. Defendant Regents

 acted with deliberate indifference by acting clearly unreasonably in response to this

 knowledge.

       ANSWER:
       The University denies the allegations of this paragraph as they relate to
 the University, Werner, Heighes, and Karrick. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.

       557. Defendants Regents, EMUPD, Werner, Heighes, and Karrick, with

 actual knowledge of repeated Title IX complaints stemming from the same bad

 actors, acted with deliberate indifference in deviating significantly from the standard

 of care outlined by Defendant’s Title IX policies and procedures.

       ANSWER:
       Denied.

       558. Defendants Regents, EMUPD, Werner, Heighes, and Karrick further

 acted with deliberate indifference to known acts of sexual assault, abuse, and

 molestation on its premises by:



                                          179
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.418 Filed 05/19/21 Page 180 of 259




              a.     Failing to investigate and address other victim’s allegations as

                     required by Title IX;

              b.     Failing to adequately investigate and address the complaints

                     regarding members of Defendants ASP - Chapter and DTD -

                     Chapters’ conduct; and

              c.     Failing to institute corrective measures to prevent members of

                     Defendants ASP - Chapter and DTD - Chapter from violating

                     and sexually abusing other students and individuals, including

                     Plaintiffs.

       ANSWER:
       Denied.

       559. Defendants Regents, EMUPD, Werner, Heighes, and Karrick’s failure

 to promptly and appropriately investigate, respond to, and remedy the sexual assaults

 after receiving notice subjected Plaintiffs to further harassment and a sexually hostile

 environment, effectively denying their access to educational benefits and

 opportunities at EMU, including but not limited to, Title IX protections.

       ANSWER:
       Denied.




                                           180
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.419 Filed 05/19/21 Page 181 of 259




                            COUNT II
          RETALIATION IN VIOLATION 20 USC §1681 (TITLE IX)

       560. Plaintiffs hereby incorporate by reference Paragraphs 1 - 559 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       561. Title IX states, in relevant part:

              “No person in the United States shall, on the basis
              of sex, be excluded from participation in, be denied
              the benefits of, or be subjected to discrimination
              under any education program or activity receiving
              Federal financial assistance.” 20 U.S.C. § 1681

       ANSWER:
       The averments in this paragraph quote a statute, and the text of that
 statute speaks for itself. Accordingly, no response is required.

       562. Plaintiffs are “persons” under the Title IX statutory language.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       563. Defendant Regents is a recipient of federal funds and, as such, is subject

 to Title IX of the Education Amendments of 1972, as amended, 20 U.S.C. § 1681,

 et. seq., 34 CFR § 106.31.

       ANSWER:
       Admitted.




                                         181
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.420 Filed 05/19/21 Page 182 of 259




       564. Defendants Regents, EMUPD, Werner, Heighes, and Karrick are

 required under Title IX to investigate allegations of sexual assault, sexual abuse, and

 sexual harassment.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       565. The above-named Defendants, together with Defendants ASP - Chapter

 and DTD - Chapter are ‘appropriate persons’ as it pertains to reporting Title IX

 complaints.

       ANSWER:
       Denied.

       566. Plaintiffs engaged and/or attempted to engage in protected activity

 under Title IX by complaining about and opposing Title IX discrimination.

       ANSWER:
       Denied.

       567. Plaintiffs’ protected activity was, upon information and belief, actually

 known to Defendants, which failed to respond and/or concealed Plaintiffs repeated

 Title IX complaints.

       ANSWER:
       Denied.

       568. Defendants Heighes, Karrick, and Werner took adverse action against

 Plaintiffs by denying sexual assault victims proper avenues to report their assaults,



                                          182
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.421 Filed 05/19/21 Page 183 of 259




 providing safety from known assailants, turning away advocates of victims,

 maintaining a gross misunderstanding of Title IX policy based upon known

 prevalent sexual assaults and misconduct, and failing to properly investigate any and

 all sexual assault claims, whether reported through Tile IX, fraternities, sororities,

 or on social media.

       ANSWER:
       Denied.

       569. Defendants Heighes, Karrick, and Werner took further adverse action

 against Plaintiffs, which includes but is not limited to:

              a.       Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                       want to deal with this. They’re not gonna believe you. They’re

                       gonna question everybody at the fraternity and the fraternity is

                       gonna back these guys up.”

              b.       Defendant Werner met with Hernandez and McWilliams on

                       multiple occasions wherein Hernandez and McWilliams gave

                       statements regarding the assault on JANE DOE 1. However,

                       contrary to the policy of Title IX investigation, none of these

                       statements were recorded or memorialized.

              c.       In a concerted effort, Hernandez and McWilliams, after learning

                       of JANE DOE l’s roommate’s aforementioned posts, schemed to

                       go to Defendant Werner to mollify and kill any potential claim

                                           183
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.422 Filed 05/19/21 Page 184 of 259




                     by JANE DOE 1 if/when she reported the incident to Defendant

                     EMU’s Title IX department, spearheaded by Defendant Werner.

              d.     Defendant Regents and/or EMUPD did not create a perceived

                     protected environment at EMU.          Defendant Regents and/or

                     EMUPD afforded little to no protection victims that were raped

                     and/or sexually assaulted.

              e.     JANE DOE 3 was given information from other victims that

                     Defendants EMUPD and/or Werner did not protect victims of

                     sexual assault.

              f.     JANE DOE 7 reported her assault to EMU’s Title IX department

                     in November 2018. Her Title IX complaint was closed after no

                     investigation took place.

              g.     JANE DOE 11 reported her assault to Defendant EMUPD, but

                     the officer in charge of her case did not make any attempt to

                     contact witnesses regarding the same.

       ANSWER:
       Denied.

       570. These adverse actions against Plaintiffs were calculated to and did

 cause irreparable harm, injury, and damages, including but not limited to physical

 and severe emotional injuries, all past, present, and future, as well as loss of freedom,



                                           184
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.423 Filed 05/19/21 Page 185 of 259




 loss of enjoyment of life, humiliation, degradation, loss of reputation, and economic

 damages.

       ANSWER:
       Denied.

       571. As set forth above, there is a direct causal connection between

 Plaintiffs’ protected activity and Defendants’ adverse actions against them. Once

 Plaintiffs came forward and/or attempted to come forward with Title IX complaints

 of known sexual misconduct by Durbin, McWilliams, Hernandez and other members

 of Defendants ASP - Chapter and DTD - Chapter, Defendants made a concerted

 effort to conceal and/or prevent the same.

       ANSWER:
       Denied.

       572. As a direct and proximate cause of Defendants’ unlawful actions,

 Plaintiffs have suffered irreparable harm, injury, and damage: including but not

 limited to physical and severe emotional injuries, all past, present, and future, as well

 as loss of freedom, loss of enjoyment of life, humiliation, degradation, loss of

 reputation, and economic damages.

       ANSWER:
       Denied.




                                           185
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.424 Filed 05/19/21 Page 186 of 259




                                  COUNT III
 Violation of Civil Rights Under 42 U.S.C. § 1983 - Unlawful Custom, Policy or
                               Practice – Monell

       573. Plaintiffs hereby incorporate by reference Paragraphs 1 - 572 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       574. Defendant EMUPD has been deputized by the Washtenaw County

 Sheriff expanding Defendant EMUPD’s jurisdiction beyond the borders of

 Defendant EMU’s campus as a part of the Eastern Washtenaw Safety Alliance and

 in collaboration with the Washtenaw County Sheriff’s Office, YPD, and the Ann

 Arbor Transportation Authority. The officers from each agency in the alliance share

 jurisdictional authority, meaning they all have county-wide arrest powers, including

 Defendant EMUPD.

       ANSWER:
       Admitted.

       575. At all times relevant hereto, Defendant EMUPD’s actions occurred

 under the color of law, under color of statutes, ordinances, regulations, policies,

 customs, and usages of the County of Washtenaw and/or State of Michigan.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.



                                         186
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.425 Filed 05/19/21 Page 187 of 259




       576. Defendant EMUPD notes that its primary mission is to “provide for the

 safety and security of all ...students...at our great University.”

       ANSWER:
       Admitted.

       577. If a governmental agency or agent thereof has a policy, custom, or

 practice that tolerates commission of unconstitutional acts by its officers and/or

 employees, then the agency and/or the employees who are in a position to set the

 policy, custom, or practice may be held liable directly for the consequences of any

 unconstitutional acts by said persons.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       578. That a local governmental entity may be also liable if it has a policy of

 inaction and such inaction amounts to a failure to protect constitutional rights.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       579. The Due Process clause of the 14th Amendment provides that the state

 may not deprive a person of life, liberty or property without due process of law.

 Therefore, Plaintiffs have a constitutionally protected right to be free from sexual

 assaults.




                                           187
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.426 Filed 05/19/21 Page 188 of 259




       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       580. Plaintiffs have a constitutionally protected right to report sexual

 assaults and have those reports properly investigated pursuant to Title IX.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       581. Defendant EMUPD is directly involved with and/or responds to EMU

 and Defendant Werner’s Title IX department, and is required to investigate reports

 of sexual assault, especially those which occur on Defendant Regent’s EMU

 campus.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       582. Defendant EMUPD’s conduct constituted and/or evidenced a custom

 of toleration and/or acquiescence regarding the investigation of Title IX complaints

 by its officers, agents, and/or employees, which custom was or became a de facto

 official policy.

       ANSWER:
       Denied.

       583. In the alternative, Defendant EMUPD’s conduct constituted and/or

 evidenced a custom of toleration and/or acquiescence regarding the lack of



                                         188
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.427 Filed 05/19/21 Page 189 of 259




 investigation of Title IX complaints by its officers, agents, and/or employees, which

 custom was or became a de facto official policy.

       ANSWER:
       Denied.

       584. Discovery will bear out and provide further support of such policy,

 custom, or practice. Defendant EMUPD’s allowing a policy, custom or practice of

 failure to adhere to Title IX rules and regulations regarding proper investigation of

 Title IX complaints constitutes deliberate indifference to Plaintiffs’ rights and safety.

       ANSWER:
       Denied.

       585. At all times relevant to the instant action, Defendant EMUPD, by its

 failure to train, supervise, discipline, and/or correct the behavior of the employees

 and/or agents, including but not limited to Defendants Heighes, Karrick, and/or

 Werner under its supervision, knew or should have known, created the potential for

 the intentional, willful and wanton, reckless, deliberately indifferent, grossly

 negligent, and/or negligent acts and/or omissions of its employees and/or agents,

 including but not limited to Defendants Heighes, Karrick, and/or Werner, allowed,

 acquiesced in, and/or encouraged said employees and/or agents to function as

 appropriate persons for purposes of reporting sexual assaults under Title IX and their

 respective misfeasance and/or malfeasance pertaining to Title IX inquiries, thereby

 proximately causing Plaintiffs to be deprived of their liberty, right to bodily integrity


                                           189
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.428 Filed 05/19/21 Page 190 of 259




 and their right to be free from sexual assaults as enumerated herein without due

 process of law, in violation of the Fourteenth Amendment to the United States

 Constitution, 42 U.S.C. § 1983, Title IX, and the Clery Act.

       ANSWER:
       Denied.

       586. At all times relevant to the instant action, Defendant EMUPD, by its

 violation of statutory duties, allowed and/or encouraged its employees and/or agents,

 including but not limited to Defendants Heighes, Karrick, and/or Werner to function

 as appropriate persons for purposes of reporting sexual assaults under Title IX and

 their respective misfeasance and/or malfeasance pertaining to Title IX inquiries,

 thereby proximately causing Plaintiffs to be deprived of their liberty, right to bodily

 integrity and their right to be free from sexual assaults as enumerated herein without

 due process of law, in violation of the Fourteenth Amendment to the United States

 Constitution, 42 U.S.C. § 1983, Title IX, and the Clery Act. Defendant EMUPD’s

 actions, inactions, omissions, misfeasance and/or malfeasance as outline herein was

 the moving force behind Plaintiffs’ constitutional violations.

       ANSWER:
       Denied.

       587. Defendants Heighes, Karrick, and/or Werner acted with deliberate

 indifference to Plaintiffs’ sexual assault claims under Title IX. Defendant EMUPD

 knew about such conduct existing within its department as well as Defendant EMU’s


                                          190
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.429 Filed 05/19/21 Page 191 of 259




 Title IX department, and Defendant EMUPD acted with deliberate indifference to

 the known conduct thereby acting with deliberate indifference to Plaintiffs’ rights

 and safety. Had Defendant EMUPD not been deliberately indifferent or acquiesced

 as to the known unlawful conduct, Plaintiffs’ sexual assaults would have been

 prevented and their constitutional rights protected.

       ANSWER:
       Denied.

       588. As a direct and proximate result of Defendant EMUPD’s

 aforementioned unlawful conduct and constitutional violations, Plaintiffs suffered

 physical and emotional injuries, all past, present, and future, as well as loss of

 freedom, loss of enjoyment of life, humiliation, and degradation.

       ANSWER:
       Denied.



                                  COUNT IV
    Violation of Civil Rights Under 42 U.S.C. § 1983 - State Created Danger

       589. Plaintiffs hereby incorporate by reference Paragraphs 1 - 588 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.




                                          191
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.430 Filed 05/19/21 Page 192 of 259




       590. The Due Process clause of the 14th Amendment provides that the state

 may not deprive a person of life, liberty or property without due process of law.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       591. Defendants Regents, EMUPD, Werner, Heighes, Karrick, ASP -

 Chapter, ASP - National, DTD - Chapter, and DTD - National deliberately exposed

 Plaintiffs to known dangerous sexual predators and serial rapists, Durbin,

 Hernandez, McWilliams, Sutton and other members of Defendants ASP - Chapter

 and DTD - Chapter, knowing these individuals and fraternities could and would

 cause serious damage by sexually assaulting female students on campus.

       ANSWER:
       Denied.

       592. This conduct was culpable in the extreme.

       ANSWER:
       Denied.

       593. Defendants’ conduct includes but is not limited to:

              a.    Once JANE DOE 1 met with Defendant Werner, Defendant

                    Werner told JANE DOE 1 that she had already spoken with

                    JANE DOE l’s alleged attackers regarding her sexual assault.

                    Defendant Werner further stated: “There is no point in reporting

                    it. You’re going to have to go through all of this to report it.


                                         192
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.431 Filed 05/19/21 Page 193 of 259




                   They’re in a fraternity. The Greek community is going to back

                   them up.”

             b.    JANE DOE 1 was told at this meeting that she would have to

                   explain everything, in detail, regarding the night of her sexual

                   assault. When JANE DOE 1 started to explain what happened,

                   Defendant Werner continuously interrupted her with comments

                   like “[t]hat’s not what they [JANE DOE l’s alleged rapists] said

                   happened.”

             c.    After JANE DOE 1 finished telling Defendant Werner what

                   happened, Defendant Werner explained that because her assault

                   occurred off-campus, EMU’s Title IX department would not be

                   investigating it and that she would have to contact YPD on her

                   own.

             d.    Following the sexual assaults, Plaintiffs told members of

                   Defendants ASP - Chapter and DTD - Chapter in hopes that the

                   fraternity members would follow their respective fraternity’s

                   bylaws and regulations requiring mandatory reporting of sexual

                   assaults within their own fraternity and/or to EMU’s Title IX

                   department and/or Defendant Werner.




                                       193
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.432 Filed 05/19/21 Page 194 of 259




             e.    Defendants Regents and/or EMUPD did not create a protected

                   environment that was perceived by JANE DOE 3. As witnessing

                   other women’s accounts of being raped, and Defendants Regents

                   and/or EMUPD affording no protection to her friends that were

                   raped and/or sexually assaulted.

             f.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.

             g.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD and/or Werner did not protect

                   victims of sexual assault.

             h.    JANE DOE 7 reported her assault to EMU’s Title IX department

                   in November 2018. Her Title IX complaint was closed after no

                   investigation took place.

             i.    After reporting JANE DOE 8’ s assault to EMUPD in the

                   summer of 2020, JANE DOE 8 was told: “they had received

                   numerous calls about Durbin assaulting women on campus”. Yet




                                        194
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.433 Filed 05/19/21 Page 195 of 259




                   Defendant EMUPD did not look further into any report of Durbin

                   until 2020.

             j.    Durbin continued to attend to Defendant ASP - Chapter’s

                   fraternity house functions after he was blacklisted.

             k.    JANE DOE 11 reported her assault to Defendant EMUPD, but

                   the officer in charge of her case did not make attempts to contact

                   witnesses regarding the same.

       ANSWER:
       Denied.

       594. Plaintiffs were foreseeable and certain victims of Defendants’ decisions

 to not investigate the complaints from students that began, upon information and

 belief, as early as 2015, to not take corrective actions, and to allow Durbin,

 Hernandez, McWilliams, Sutton and other members of Defendants ASP - Chapter

 and DTD - Chapter to continue with known pervasive sexual misconduct.

       ANSWER:
       Denied.

       595. Plaintiffs’ sexual assaults were foreseeable and direct.

       ANSWER:
       Denied.




                                        195
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.434 Filed 05/19/21 Page 196 of 259




       596. The decisions and actions to deprive Plaintiffs of a safe campus

 constituted affirmative acts that caused and/or increased the risk of harm, as well as

 physical and emotional injuries, to Plaintiffs.

       ANSWER:
       Denied.

       597. Defendants acted in willful disregard for the safety of Plaintiffs.

       ANSWER:
       Denied.

       598. Defendants had a fiduciary duty to protect students, like Plaintiffs, from

 harm; and Defendants breached that duty by allowing Plaintiffs’ sexual assault by

 placing students in proximate danger of a known sexual predator.

       ANSWER:
       Denied.

       599. Defendants       created   the    opportunity   for   Durbin,   Hernandez,

 McWilliams, Sutton and other members of Defendants ASP - Chapter and DTD -

 Chapter to sexually assault Plaintiffs, an opportunity that they would not otherwise

 have had but for Defendants’ failure to investigate the complaints from students that

 began, upon information and belief, as early as 2015, and Defendants’ failure to take

 corrective actions in regard to known sexual predators and serial rapists.

       ANSWER:
       Denied.




                                             196
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.435 Filed 05/19/21 Page 197 of 259




       600. At all relevant times, Defendants were acting under color of law, to wit,

 under color of statutes, ordinances, regulations, policies, customs, and usages of the

 State of Michigan and/or Defendants.

       ANSWER:
       Denied.

                           COUNT V
   VIOLATION OF CIVIL RIGHTS - EQUAL PROTECTION PURSUANT
                       TO 42 U.S.C. § 1983

       601. Plaintiffs hereby incorporate by reference Paragraphs 1 - 600 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       602. At all relevant times to the instant action, Defendant Karrick was

 employed by Defendant EMUPD as the Deputy Chief of Police.

       ANSWER:
       Admitted in part and denied in part. It is admitted that during the time
 period alleged by Plaintiffs in their Complaint, Karrick was employed by the
 University as the Deputy Chief of Police for EMUPD. Except as so admitted,
 denied.

       603. At all times relevant to the instant action, Defendant Karrick was acting

 within the course and scope of his employment as Deputy Chief of Police employed

 by Defendants Regents and EMUPD, and under color of law, under color of statutes,




                                          197
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.436 Filed 05/19/21 Page 198 of 259




 ordinances, regulations, policies, customs, and usages of the State of Michigan

 and/or EMU.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       604. At all times relevant to the instant action, Defendant Heighes was

 employed by Defendants Regents and EMUPD as the Chief of Police.

       ANSWER:
       Admitted in part and denied in part. It is admitted that during the time
 period alleged by Plaintiffs in their Complaint, Heighes was employed by the
 University as the Chief of Police for EMUPD. Except as so admitted, denied.

       605. At all times relevant to the instant action, Defendant Heighes was acting

 within the course and scope of his employment as EMUPD Chief of Police,

 employed by Defendants Regents and EMUPD, and under color of law, under color

 of statutes, ordinances, regulations, policies, customs, and usages of the State of

 Michigan and/or EMU.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       606. At all times relevant to the instant action, Defendant Werner was the

 EMU Title IX Director.

       Admitted in part and denied in part. It is admitted that during the time
 period alleged by Plaintiffs in their Complaint, Werner was employed by the
 University as Title IX Coordinator. Except as so admitted, denied.



                                        198
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.437 Filed 05/19/21 Page 199 of 259




       607. At all times relevant to the instant action, Defendant Werner was acting

 within the course and scope of her employment as EMU Title IX Director, employed

 by Defendant Regents, and under color of law, under color of statutes, ordinances,

 regulations, policies, customs, and usages of the State of Michigan and/or EMU.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       608. Plaintiffs had a right to fair and equal treatment as females, a member

 of a protected class, under the laws as guaranteed by the Equal Protection Clause of

 the Fourteenth Amendment.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       609. Defendants Heighes, Karrick and Werner violated this right when they

 intentionally treated Plaintiffs less favorably than other similarly situated persons,

 without a rational basis for that treatment, and when they failed to intervene in

 constitutional violations. This includes but is not limited to:

              a.     In a concerted effort, Hernandez and McWilliams schemed

                     together after seeing the post to go to Defendant Werner to

                     mollify and kill any claim by JANE DOE 1 if/when she reported




                                          199
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.438 Filed 05/19/21 Page 200 of 259




                   the incident to EMU’s Title IX department, spearheaded by

                   Defendant Werner.

             b.    Defendant Werner meets with Hernandez and McWilliams on

                   multiple occasions wherein Hernandez and McWilliams gave

                   statements regarding the assault on JANE DOE 1. However,

                   contrary to the policy of Title IX investigation, none of these

                   statements were recorded or memorialized.

             c.    Once JANE DOE 1 meets with Defendant WERNER, she told

                   JANE DOE 1 that she has already spoken with the gentlemen in

                   this matter. Defendant Werner further states: “There is no point

                   in reporting it. You’re going to have to go through all of this to

                   report it. They’re in a fraternity. The Greek community is going

                   to back them up.”

             d.    JANE DOE 1 was told at a meeting with Defendant Werner that

                   she would have to explain everything in detail of what happened

                   that night. When JANE DOE 1 started to explain what happened,

                   Defendant Werner continuously interrupted her with comments

                   like; “[t]hat’s not what they said happened.”

             e.    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                   want to deal with this. They’re not gonna believe you. They’re


                                        200
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.439 Filed 05/19/21 Page 201 of 259




                   gonna question everybody at the fraternity and the fraternity is

                   gonna back these guys up.”

             f.    Defendant Regents and EMUPD did not create a protected

                   environment that was perceived by JANE DOE 3. As witnessing

                   other women’s accounts of being raped, and Defendants Regents

                   and EMUPD affording no protection to her friends that were

                   raped and/or sexually assaulted.

             g.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD and/or Werner did not protect

                   victims of sexual assault

             h.    JANE DOE 7 reported her assault to EMU’s Title IX department

                   in November 2018. Her Title IX complaint was closed after no

                   investigation took place.

             i.    JANE DOE 11 reported her assault to Defendant EMUPD but

                   the officer in charge of her case did not make any attempt to

                   contact witnesses regarding the same.

       ANSWER:
       Denied.




                                        201
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.440 Filed 05/19/21 Page 202 of 259




       610. At all relevant times to the instant action, Defendants Regents and

 EMUPD were tasked with training, screening, and supervising Defendants Heighes,

 Karrick and Werner in response to Title IX complaints.

       ANSWER:
       Denied.

       611. Defendants Heighes, Karrick and Werner were supervisory personnel

 engaged in the course of their supervisory duties.

       ANSWER:
       Denied.

       612. Defendants Heighes, Karrick and Werner intentionally and deliberately

 promulgated and/or carried out the aforementioned acts, orders, practices, customs,

 and directives, with wanton and reckless disregard for Plaintiffs’ civil and

 constitutional rights.

       ANSWER:
       Denied.

       613. As a direct and proximate result of Defendants’ aforementioned

 unlawful conduct and constitutional violations, Plaintiffs suffered physical and

 severe emotional injuries, all past, present, and future, as well as loss of freedom,

 loss of enjoyment of life, humiliation, degradation, loss of reputation, and economic

 damages.

       ANSWER:
       Denied.

                                         202
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.441 Filed 05/19/21 Page 203 of 259




                           COUNT VI
     VIOLATION OF CIVIL RIGHTS PURSUANT TO 42 U.S.C. § 1983 -
                 RIGHT TO BODILY INTEGRITY

       614. Plaintiffs hereby incorporate by reference Paragraphs 1 - 613 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       615. The Civil Rights Act, 42 U.S.C. § 1983, provides for civil liability for

 the deprivation of any right, privilege, or immunity secured by the Constitution and

 laws of the United States, while committed under color of law.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       616. Plaintiffs have a right to fair and equal treatment as females, a member

 of a protected class, under the laws as guaranteed by the Equal Protection Clause of

 the Fourteenth Amendment.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       617. Plaintiffs had a right to fair and equal treatment as females, a member

 of a protected class, under the laws as guaranteed by the Equal Protection Clause of

 the Fourteenth Amendment.




                                         203
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.442 Filed 05/19/21 Page 204 of 259




       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       618. At all times relevant to the instant action, Plaintiffs had a clearly

 established right to liberty protected in the substantive components of the Due

 Process Clause of the Fourteenth Amendment to the United States Constitution,

 including but not limited to their rights to personal safety and bodily integrity,

 namely, to be free from sexual assault, sexual harassment and sexual misconduct, of

 which reasonable persons in their positions should have known.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       619. At all relevant times, Defendants Heighes, Karrick and Werner were

 acting under color of law, to wit, under color of statutes, ordinances, regulations,

 policies, customs, and usages of the United States Constitution, State of Michigan

 and/or Defendants.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       620. Defendants are civilly liable to Plaintiffs pursuant to 42 U.S.C. § 1983

 due to all of the aforementioned deliberate, grossly negligent, reckless, willful,

 wanton, malicious, and/or intentional acts and/or omissions of Defendants Heighes,

 Karrick and Werner, of which were committed under the color of law and pursuant


                                         204
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.443 Filed 05/19/21 Page 205 of 259




 to the customs, policies, and/or practices of Defendant Regents and/or EMUPD, all

 of which subjected Plaintiffs to deprivation of their rights, privileges, and

 immunities secured by the Fourteenth Amendments to the United States

 Constitution.

       ANSWER:
       Denied.

       621. Such conduct on the part of Defendants Heighes, Karrick and Werner

 violated clearly established law of which they were fully aware at the time they were

 put on actual notice of Plaintiffs’ sexual assaults by Durbin, Hernandez,

 McWilliams, Sutton and other members of Defendants ASP - Chapter and DTD -

 Chapter.

       ANSWER:
       Denied.

       622. At all times relevant to the instant action, Defendants Regents and

 EMUPD were tasked with training, screening and supervising Defendants Heighes,

 Karrick, and Werner in response to Title IX complaints.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       623. Defendants Heighes, Karrick, and Werner were supervisory personnel

 engaged in the course of their supervisory duties.




                                         205
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.444 Filed 05/19/21 Page 206 of 259




       ANSWER:
       Denied.

       624. At all times relevant to the instant action, Defendants Regents and

 EMUPD had the ultimate responsibility to train and supervise Defendants Heighes,

 Karrick, and Werner in the appropriate manner of detecting, reporting, and

 preventing sexual abuse, assault, and molestations and as a matter of acts, custom,

 policy and or practice, failed to do so with deliberate indifference.

       ANSWER:
       Denied.

       625. Defendants Heighes, Karrick, and Werner had a duty to prevent sexual

 assault, abuse, and molestation on their campus and premises, that duty arising under

 the above-referenced constitutional rights, as well as established rights pursuant to

 Title IX.

       ANSWER:
       Denied.

       626. As a matter of custom, policy, and/or practice, Defendants Regents,

 EMUPD, Heighes, Karrick, and Werner had the responsibility and authority to

 investigate complaints and concerns of sexual nature between peer students and

 failed to do so with deliberate indifference.

       ANSWER:
       Denied.




                                          206
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.445 Filed 05/19/21 Page 207 of 259




       627. Defendants Heighes, Karrick, and Werner had an unconstitutional

 policy, practice, and custom of allowing a culture of sexual violence and harassment

 to grow and fester with deliberate indifference.

       ANSWER:
       Denied.

       628. Defendants also operated under an unconstitutional policy, practice,

 and custom of failing to provide students a clear method of reporting and/or

 investigating concerns about sexual discrimination, assault, and molestations within

 Greek community on Defendant Regents’ EMU campus.

       ANSWER:
       Denied.

       629. These unconstitutional policies, customs, and/or practices resulted

 and/or included, but not limited to, the following:

              a.    In a concerted effort, Hernandez and McWilliams schemed

                    together after seeing the post to go to Defendant Werner to

                    mollify and kill any claim by JANE DOE 1 if/when she reported

                    the incident to EMU’s Title IX department, spearheaded by

                    Defendant Werner.

              b.    Defendant Werner met with Hernandez and McWilliams on

                    multiple occasions wherein Hernandez and McWilliams gave

                    statements regarding the assault on JANE DOE 1. However,


                                          207
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.446 Filed 05/19/21 Page 208 of 259




                   contrary to the policy of Title IX investigation, none of these

                   statements were recorded or memorialized.

             c.    Once JANE DOE 1 met with Defendant Werner, she told JANE

                   DOE 1 that she had already spoken with JANE DOE l’s alleged

                   attackers regarding her sexual assault. Defendant Werner further

                   stated: “There is no point in reporting it. You’re going to have

                   to go through all of this to report it. They’re in a fraternity. The

                   Greek community is going to back them up.”

             d.    JANE DOE 1 was told at a meeting with Defendant Werner that

                   she would have to explain everything in detail of what happened

                   the night she was assaulted. When JANE DOE 1 started to

                   explain what happened, Defendant Werner continuously

                   interrupted her with comments like; “[t]hat’s not what they said

                   happened.”

             e.    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                   want to deal with this. They’re not gonna believe you. They’re

                   gonna question everybody at the fraternity and the fraternity is

                   gonna back these guys up.”

             f.    Defendant Regents and/or EMUPD did not create a protected

                   environment that was perceived by JANE DOE 3. As witnessing


                                        208
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.447 Filed 05/19/21 Page 209 of 259




                   other women’s accounts of being raped, and Defendants Regents

                   and/or EMUPD affording no protection to her friends that were

                   raped and/or sexually assaulted.

             g.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD and/or Werner did not protect

                   victims of sexual assault

             h.    JANE DOE 7 reported her assault to EMU’s Title IX department

                   in November 2018. Her Title IX complaint was closed after no

                   investigation took place.

             i.    JANE DOE 11 reported her assault to Defendant EMUPD but

                   the officer in charge of her case did not make any attempt to

                   contact witnesses regarding the same.

       ANSWER:
       Denied.

       630. Defendants’ failure to properly address the initial complaints regarding

 Durbin, Hernandez, McWilliams, Sutton and other members of Defendants ASP -

 Chapter and DTD - Chapters’ sexually assaultive conduct also led to others being

 victimized, sexually assaulted, abused and molested by Durbin, Hernandez,

 McWilliams, Sutton and other members of Defendants ASP - Chapter and DTD -

 Chapter.



                                        209
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.448 Filed 05/19/21 Page 210 of 259




       ANSWER:
       Denied.

       631. Despite Defendants Heighes, Karrick, and Werner’s knowledge of

 Plaintiffs’ fear of retaliation, Defendants Heighes, Karrick, and Werner did nothing

 to diminish those concerns of those who had misconduct to report, or to protect those

 who did come forward. In fact, Defendants Heighes, Karrick, Werner, and/or

 EMUPD expressly and/or overtly shunned away and/or convinced those who did

 come forward that “nothing will happen” and/or “no one would believe them.”

       ANSWER:
       Denied.

       632. Defendant Regents and/or EMUPD held and maintained a culture that

 permitted a sexually hostile environment to exist affecting numerous individuals on

 Defendant Regents’ EMU campus, including all eleven (11) Plaintiffs.

       ANSWER:
       Denied.

       633. Defendants also had a custom, practice, and/or policy of failing to

 address complaints of sexual discrimination, assault, harassment, and molestation in

 a prompt and equitable manner which caused and directly contributed to a

 continuation of the sexually hostile environment Plaintiffs experienced.

       ANSWER:
       Denied.




                                         210
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.449 Filed 05/19/21 Page 211 of 259




       634. By failing to prevent the aforementioned sexual discrimination, sexual

 harassment, sexual assault and molestation upon Plaintiffs, and by failing to

 appropriately respond to reports of the same from Defendant Regents’ EMU Greek

 community, Defendants’ actions were so unreasonable as to amount to deliberate

 indifference, making Defendants liable to Plaintiffs pursuant to 42 U.S.C. §1983.

       ANSWER:
       Denied.

       635. Ultimately, Defendants Heighes, Karrick, and Werner failed to

 adequately and properly investigate the complaints of Plaintiffs and/or other

 similarly situated individuals by:

              a.    Failing to investigate and address other victim’s allegations as
                    required by Title IX;
              b.    Failing to adequately investigate and address the complaints
                    regarding members of Defendants ASP - Chapter and DTD -
                    Chapters’ conduct; and

              c.    Failing to institute corrective measures to prevent members of
                    Defendants ASP - Chapter and DTD - Chapter from violating
                    and sexually abusing other students and individuals, including
                    Plaintiffs.
       ANSWER:
       Denied.

       636. Defendants are also liable to Plaintiffs under 42 U.S.C. §1983 for

 maintaining customs, policies, and practices which deprived Plaintiffs of rights




                                        211
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.450 Filed 05/19/21 Page 212 of 259




 secured by the Fourteenth Amendment, including their constitutionally protected

 right to bodily integrity.

       ANSWER:
       Denied.

       637. As a direct and proximate result of Defendants’ aforementioned

 unlawful conduct and constitutional violations, Plaintiffs suffered physical and

 severe emotional injuries, all past, present, and future, as well as loss of freedom,

 loss of enjoyment of life, humiliation, degradation, loss of reputation, and economic

 damages.

       ANSWER:
       Denied.


                          COUNT VII
      FAILURE TO TRAIN AND SUPERVISE UNDER 42 U.S.C. § 1983


       638. Plaintiffs hereby incorporate by reference Paragraphs 1 - 637 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       639. Defendants Regents and/or EMUPD had the ultimate responsibility and

 authority to train and supervise their employees, agents, and/or representatives

 including Defendants Heighes, Karrick, and Werner, and all faculty and staff



                                         212
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.451 Filed 05/19/21 Page 213 of 259




 regarding their duties toward students, faculty, staff and visitors, particularly as they

 pertain to Title IX complaints and subsequent investigations.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       640. Defendants Regents and/or EMUPD failed to train and supervise their

 employees, agents, and/or representatives including all faculty and staff, regarding

 the following duties:

              a.     Perceive, report, and stop inappropriate sexual conduct on
                     campus;

              b.     Provide diligent supervision over students and other individuals,
                     including Defendants Heighes, Karrick, and Werner;

              c.     Report suspected incidents of sexual abuse or sexual assault;
              d.     Ensure the safety of all students, faculty, staff, and visitors to
                     EMU’s premises;
              e.     Provide a safe environment for all students, faculty, staff, and
                     visitors to EMU’s premises free from sexual harassment;
              f.     Properly train faculty and staff to be aware of their individual
                     responsibility for creating and maintaining a safe environment;
              g.     Properly and diligently investigate and address other victim’s
                     allegations as required by Title IX;
              h.     Properly and diligently investigate and address the complaints
                     regarding members of Defendants ASP - Chapter and DTD -
                     Chapters’ conduct;
              i.     Institute corrective measures to prevent members of Defendants
                     ASP - Chapter and DTD - Chapter from violating and sexually
                     abusing other students and individuals, including Plaintiffs.


                                           213
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.452 Filed 05/19/21 Page 214 of 259




              j.     The above list of duties is not exhaustive.

       ANSWER:
       Denied.

       641. Defendants Regents and/or EMUPD failed to adequately train and/or

 supervise Defendants Heighes, Karrick, and Werner, and others regarding the

 aforementioned duties which led to violations of Plaintiffs’ rights, which included

 but is not limited to:

              a.     Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                     want to deal with this. They’re not gonna believe you. They’re

                     gonna question everybody at the fraternity and the fraternity is

                     gonna back these guys up.”

              b.     Defendant Werner met with Hernandez and McWilliams on

                     multiple occasions wherein Hernandez and McWilliams gave

                     statements regarding the assault on JANE DOE 1. However,

                     contrary to the policy of Title IX investigation, none of these

                     statements were recorded or memorialized.

              c.     In a concerted effort, Hernandez and McWilliams schemed

                     together after seeing the post to go to Defendant Werner to

                     mollify and kill any claim by JANE DOE 1 if/when she reported

                     the incident to Defendant Regents and EMU’s Title IX

                     department, spearheaded by Defendant Werner.

                                          214
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.453 Filed 05/19/21 Page 215 of 259




             d.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD, and/or Werner did not protect

                   victims of sexual assault.

             e.    JANE DOE 7 reported her assault to EMU’s Title IX department

                   in November 2018. Her Title IX complaint was closed after no

                   investigation took place.

             f.    JANE DOE 1 ’s roommate called Defendant Werner on multiple

                   occasions to inform her of the assault of JANE DOE 1. However,

                   the roommate was rebuked by Defendant Werner saying “you

                   can’t report the assault. It must be the victim.” This was in direct

                   contrast to both Title IX policy and Defendant Werner’s

                   admissions. These admissions were advanced during Defendant

                   Werner’s orientation presentation explaining the Title IX policy.

             g.    Once JANE DOE 1 met with Defendant Werner, Defendant

                   Werner told JANE DOE 1 that she had already spoken with

                   JANE DOE l’s alleged attackers regarding her sexual assault.

                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”


                                        215
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.454 Filed 05/19/21 Page 216 of 259




             h.    JANE DOE 1 was told at this meeting that she would have to

                   explain everything in detail of what happened the night of her

                   assault. When JANE DOE 1 started to explain what happened,

                   Defendant Werner continuously interrupted her with comments

                   like; “[t]hat’s not what they said happened.”

             i.    After JANE DOE 1 finished telling Defendant Werner what

                   happened, Defendant Werner explained that because this

                   happened    off-campus, their department would not be

                   investigating it and that she would have to contact YPD on her

                   own.

             j.    Following the sexual assaults, Plaintiffs told members of

                   Defendants ASP - Chapter and DTD - Chapter in hopes they

                   would follow bylaws and regulations of reporting sexual assaults

                   within their own fraternity and/or to EMU’s Title IX department

                   and Defendant Werner.

             k.    Defendants Regents and/or EMUPD did not create a protected

                   environment that was perceived by JANE DOE 3. As witness to

                   other women’s accounts of being raped, and Defendants Regents

                   and/or EMUPD afforded no protection to her friends that were

                   raped and/or sexually assaulted.


                                       216
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.455 Filed 05/19/21 Page 217 of 259




             l.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.

             m.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD, and/or Werner did not protect

                   victims of sexual assault.

             n.    After reporting JANE DOE 8 ’s assault to EMUPD in the

                   summer of 2020, JANE DOE 8 was told: “they had received

                   numerous calls about Durbin assaulting women on campus”.

                   Defendant EMUPD did not look further into any report of Durbin

                   until 2020.

             o.    Durbin still came to Defendant ASP - Chapter’s fraternity house

                   after he was blacklisted.

             p.    JANE DOE 11 reported her assault to Defendant EMUPD but

                   the officer in charge of her case did not make any attempt to

                   contact witnesses regarding the same.

       ANSWER:
       Denied.



                                        217
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.456 Filed 05/19/21 Page 218 of 259




       642. Defendants Regents and/or EMUPD’s failure to adequately train and/or

 supervise was the result of Defendants’ deliberate indifference toward the well-being

 of students, including Plaintiffs.

       ANSWER:
       Denied.

       643. Defendants Regents and/or EMUPD’s failure to adequately train and/or

 supervise is closely related to or actually caused Plaintiffs’ injuries.

       ANSWER:
       Denied.

       644. As a result, Defendants Regents and/or EMUPD deprived Plaintiffs of

 rights secured by the Fourteenth Amendment to the United States Constitution in

 violation of 42 U.S.C. § 1983.

       ANSWER:
       Denied.



                           COUNT VIII
                      SEX DISCRIMINATION
     IN VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT

       645. Plaintiffs hereby incorporate by reference Paragraphs 1 - 644 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.


                                           218
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.457 Filed 05/19/21 Page 219 of 259




       646. EMU is a place of public accommodation, a public service, and an

 educational institution as defined in Michigan’s Elliott -Larsen Civil Rights Act,

 M.C.L. § 37.2101 et seq. (ELCRA).

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       647. Defendants Heighes, Karrick, and Werner are “person(s)” as that term

 is defined in ELCRA and were agents of Defendant Regents and EMU.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       648. Plaintiffs’ sex was the sole factor motivating Sutton, Durbin,

 McWilliams, Hernandez and other members of Defendants ASP - Chapter and DTD

 Chapter to select Plaintiffs as victims of their sexual assaults.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       649. Had Plaintiffs been male, they would not have been targeted as victims

 by Sutton, Durbin, McWilliams, Hernandez and other members of Defendants ASP

 Chapter and DTD - Chapter. Indeed, had Plaintiffs been male, Sutton, Durbin,

 McWilliams, Hernandez and other members of Defendants ASP - Chapter and DTD

 Chapter would have encouraged them to act in the same or similar manner towards

 Plaintiffs and other female students of Defendant Regents and EMU.


                                           219
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.458 Filed 05/19/21 Page 220 of 259




       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       650. Had Plaintiffs been male, they would have been believed, treated with

 more respect, protected, and been entitled to the proverbial “benefit of the doubt” by

 Defendants EMUPD, Heighes, Karrick, Werner, ASP - Chapter and DTD - Chapter.

 Indeed, had Plaintiffs been male, they would have had the support and safety of

 Defendant Regents and EMU’s community, as well as Defendant Regents and

 EMU’s Greek community.

       ANSWER:
       Denied.

       651. By failing to train, supervise, and/or adhere to Title IX procedures,

 policies and requirements, a protection that was denied to female students, including

 Plaintiffs, Defendants Regents, EMUPD, ASP - Chapter, and DTD - Chapter,

 through agents, representatives, and employees, including Defendants Heighes,

 Karrick, and Werner were predisposed to discriminate based on Plaintiffs’ sex and

 acted in accordance with that predisposition, as well as Defendant Regents and

 EMU’s recognized culture of sexual misconduct.

       ANSWER:
       Denied.

       652. By failing to train, supervise, and/or adhere to Title IX procedures,

 policies and requirements, a protection that was denied to female students, including


                                          220
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.459 Filed 05/19/21 Page 221 of 259




 Plaintiffs, Defendants Regents, EMUPD, ASP - Chapter, and DTD - Chapter,

 through agents, representatives, and employees, including Defendants Heighes,

 Karrick, and Werner, treated Plaintiffs differently from similarly situated male

 students who rarely used the Title IX program, and were arguably primarily the

 aggressors and/or abusers, based on unlawful consideration of sex.

       ANSWER:
       Denied.

       653. Defendants Regents, EMUPD, Heighes, Karrick, Werner, ASP -

 Chapter, and DTD - Chapters’ discrimination of Plaintiffs based on their sex

 includes but is not limited to:

              a.     Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                     want to deal with this. They’re not gonna believe you. They’re

                     gonna question everybody at the fraternity and the fraternity is

                     gonna back these guys up.”

              b.     Defendant Werner met with Hernandez and McWilliams on

                     multiple occasions wherein Hernandez and McWilliams gave

                     statements regarding the assault on JANE DOE 1. However,

                     contrary to the policy of Title IX investigation, none of these

                     statements were recorded or memorialized.




                                         221
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.460 Filed 05/19/21 Page 222 of 259




             c.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD, and/or Werner did not protect

                   victims of sexual assault.

             d.    JANE DOE 7 reported her assault to Defendant Regents and

                   EMU’s Title IX department in November 2018. Her Title IX

                   complaint was closed after no investigation took place.

             e.    JANE DOE 1 ’s roommate called Defendant Werner on multiple

                   occasions to inform her of the assault of JANE DOE 1. However,

                   the roommate was rebuked by Defendant Werner saying “you

                   can’t report the assault. It must be the victim.” This was in direct

                   contrast to both Title IX policy and Defendant Werner’s

                   admissions. These admissions were advanced during Defendant

                   Werner’s orientation presentation explaining the Title IX policy.

             f.    Once JANE DOE 1 met with Defendant Werner, Defendant

                   Werner told JANE DOE 1 that she had already spoken with

                   JANE DOE l’s alleged attackers regarding her sexual assault.

                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”


                                        222
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.461 Filed 05/19/21 Page 223 of 259




             g.    JANE DOE 1 was told at this meeting that she would have to

                   explain everything in detail of what happened that night. When

                   JANE DOE 1 started to explain what happened, Defendant

                   Werner continuously interrupted her with comments like

                   “[t]hat’s not what they said happened.”

             h.    Defendant Regents and/or EMUPD did not create a protected

                   environment that was perceived by JANE DOE 3. As witnessing

                   other women’s accounts of being raped, and Defendant EMU

                   affording no protection to her friends that were raped and/or

                   sexually assaulted.

             i.    JANE DOE 3 was given information from other victims that

                   Defendants Regents, EMUPD, and/or Werner did not protect

                   victims of sexual assault.

             j.    After reporting JANE DOE 8’s assault to EMUPD in the summer

                   of 2020 she was told: “they had received numerous calls about

                   Durbin assaulting women on campus”. Defendant EMU did not

                   look further into any report of Durbin until 2020.

       ANSWER:
       Denied.




                                         223
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.462 Filed 05/19/21 Page 224 of 259




       654. Defendants Regents, EMUPD, ASP - Chapter, and DTD - Chapter

 violated ELCRA and deprived Plaintiffs of their civil rights by, among other things,

 subjecting Plaintiffs, because of their sex, to conduct of a physical and sexual nature

 that had the purpose or effect of denying Plaintiffs the full benefit of the educational

 program of EMU and full and equal access to the use and privileges of public

 accommodations, public service, and educational opportunity.

       ANSWER:
       Denied.


                                   COUNT IX
                               GROSS NEGLIGENCE

       655. Plaintiffs hereby incorporate by reference Paragraphs 1 - 654 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       656. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National owed Plaintiffs a duty to use due care to ensure their members

 abstained from sexual assault, abuse, and molestation students and guests alike

 interacted with their members, representatives, and/or agents, including Anderson.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

                                           224
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.463 Filed 05/19/21 Page 225 of 259




       657. As agents and/or representatives of Defendants ASP - Chapter and/or

 ASP - National and DTD - Chapter and/or DTD - National, Durbin, McWilliams,

 and Hernandez owed Plaintiffs a duty of due care as guests of Defendant ASP -

 Chapter and DTD - Chapter. These include but are not limited to:

             a.    Reduce exposure to risk and liability of the Chapter and its

                   members;

             b.    Aims to reduce risk;

             c.    Completes an incident report and submits to Headquarters for all

                   incidents;

             d.    Educate members on the ASP and/or DTD National Fraternity’s

                   alcohol policies;

             e.    To respect the dignity of all persons, and therefore, will not

                   physically, psychologically, or sexually abuse any human being;

             f.    To not abuse, nor support the abuse of, alcohol or controlled

                   substances;

             g.    To not tolerate or condone any form of sexist or sexually abusive

                   behavior on the part of its members, whether physical, mental, or

                   emotional. This is to include any actions, activities, or events,

                   whether on chapter premises or an off-site location which are

                   demeaning to women or men, including but not limited to verbal


                                          225
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.464 Filed 05/19/21 Page 226 of 259




                    harassment, sexual assault by individuals or members acting

                    together;

             h.     To familiarize and comply with ASP and/or DTD Health and

                    Safety Policies. . . These Policies forbid any form of hazing or

                    assault;

             i.     Prohibition of alcohol and/or illegal substances, which is

                    punishable by fine and/or expulsion; and,

             j.     Members and pledges shall maintain proper decorum at all times

                    with respect to the introduction of guests within the Shelter.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       658. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s grossly negligent conduct includes but is not limited to:

             a.     Supporting, protecting, concealing, overlooking repeated sexual

                    assault complaints at the hands of its members. For example,

                    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                    want to deal with this. They’re not gonna believe you. They’re

                    gonna question everybody at the fraternity and the fraternity is

                    gonna back these guys up.”



                                         226
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.465 Filed 05/19/21 Page 227 of 259




             b.    In a concerted effort, Hernandez and McWilliams schemed

                   together after seeing the post to go to Defendant Werner to

                   mollify and kill any claim by JANE DOE 1 if/when she reported

                   the incident to Defendant Regents and EMU’s Title IX

                   department, spearheaded by Defendant Werner.

             c.    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                   want to deal with this. They’re not gonna believe you. They’re

                   gonna question everybody at the fraternity and the fraternity is

                   gonna back these guys up.”

             d.    Once JANE DOE 1 met with Defendant Werner, Defendant

                   Werner told JANE DOE 1 that she had already spoken with

                   JANE DOE l’s alleged attackers regarding her sexual assault.

                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”

             e.    Plaintiffs told members of Defendants ASP - Chapter and DTD

                   - Chapter following the sexual assaults in hopes they would

                   follow bylaws and regulations of reporting sexual assaults within




                                       227
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.466 Filed 05/19/21 Page 228 of 259




                   their own fraternity and/or to Defendant Regents and EMU’s

                   Title IX department and Defendant Werner.

             f.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.

             g.    Durbin still came to Defendant ASP - Chapter’s fraternity house

                   after he was blacklisted.

             h.    Upon information and belief, Defendants ASP - Chapter and/or

                   ASP - National knew about many of the rapes and in at least one

                   instance, conducted what was referred to as a “Mystic Circle”

                   where an alleged rape victim was placed in the middle of an unlit

                   room, surrounded by ASP members, seated in a circle, who

                   “explained” the facts and circumstances of the alleged rape to the

                   victim.

             i.    JANE DOE 9 had asked the president of Defendant ASP -

                   Chapter to hold the “Mystic Circle” so she could tell the

                   fraternity members what their friend and brother (Durbin) had

                   done, and as an avenue to report her assaults.


                                        228
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.467 Filed 05/19/21 Page 229 of 259




        ANSWER:
       Denied as to the University and Werner. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.

        659. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s failure to adequately supervise Durbin, McWilliams and

 Hernandez, especially after Defendants ASP - Chapter and/or ASP - National and

 DTD - Chapter and/or DTD - National knew or should have known of complaints

 regarding their nonconsensual sexual assaults and sexual penetrations occurring on

 Defendants ASP - Chapter and/or DTD - Chapters’ premises was so reckless as to

 demonstrate a substantial lack of concern for whether an injury would result to

 Plaintiffs.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

        660. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s conduct demonstrated a willful disregard for precautions

 to ensure Plaintiffs’ safety and bodily integrity.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.




                                           229
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.468 Filed 05/19/21 Page 230 of 259




       661. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s conduct as described above, demonstrated a willful

 disregard for the substantial risk of injuries to Plaintiffs.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       662. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National breached duties owed to Plaintiffs and were grossly negligent

 when they conducted themselves by the actions described above, said acts having

 been committed with reckless disregard for Plaintiffs’ health, safety, constitutional

 and/or statutory rights, and with a substantial lack of concern as to whether an injury

 would result.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.


                                       COUNT X
                                     NEGLIGENCE

       663. Plaintiffs hereby incorporate by reference Paragraphs 1 - 662 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

                                            230
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.469 Filed 05/19/21 Page 231 of 259




       664. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National owed Plaintiffs a duty of ordinary care to ensure their safety

 and freedom from sexual assault, abuse, and molestation while students and guests

 alike interacted with their members, representatives and/or agents.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       665. As agents and/or representatives of Defendants ASP - Chapter and/or

 ASP - National and DTD - Chapter and/or DTD - National, Durbin, McWilliams and

 Hernandez owed Plaintiffs a duty of due care. These include but are not limited to:

             a.     Reduce exposure to risk and liability of the Chapter and its

                    members;

             b.     Aims to reduce risk;

             c.     Completes an incident report and submits to Headquarters for all

                    incidents;

             d.     Educate members on the as an agent and/or representative of

                    Defendants ASP - Chapter and/or ASP - National and DTD -

                    Chapter and/or DTD - National’s alcohol policies;

             e.     To respect the dignity of all persons, and therefore, will not

                    physically, psychologically, or sexually abuse any human being;



                                           231
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.470 Filed 05/19/21 Page 232 of 259




             f.    To not abuse, nor support the abuse of, alcohol or controlled

                   substances;

             g.    To not tolerate or condone any form of sexist or sexually abusive

                   behavior on the part of its members, whether physical, mental, or

                   emotional. This is to include any actions, activities, or events,

                   whether on chapter premises or an off-site location which are

                   demeaning to women or men, including but not limited to verbal

                   harassment, sexual assault by individuals or members acting

                   together;

             h.    To familiarize and comply with as an agent and/or representative

                   of Defendants ASP - Chapter and/or ASP - National and DTD -

                   Chapter and/or DTD - National Health and Safety Policies. . .

                   These Policies forbid any form of hazing or assault;

             i.    Prohibition of alcohol and/or illegal substances, which is

                   punishable by fine and/or expulsion; and,

             j.    Members and pledges shall maintain proper decorum at all times

                   with respect to the introduction of guests within the Shelter.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.



                                        232
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.471 Filed 05/19/21 Page 233 of 259




       666. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s negligent conduct includes but is not limited to:

             a.     Supporting, protecting, concealing, overlooking repeated sexual

                    assault complaints at the hands of its members. For example,

                    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                    want to deal with this. They’re not gonna believe you. They’re

                    gonna question everybody at the fraternity and the fraternity is

                    gonna back these guys up.”

             b.     In a concerted effort, Hernandez and McWilliams schemed

                    together after seeing the post to go to Defendant Werner to

                    mollify and kill any claim by JANE DOE 1 if/when she reported

                    the incident to Defendant Regents and EMU’s Title IX

                    department, spearheaded by Defendant Werner.

             c.     Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                    want to deal with this. They’re not gonna believe you. They’re

                    gonna question everybody at the fraternity and the fraternity is

                    gonna back these guys up.”

             d.     Once JANE DOE 1 meets with Defendant Werner, Defendant

                    Werner told JANE DOE 1 that she has already spoken with

                    JANE DOE l’s alleged attackers regarding her assault.


                                        233
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.472 Filed 05/19/21 Page 234 of 259




                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”

             e.    Plaintiffs told members of Defendants ASP - Chapter and DTD

                   - Chapter following the sexual assaults in hopes they would

                   follow bylaws and regulations of reporting sexual assaults within

                   their own fraternity and/or to Defendant Regents and EMU’s

                   Title IX department and Defendant Werner.

             f.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.

             g.    Durbin still came to Defendant ASP - Chapter’s fraternity house

                   after he was blacklisted.

             h.    Upon information and belief, the ASP - Chapter and/or ASP -

                   National fraternity knew about many of the rapes and in at least

                   one instance, conducted what was referred to as a “Mystic

                   Circle” where an alleged rape victim was placed in the middle of


                                        234
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.473 Filed 05/19/21 Page 235 of 259




                    an unlit room, surrounded by ASP members, seated in a circle,

                    who “explained” the facts and circumstances of the alleged rape

                    to the victim.

               i.   JANE DOE 9 had asked the president of Defendant ASP -

                    Chapter to hold the “Mystic Circle” so she could tell the

                    fraternity members what their friend and brother, Durbin, had

                    done, and as an avenue to report her assaults.

        ANSWER:
       Denied as to the University and Werner. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.

        667. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s failure to adequately supervise Durbin, McWilliams, and

 Hernandez, especially after Defendants ASP - Chapter and/or ASP - National and

 DTD - Chapter and/or DTD - National knew or should have known of complaints

 regarding their nonconsensual sexual assaults and sexual penetrations occurring on

 Defendants ASP - Chapter and DTD - Chapters’ premises was so reckless as to

 demonstrate a substantial lack of concern for whether an injury would result to

 Plaintiffs.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.


                                         235
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.474 Filed 05/19/21 Page 236 of 259




       668. Upon information and belief, Defendants ASP - Chapter and/or ASP -

 National and DTD - Chapter and/or DTD - National had notice through its own

 members, agents, and/or representatives as early as 2015, of complaints of a sexual

 nature related to Durbin, McWilliams, and Hernandez’s predatory and criminal

 sexual misconduct of female students and guests.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       669. Upon information and belief, Defendants ASP - Chapter and/or ASP -

 National and DTD - Chapter and/or DTD - National did or should have known of

 the foreseeability of Durbin, McWilliams, and Hernandez’s sexual abuse of female

 students and guests, from 2015 onward.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       670. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National’s failure to properly investigate, address, and/or remedy

 complaints regarding Durbin, McWilliams, and Hernandez’s conduct was a breach

 of their duty to use ordinary care.




                                          236
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.475 Filed 05/19/21 Page 237 of 259




        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

        671. Durbin, McWilliams, and Hernandez’s conduct in sexually assaulting,

 abusing, and molesting Plaintiffs during their membership, agency, and/or

 representation of Defendants ASP - Chapter and/or ASP - National and DTD -

 Chapter and/or DTD - National was a breach of the duty to use ordinary care.

        ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

                                    COUNT XI
                               VICARIOUS LIABILITY

        672. Plaintiffs hereby incorporate by reference Paragraphs 1 - 671 above as

 though fully stated herein.

        ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

        673. Vicarious liability is indirect responsibility imposed by operation of

 law where a principal is bound to keep its agents within their proper bounds and is

 responsible if it fails to do so.

        ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.


                                        237
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.476 Filed 05/19/21 Page 238 of 259




       674. Vicarious liability essentially creates agency between the principal and

 its agent, so that the principal is held to have done what the agent has done.

       ANSWER:
      The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied.

       675. Upon information and belief, Defendants ASP - Chapter and/or ASP -

 National and DTD - Chapter and/or DTD - National provided membership and/or

 held Durbin, McWilliams, and Hernandez out to be their agents and/or

 representatives from approximately 2015 through 2019.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       676. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National are vicariously liable for the actions of Durbin, McWilliams,

 and Hernandez, and other members’ conduct which includes but is not limited to:

              a.    Supporting, protecting, concealing, overlooking repeated sexual

                    assault complaints at the hands of its members. For example,

                    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                    want to deal with this. They’re not gonna believe you. They’re

                    gonna question everybody at the fraternity and the fraternity is

                    gonna back these guys up.”



                                          238
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.477 Filed 05/19/21 Page 239 of 259




             b.    In a concerted effort, Hernandez and McWilliams schemed

                   together after seeing the post to go to Defendant Werner to

                   mollify and kill any claim by JANE DOE 1 if/when she reported

                   the incident to Defendant Regents and EMU’s Title IX

                   department, spearheaded by Defendant Werner.

             c.    Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                   want to deal with this. They’re not gonna believe you. They’re

                   gonna question everybody at the fraternity and the fraternity is

                   gonna back these guys up.”

             d.    Once JANE DOE 1 met with Defendant Werner, Defendant

                   Werner told JANE DOE 1 that she had already spoken with

                   JANE DOE l’s alleged attackers regarding her sexual assault.

                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”

             e.    Plaintiffs told members of Defendants ASP - Chapter and DTD

                   - Chapter following the sexual assaults in hopes they would

                   follow bylaws and regulations of reporting sexual assaults within




                                       239
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.478 Filed 05/19/21 Page 240 of 259




                   their own fraternity and/or to Defendant Regents and EMU’s

                   Title IX department and Defendant Werner.

             f.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.

             g.    Durbin still came to Defendant ASP - Chapter’s fraternity house

                   after he was blacklisted.

             h.    Upon information and belief, the ASP - Chapter and/or ASP -

                   National fraternity knew about many of the rapes and in at least

                   one instance, conducted what was referred to as a “Mystic

                   Circle” where an alleged rape victim was placed in the middle of

                   an unlit room, surrounded by ASP members, seated in a circle,

                   who “explained” the facts and circumstances of the alleged rape

                   to the victim.

             i.    JANE DOE 9 had asked the president of Defendant ASP -

                   Chapter to hold the “Mystic Circle” so she could tell the

                   fraternity members what their friend and brother, Durbin, had

                   done, and as an avenue to report her assaults.


                                        240
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.479 Filed 05/19/21 Page 241 of 259




       ANSWER:
       Denied as to the University and Werner. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.

       677. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National had the right to supervise Durbin, McWilliams and

 Hernandez’s conduct. Indeed, Defendants ASP - Chapter and/or ASP - National and

 DTD - Chapter and/or DTD - National had an obligation and/or duty to supervise

 Durbin, McWilliams, and Hernandez following claims, reports, and/or

 investigations of alleged sexual misconduct.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       678. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National are vicariously liable for the actions of Durbin, McWilliams,

 and Hernandez as described above that were performed during their membership,

 representation, and/or agency with Defendants ASP - Chapter and/or ASP - National

 and DTD - Chapter and/or DTD - National.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.




                                        241
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.480 Filed 05/19/21 Page 242 of 259




                                 COUNT XII
                           NEGLIGENT SUPERVISION

       679. Plaintiffs hereby incorporate by reference Paragraphs 1 - 678 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       680. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National had a duty to provide reasonable supervision of their

 fraternity members, agents and/or representatives, in particular Durbin,

 McWilliams, and Hernandez, during membership, agency or representation with

 Defendants ASP - Chapter and/or ASP - National and DTD - Chapter and/or DTD

 National and while they interacted with guests of Defendants ASP - Chapter and/or

 ASP - National and DTD - Chapter and/or DTD - National, including Plaintiffs.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       681. It was reasonably foreseeable, given Defendants Regents, EMUPD,

 ASP - Chapter and/or ASP - National and DTD - Chapter and/or DTD - Nationals’

 knowledge, that Durbin, McWilliams, and Hernandez were sexual predators of

 young college female students at the time Defendants received complaints regarding

 sexual misconduct involving members of Defendants ASP - Chapter and/or ASP -


                                        242
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.481 Filed 05/19/21 Page 243 of 259




 National and DTD - Chapter and/or DTD - National in 2014, upon information and

 belief.

           ANSWER:
       The averments in this paragraph state legal conclusions to which no
 response is required and are accordingly denied. To the extent a response is
 required, the University denies the allegations. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.

           682. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National, by and through their members, agents, managers and/or

 assigns, knew or reasonably should have known of Durbin, McWilliams, and

 Hernandez’s conduct and/or that Durbin, McWilliams, and Hernandez were unfit

 members, agents, and/or representatives of Defendants ASP - Chapter and/or ASP-

 National and DTD - Chapter and/or DTD - National because of their repeated sexual

 misconduct of female guests, including Plaintiffs.

           ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

           683. Per Defendants ASP - Chapter and/or ASP - National and DTD -

 Chapter and/or DTD - Nationals’ rules, regulations, and bylaws, its members are to

 conduct themselves in the following, non-exhaustive ways:

                a.    Reduce exposure to risk and liability of the fraternity and its

                      members;


                                          243
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.482 Filed 05/19/21 Page 244 of 259




             b.    Aim to reduce risk;

             c.    Complete an incident report and submit the same to Headquarters

                   for all incidents;

             d.    Educate members on the Defendants ASP - Chapter and/or ASP

                   - National and DTD - Chapter and/or DTD - Nationals’ alcohol

                   policies;

             e.    To respect the dignity of all persons, and therefore, avoid

                   physical, psychological, or sexual abuse any human being;

             f.    To not abuse, nor support the abuse of, alcohol or controlled

                   substances;

             g.    To not tolerate or condone any form of sexist or sexually abusive

                   behavior on the part of its members, whether physical, mental, or

                   emotional. This is to include any actions, activities, or events,

                   whether on chapter premises or an off-site location which are

                   demeaning to women or men, including but not limited to verbal

                   harassment, sexual assault by individuals or members acting

                   together;

             h.    To familiarize and comply with Defendants ASP - Chapter

                   and/or ASP - National and DTD - Chapter and/or DTD -




                                         244
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.483 Filed 05/19/21 Page 245 of 259




                    Nationals’ Health and Safety Policies, which explicitly forbid

                    any form of hazing or assault;

             i.     Prohibition of alcohol and/or illegal substances, which is

                    punishable by fine and/or expulsion; and

             j.     Members and pledges shall maintain proper decorum at all times

                    with respect to the introduction of guests within the Shelter.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       684. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - Nationals’ negligent supervision includes but is not limited to:

             a.     Supporting, protecting, concealing, overlooking repeated sexual

                    assault complaints at the hands of its members. For example,

                    Defendant Werner continued to say: “[t]hey’re [Ypsilanti PD]

                    not gonna want to deal with this. They’re not gonna believe you.

                    They’re gonna question everybody at the fraternity and the

                    fraternity is gonna back these guys up.”

             b.     In a concerted effort, Hernandez and McWilliams schemed

                    together after seeing the post to go to Defendant Werner to

                    mollify and kill any claim by JANE DOE 1 if/when she reported



                                         245
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.484 Filed 05/19/21 Page 246 of 259




                   the incident to Defendant Regents and EMU’s Title IX

                   department, spearheaded by Defendant Werner.

             c.    Once JANE DOE 1 met with Defendant Werner, Defendant

                   Werner told JANE DOE 1 that she had already spoken with

                   JANE DOE l’s alleged attackers regarding her sexual assault.

                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”

             d.    Following their sexual assaults, Plaintiffs told members of

                   Defendants ASP - Chapter and/or DTD - Chapter in hopes that

                   they would follow the bylaws and regulations of reporting sexual

                   assaults within their own fraternity and/or to Defendant Regents

                   and EMU’s Title IX department and Defendant Werner.

             e.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.




                                       246
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.485 Filed 05/19/21 Page 247 of 259




             f.     Durbin still came to Defendant ASP - Chapter’s fraternity house

                    after he was blacklisted.

             g.     Upon information and belief, Defendant ASP - Chapter and/or

                    ASP - National knew about many of the rapes and in at least one

                    instance, conducted what was referred to as a “Mystic Circle”

                    where an alleged rape victim was placed in the middle of an unlit

                    room, surrounded by ASP members, seated in a circle, who

                    “explained” the facts and circumstances of the alleged rape to the

                    victim.

             h.     JANE DOE 9 had asked the president of Defendant ASP -

                    Chapter to hold the “Mystic Circle” so she could tell the

                    fraternity members what their friend and brother, Durbin, had

                    done, and as an avenue to report her assaults.

       ANSWER:
       Denied as to the University and Werner. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.

       685. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National breached their duty to provide reasonable supervision of

 Durbin, McWilliams, and Hernandez, and permitted Durbin, McWilliams and

 Hernandez to commit the pervasive acts against Plaintiffs.

       ANSWER:

                                         247
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.486 Filed 05/19/21 Page 248 of 259




        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       686. The sexual abuse occurred while Plaintiffs and Durbin, McWilliams,

 and Hernandez were on the premises of Defendant Regents, specifically the premises

 of Defendants ASP - Chapter and/or ASP - National and DTD - Chapter and/or DTD

 - National, and while Durbin, McWilliams, and Hernandez were acting in the course

 of their membership, agency, and/or representation of Defendants ASP - Chapter

 and/or ASP - National and DTD - Chapter and/or DTD - National.

       ANSWER:
      The University denies that Defendants ASP-Chapter and/or ASP-
 National and DTD-Chapter and/or DTD – National’s housing is located on the
 premises of EMU. The University lacks sufficient knowledge or information to
 form a belief as to the truth of the allegations as they relate to the other
 defendants in this lawsuit they are therefore denied.

       687. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National tolerated, authorized and/or permitted a custom, policy,

 practice or procedure of insufficient supervision and failed to adequately screen,

 counsel, or discipline such individuals, with the result that Durbin, McWilliams, and

 Hernandez were allowed to violate the rights of persons such as Plaintiffs with

 impunity.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.


                                         248
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.487 Filed 05/19/21 Page 249 of 259




                            COUNT XIII
              NEGLIGENT FAILURE TO WARN OR PROTECT

       688. Plaintiffs hereby incorporate by reference Paragraphs 1 - 687 above as

 though fully stated herein.

       ANSWER:
       All foregoing responses by the University are incorporated herein by
 reference.

       689. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National knew or should have known that Durbin, McWilliams, and

 Hernandez posed a risk of harm to Plaintiffs or those in Plaintiffs’ situation.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       690. Upon information and belief, as early as 2015, Defendants ASP -

 Chapter and/or ASP - National and DTD - Chapter and/or DTD - National had direct

 and/or constructive knowledge as to the dangerous conduct of Durbin, McWilliams,

 and Hernandez and failed to act reasonably and responsibly in response.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       691. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National knew or should have known Durbin, McWilliams, and

                                          249
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.488 Filed 05/19/21 Page 250 of 259




 Hernandez committed sexual assaults, abuse, and molestations and/or were

 continuing to engage in such conduct.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       692. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National had a duty to warn or protect Plaintiffs and others in

 Plaintiffs’ situation against the risk of injury by Durbin, McWilliams, and

 Hernandez. These include but are not limited to:

             a.    Reduce exposure to risk and liability of the fraternity and its

                   members;

             b.    Aim to reduce risk;

             c.    Complete an incident report and submit the same to Headquarters

                   for all incidents;

             d.    Educate members on the Defendants ASP - Chapter and/or ASP

                   - National and DTD - Chapter and/or DTD - Nationals’ alcohol

                   policies;

             e.    To respect the dignity of all persons, and therefore, avoid

                   physical, psychological, or sexual abuse any human being;

             f.    To not abuse, nor support the abuse of, alcohol or controlled

                   substances;

                                         250
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.489 Filed 05/19/21 Page 251 of 259




             g.     To not tolerate or condone any form of sexist or sexually abusive

                    behavior on the part of its members, whether physical, mental, or

                    emotional. This is to include any actions, activities, or events,

                    whether on chapter premises or an off-site location which are

                    demeaning to women or men, including but not limited to verbal

                    harassment, sexual assault by individuals or members acting

                    together;

             h.     To familiarize and comply with Defendants ASP - Chapter

                    and/or ASP - National and DTD - Chapter and/or DTD -

                    Nationals’ Health and Safety Policies, which explicitly forbid

                    any form of hazing or assault;

             i.     Prohibition of alcohol and/or illegal substances, which is

                    punishable by fine and/or expulsion; and,

             j.     Members and pledges shall maintain proper decorum at all times

                    with respect to the introduction of guests within the Shelter.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       693. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - Nationals’ negligence includes but is not limited to:



                                         251
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.490 Filed 05/19/21 Page 252 of 259




             a.    Supporting, protecting, concealing, overlooking repeated sexual

                   assault complaints at the hands of its members. For example,

                   Defendant Werner continued to say: “[t]hey’re [YPD] not gonna

                   want to deal with this. They’re not gonna believe you. They’re

                   gonna question everybody at the fraternity and the fraternity is

                   gonna back these guys up.”

             b.    In a concerted effort, Hernandez and McWilliams schemed

                   together after seeing the post to go to Defendant Werner to

                   mollify and kill any claim by JANE DOE 1 if/when she reported

                   the incident to Defendant Regents and EMU’s Title IX

                   department, spearheaded by Defendant Werner.

             c.    Once JANE DOE 1 met with Defendant Werner, Defendant

                   Werner told JANE DOE 1 that she had already spoken with

                   JANE DOE l’s alleged attackers regarding her sexual assault.

                   Defendant Werner further stated: “There is no point in reporting

                   it. You’re going to have to go through all of this to report it.

                   They’re in a fraternity. The Greek community is going to back

                   them up.”

             d.    Following their sexual assaults, Plaintiffs told members of

                   Defendants ASP - Chapter and DTD - Chapter in hopes that they


                                       252
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.491 Filed 05/19/21 Page 253 of 259




                   would follow the bylaws and regulations of reporting sexual

                   assaults within their own fraternity and/or to Defendant Regents

                   and EMU’s Title IX department and Defendant Werner.

             e.    When Plaintiffs did tell friends within Defendant Regents and

                   EMU’s Greek community what happened, they exclaimed,

                   “welcome to the club - it happens to everyone,” and were

                   ostracized by members of Defendant Regents and EMU’s Greek

                   community who believed they had lied.

             f.    Durbin still came to Defendant ASP - Chapter’s fraternity house

                   after he was blacklisted.

             g.    Upon information and belief, Defendant ASP - Chapter and/or

                   ASP - National knew about many of the rapes and in at least one

                   instance, conducted what was referred to as a “Mystic Circle”

                   where an alleged rape victim was placed in the middle of an unlit

                   room, surrounded by ASP members, seated in a circle, who

                   “explained” the facts and circumstances of the alleged rape to the

                   victim.

       ANSWER:
       Denied as to the University and Werner. The University lacks sufficient
 knowledge or information to form a belief as to the truth of the allegations as
 they relate to the other defendants in this lawsuit they are therefore denied.



                                        253
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.492 Filed 05/19/21 Page 254 of 259




       694. JANE DOE 9 had asked the president of Defendant ASP - Chapter to

 hold the “Mystic Circle” so she could tell the fraternity members what their friend

 and brother, Durbin, had done, and as an avenue to report her assaults.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations of this paragraph and they are therefore denied.

       695. The duty to disclose this information arose by the relationship between

 Durbin, McWilliams, and Hernandez as members, agents, and or representatives of

 Defendants ASP - Chapter and/or ASP - National and DTD - Chapter and/or DTD -

 National and Plaintiffs.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       696. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National breached said duties by failing to warn Plaintiffs and/or by

 failing to take reasonable steps to protect Plaintiffs from Durbin, McWilliams, and

 Hernandez.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       697. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National breached their duties to protect Plaintiffs by failing to:


                                          254
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.493 Filed 05/19/21 Page 255 of 259




             a.    Respond to allegations of sexual assault, abuse, and molestation;

             b.    Act on evidence of sexual assault, abuse, and molestation; and,

             c.    Investigate, adjudicate, and terminate Durbin, McWilliams and

                   Hernandez’s membership with Defendants ASP - Chapter and/or

                   ASP - National and DTD - Chapter and/or DTD - National.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.

       698. Defendants ASP - Chapter and/or ASP - National and DTD - Chapter

 and/or DTD - National willfully refused to notify, give adequate warning, and

 implement appropriate safeguards to protect Plaintiffs from Durbin, McWilliams,

 and Hernandez’s conduct.

       ANSWER:
        The University lacks sufficient knowledge or information to form a belief
 as to the truth of the allegations as they relate to the other defendants in this
 lawsuit they are therefore denied.




                                       255
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.494 Filed 05/19/21 Page 256 of 259




                                   GENERAL DENIAL

       The University denies each and every allegation in the Complaint that is not

 specifically admitted herein.

                            RELIANCE ON JURY DEMAND

       The University hereby relies on Plaintiffs’ jury demand, and demands for

 itself trial by jury on each and every count of Plaintiffs’ Complaint so triable in law

 or in equity.

                              AFFIRMATIVE DEFENSES

       The University submits the following as Affirmative Defenses to the

 allegations contained in Plaintiffs’ Complaint:

       1.        One or more of Plaintiffs’ claims are barred by the statute of limitations.

       2.        Plaintiffs’ Complaint fails to state a claim upon which relief may be

                 granted.

       3.        Plaintiffs’ claims do not arise from the same common nucleus of law

                 and fact, and as a result, have been misjoined in violation of the Federal

                 Rules of Civil Procedure and must be severed.

       4.        The University acted reasonably and in good faith at all times with

                 regard to the decisions at issue in the Complaint.

       5.        The University complied at all times with its written policies and

                 procedures and the law.


                                             256
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.495 Filed 05/19/21 Page 257 of 259




       6.    The University did not discriminate against Plaintiffs on the basis of

             their genders, or any other protected class.

       7.    One or more Plaintiffs’ claims of alleged harassment or discrimination

             was not pervasive.

       8.    One or more of Plaintiffs’ claims of alleged harassment was not

             reported to an appropriate person and deprived the University of notice

             of the alleged harassment.

       9.    The University was not deliberately indifferent to any alleged unlawful

             sexual conduct.

       10.   The University did not create a hostile environment for Plaintiffs.

       11.   The University did not retaliate against Plaintiffs.

       12.   One or more of Plaintiffs’ claims is barred because the underlying

             events occurred outside the University’s control. The University is not

             responsible for the alleged acts or omissions of any other parties and/or

             defendants, including but not limited to the defendants named herein.

       13.   One or more of Plaintiffs’ claims is barred by sovereign immunity.

       14.   Plaintiffs have failed to state a claim for punitive damages.

       15.   Plaintiffs failed to mitigate their damages.

       16.   The University reserves the right to assert additional defenses if any

             become evident through discovery or investigation.


                                          257
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.496 Filed 05/19/21 Page 258 of 259




       WHEREFORE, the University requests judgment in its favor and against

 Plaintiffs, together with all other relief this Court deems just and proper.




                                           Respectfully submitted,
  May 19, 2021

                                           SAUL EWING ARNSTEIN & LEHR LLP

                                           /s/ Joshua W. B. Richards
                                           Joshua W. B. Richards
                                           1500 Market Street, 38th Floor
                                           Philadelphia, Pennsylvania 19102
                                           (215) 972-7737
                                           joshua.richards@saul.com

                                           Bridgitte E. Mott
                                           131 Dartmouth Street, Suite 501
                                           Boston, MA 02116
                                           (617) 912-0905
                                           bridgitte.mott@saul.com

                                           Attorneys for Defendants Eastern Michigan
                                           University Board of Regents and Eastern
                                           Michigan University Police Department




                                          258
Case 2:21-cv-10649-LVP-APP ECF No. 24, PageID.497 Filed 05/19/21 Page 259 of 259




                            CERTIFICATE OF SERVICE

       I hereby certify that on May 19, 2021, I electronically filed the foregoing

 motion and brief with the Clerk of the Court using the ECF system which will send

 notification of such filing to:


                Todd F. Flood                       Michael D. Weaver
            tflood@floodlaw.com                 mweaver@plunkettcooney.com


             Joshua I. Arnkoff                      Michael C. Osborne
      Joshua.Arnkoff@Ceflawyers.com              MOsborne@cokinoslaw.com


             Jaskiran K. Samra
          JSamra@cokinoslaw.com



                                      /s/ Joshua W. B. Richards
                                      Joshua W. B. Richards
                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      1500 Market Street, 38th Floor
                                      Philadelphia, Pennsylvania 19102
                                      (215) 972-7737
                                      joshua.richards@saul.com

                                      Bridgitte E. Mott
                                      SAUL EWING ARNSTEIN & LEHR LLP
                                      131 Dartmouth Street, Suite 501
                                      Boston, Massachusetts 02116
                                      (617) 912-0905
                                      bridgitte.mott@saul.com

                                      Attorneys for Defendants Eastern Michigan
                                      University Board of Regents and Eastern
                                      Michigan University Police Department

                                       259
